     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 1 of 177

 1                        UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
 2                              SOUTHERN DIVISION

 3

 4   UNITED STATES OF AMERICA     :   Criminal Action No.

 5        v.                      :   TDC 18-157

 6   LEE ELBAZ,                   :   Greenbelt, Maryland

 7                Defendant.      :   Tuesday, July 30, 2019

 8   __________________________/      1:40 P.M.

 9                             AFTERNOON SESSION

10                    TRANSCRIPT OF JURY TRIAL PROCEEDINGS
                    BEFORE THE HONORABLE THEODORE D. CHUANG
11                        UNITED STATES DISTRICT JUDGE

12   APPEARANCES:

13   FOR THE GOVERNMENT:        CAITLIN R. COTTINGHAM, ESQUIRE
                                LAWRENCE RUSH ATKINSON, ESQUIRE
14                              HENRY VAN DYCK, ESQUIRE
                                Department of Justice
15                              1400 New York Avenue, NW
                                Washington, D.C.  20530
16                              202-616-5575

17
     FOR THE DEFENDANT:         BARRY JOEL POLLACK, Esquire
18                              JESSICA A. ETTINGER, Esquire
                                Robbins, Russell, Englert, Orseck
19                              Untereiner & Sauber, LLP
                                2000 K Street, NW, 4th Floor
20                              Washington, D.C.  20006
                                202-775-4510
21

22

23   OFFICIAL COURT REPORTER:     LINDA C. MARSHALL,(301) 344-3229

24             COMPUTER-AIDED TRANSCRIPTION OF STENOTYPE NOTES

25
                                                                    2
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 2 of 177

 1                                I-N-D-E-X

 2                                WITNESSES

 3   On behalf of the Government:
                                       Direct   Cross   Redirect   Recross
 4

 5   Lee Elbaz

 6      (By Mr. Pollack)                  8

 7      (By Mr. VanDyck)                          81

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                    3
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 3 of 177

 1                          P-R-O-C-E-E-D-I-N-G-S

 2             THE COURT:   I wanted to put a few things on the record

 3   before we bring the jury in.     First off, I did review the

 4   certified translations that the filter team provided, so the

 5   documents that were on the list from Saturday, July 27th, that

 6   were not objected to by the defense other than on the issue of

 7   the translation, I found that they are substantially similar and

 8   enough that doesn't change the provisional ruling that those

 9   would be subject to disclosure.     So I've signed an order that

10   will allow those go out.

11             To the extent that they haven't already, I think there

12   may have been some.    I don't know whether defense agreed to any

13   of those translations or not.

14             And then, secondly, on the Rule 29 motion, I did want

15   to make some findings on that.     The -- I am going to deny the

16   motion on the first issue regarding the conspiracy question and

17   whether there was sufficient evidence effectively on the

18   extra-territoriality issue.     I did go back and I reaffirmed the

19   position taken in the memorandum opinion of September 10, 2018,

20   which is ECF Number 83.

21             In that opinion, I did rely on the Ajaro [ph] and

22   Nabisco case for the general standard, which is that what

23   matters is the focus of the crime.     And that in this instance,

24   the wire fraud conspiracy does focus on preventing the use of

25   the wires in interstate -- in interstate or foreign commerce.
                                                                    4
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 4 of 177

 1   And that under that standard it's not required that the

 2   conspiracy be formed in the -- in the United States, but that

 3   there be sufficient conduct to connect the, the crime to U.S.

 4   territory.

 5                And I think in this case, even more so than was the

 6   case at the time that we -- that I ruled on that motion, even

 7   more so than then is more clear connections between this

 8   conspiracy and the United States.     We have not just the three

 9   charged wires in the indictment, but we also have the multiple

10   victims who testified beyond the ones who are addressed in the

11   wire.

12                Again, as stated previously, we had had Ms. Graf,

13   Mr. Burton, Mr. Bryant, evidence relating to Mr. Corsetty,

14   Mr. Freeman, as well as documents and testimony establishing

15   that victims in the United States were contacted on numerous

16   occasions.

17                So, I think the connections to the United States are

18   even stronger, so other than the argument that the conspiracy

19   needs to be formed in the United States which I decline to

20   accept and the prior memorandum opinion, I think there is

21   certainly sufficient evidence to show that as to the focus of

22   this statute, the 1349 statute, which is the protection against

23   the misuse of wires, I think there's been sufficient evidence on

24   that point.

25                As for the argument regarding the wires themselves, on
                                                                    5
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 5 of 177

 1   the wire regarding Count Four from the compliance department, as

 2   I stated earlier, the wire does not need to be sent by Ms. Elbaz

 3   or even necessarily by a member of the conspiracy.      It just

 4   needs to be reasonably foreseeable as part of this overall

 5   scheme to defraud.

 6             And given that this episode involving Ms. Graf is

 7   clearly connected, at least there was sufficient evidence to

 8   connect it to the conspiracy and the wire was certainly

 9   something that was done -- was contemplated in advance of the

10   conspiracy to some degree, even though it wasn't necessarily

11   shown that Ms. Elbaz was aware of it, that is sufficient to meet

12   that element.

13             And then relatedly on Count Two, the issue regarding

14   Mr. Corsetty, the evidence is correct that there's no direct

15   evidence that the wire was made to or from Mr. Corsetty's

16   residence in Maryland, but the fact that there's a stipulation

17   that he lived at that location and that he reported that in

18   connection with this -- these activities in terms of the -- in

19   terms of the Notice of Authorization form supports a reasonable

20   inference that there -- the victim, Mr. Corsetty, was in the

21   United States and in Maryland specifically at the time of the

22   wires that were occurring.    So, I do find sufficient evidence on

23   that point.

24             On the broader question, which wasn't really

25   addressed, but on the broader question of whether there is
                                                                    6
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 6 of 177

 1   sufficient evidence on the other elements, I do find that the

 2   evidence taken in the light most favorable to the government,

 3   which is the standard, was sufficient, so I'm going to deny that

 4   motion.

 5               Is there anything else we need to discuss before we

 6   bring the jury in to continue the cross-examination.

 7               MS. ETTINGER:   Your Honor, we would just like to put

 8   on the record that for the venue finding in particular, we

 9   believe the standard should be beyond a reasonable doubt.          And

10   we understand that -- we believe it's a constitutional right to

11   venue.    We understand that the Supreme Court has not adopted

12   that position, but we would like to preserve that for the

13   record.

14               THE COURT:   Okay.   So, you're acknowledging then that

15   the Fourth Circuit has taken that view; that is, preponderance

16   of the evidence?

17               MS. ETTINGER:   Correct, Your Honor.

18               THE COURT:   Okay.   So that will come up in the jury

19   instructions as well.

20               So, yes, I mean, I'm considering this under a

21   preponderance standard on the venue here.      I expect to agree

22   with the government's proposed instruction on that in the jury

23   instructions based on the Fourth Circuit case, but I understand

24   if you want to preserve the objection and it's noted.

25               MS. ETTINGER:   Thank you.
                                                                     7
     CaseELBAZ
     LEE  8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 7 of 177
                - DIRECT EXAMINATION

 1               THE COURT:     Thank you.

 2               Okay.   So, I think we're ready for the jury now.

 3          (Jury in.)

 4               THE COURT:     We're ready to continue with the direct

 5   examination of Ms. Elbaz.

 6               Go ahead, Mr. Pollack.

 7               MR. POLLACK:     Thank you, Your Honor.

 8                       DIRECT EXAMINATION (Continuing)

 9   BY MR. POLLACK:

10   Q      Ms. Elbaz, if a client requested to withdraw their, the

11   money that was in their account and close their account, what

12   was Yukom's policy or practice, in terms of what a retention

13   agent was supposed to do upon learning of the clients' request?

14   A      The retention agent need to call the client to figure it

15   out, why he want to close the account or withdraw his funds and

16   try to convince him to stay.

17   Q      And under Yukom policy, what was to happen if within, if

18   after three days the retention agent had not been able to

19   contact the client and persuade the client to stay with Yukom?

20   A      To send the money back.

21   Q      Are you familiar with the term, test withdrawal?

22   A      Yes, I do.

23   Q      And what was your understanding of what a test withdrawal

24   was?

25   A      Test withdrawal was when you waive -- sorry, sorry, it's
                                                                     8
     CaseELBAZ
     LEE  8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 8 of 177
                - DIRECT EXAMINATION

 1   when you give up on the withdrawal fee for the client.

 2   Q      Well, when you say, you give up on the withdrawal fee, who

 3   is the you?

 4   A      The employee, the retention agent on behalf of Binary Book.

 5   Q      Under the terms and condition, is there a fee associated

 6   with a withdrawal?

 7   A      Yes, you have withdrawal.

 8   Q      On a test withdrawal, was the client being charged a fee

 9   for that withdrawal?

10   A      No, you -- that's what they try to explain, you waive it.

11   Q      And under what circumstances might Yukom agree to a test

12   withdrawal, a withdrawal where the customer was not charged a

13   fee?

14   A      Two main reasons; the first one, if the client want to

15   check how long get the money to get in account because after

16   three days it's about the processor and the second one is, for

17   example, if you invest money and you have a bonus and a profit,

18   and you ask -- for example, so if you invest $5,000 and now, you

19   call to your account manager and ask to withdraw $1000.       So, if

20   you gonna do that, by the protocol you're going to lose the

21   bonus and the profit.    So you're not allowed to do that, unless

22   you give up on the bonus and the profit.

23          So in this case, retention agent can do a test withdrawal

24   and to allow the employee -- to allow, sorry, the client to

25   withdraw his $1000 without the company gonna remove the bonus
                                                                     9
     CaseELBAZ
     LEE  8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 9 of 177
                - DIRECT EXAMINATION

 1   from the account so he's not going to lose nothing, anything.

 2   Q    Okay.     I think I understood the second one, I'm not sure I

 3   understood the first, the first scenario?

 4   A    The first scenario is, if client, for example, want to test

 5   how long it's going to take the withdrawal to happen or he want

 6   the part of his account or he have agreement.      So, like account

 7   manager told him that he can -- he has for withdrawal, for

 8   example, $100 and he want to see how fast it's going to happen

 9   or how long it's going to happen.     So in this case, the account

10   manager can tell him, you can withdraw the $100 as a test.          It's

11   part of the account and you're not going to pay charges for

12   that, no charges, commission fee for that.

13   Q    Was the test withdrawal used to convince a client that he

14   could withdraw his funds when he really couldn't withdraw his

15   funds?

16   A    I didn't understand your question.      Can you rephrase

17   please?

18   Q    Sure.     Was a test withdrawal ever used as a mechanism to

19   give the client the illusion that he could withdraw funds when

20   you knew in reality you were never going to let him withdraw the

21   rest of the money?

22   A    No.

23   Q    We've talked a lot about bonuses.     Why from the perspective

24   of Binary Book or BigOption might it make sense to offer a bonus

25   to a client?
                                                                    10
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 10 of 177
                 - DIRECT EXAMINATION

 1   A    When you have a bonus in your account, you probably going

 2   to stay and continue trading with the company and you're not

 3   going to go to other company.     So to make you stay with the

 4   company.

 5   Q    Stay to meet the turnover requirement with Binary Book or

 6   BigOption as opposed to leave and trade with some other company?

 7   A    Yes.

 8   Q    From the client's perspective, why might it make sense to

 9   accept a bonus?

10   A    Because it's, it's give you more capital to trade with.

11   And, for example, if you invest $100 and you get another $100,

12   you actually can profit from 200 and you can lose just 100.         So

13   it maximize your chances to win and minimize your risk.       So when

14   you're going to make your turnover, you actually -- get your

15   account and you're going to benefit from that.

16   Q    Would a bonus benefit every customer?

17   A    Not really.    It's a, bonus gonna benefit client that not

18   came for --

19        Like, it's not, it's not fit for every one.       If you joining

20   just for a week or just to test it or just to have a one-time

21   trading, it's not for you.     Bonus gonna be meant for people,

22   it's not going to be, not meant -- sorry.

23        Bonus will be proper to somebody that planning to trade

24   for, at least -- it depends on the amount, but three months at

25   least.
                                                                    11
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 11 of 177
                 - DIRECT EXAMINATION

 1   Q    For somebody who's planning to trade long enough that

 2   they're going to meet that turnover requirement?

 3   A    Of course.

 4   Q    Did you ever tell retention agents to put bonuses into

 5   accounts as a way to prevent the client from withdrawing their

 6   own money?

 7   A    No.

 8   Q    I'd like to look at Exhibit 17, which is already in

 9   evidence and let's start at the bottom.

10   A    Okay.

11   Q    Mr. Lewis says:    Dear Michael, kindly contact and assist

12   the above mentioned client and try to save the withdrawal.          What

13   did you understand the phrase, save the withdrawal, meant?

14   A    Like he said, to call the client and to see what is the

15   issue and try to convince him to stay with the company.

16   Q    Did it mean lie to the client to convince them to stay with

17   the company?

18   A    No.

19   Q    And if we work our way up the chain, it says:       If you want

20   to process the withdrawal, we need to remove the bonus.       What do

21   you understand that to mean?

22   A    Like I explain, when you want to withdraw and if you have

23   bonus and profit in your account, to be able to send your money,

24   the process should be the first station need to be, remove the

25   bonus from the account so you're going to be able to get your
                                                                    12
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 12 of 177
                 - DIRECT EXAMINATION

 1   money.

 2   Q    If I want to withdraw money and I have not yet met -- I

 3   have a bonus and I haven't met the turnover requirement, am I

 4   entitled to withdraw my money?

 5   A    Yes.

 6   Q    Am I entitled to withdraw the bonus?

 7   A    No, you cannot.

 8   Q    Let's keep going up the chain, it says:      This withdrawal

 9   should be released only with Lena approval, correct?

10   A    Correct.

11   Q    Okay.    And then Mr. Goldberg replies and who is

12   Mr. Goldberg?

13   A    He's the Michael Goldberg, the stage name and the real name

14   is Elad Bigelman.

15   Q    He was one of the managers?

16   A    Yes.

17   Q    And he says, remove the bonus, please?

18   A    Yes.

19   Q    What did that indicate to you about whether or not the

20   withdrawal request was going to be granted?

21   A    He has to withdraw the bonus so they can process, proceed

22   the withdrawal, so.

23   Q    So did you understand that they were going to allow the

24   withdrawal?

25   A    Yes.
                                                                    13
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 13 of 177
                 - DIRECT EXAMINATION

 1   Q       Okay, keep going.

 2   A       Then.

 3   Q       He says, bonus removed, and what does that indicate to you?

 4   A       Withdrawal proceed.

 5   Q       Okay.   And their bonus was taken out?

 6   A       It's before the withdrawal proceedings, yes, it's the first

 7   step.

 8   Q       And then you respond by saying:    Put a note or add small

 9   bonus so if the client will ask to withdraw the profit, we can

10   explain that he can't do it because the bonus?

11   A       Yes.

12   Q       What were you saying here?   What were you asking to be

13   done?

14   A       Like you said, like you see down on the email, they said

15   that just Lena can approve it.       So it's, in fact, showed that

16   the client has a bonus and, and a profit and he want to commit a

17   withdrawal.     The coordinator thought that they don't want to

18   remove the bonus.      So, he ask for my approval, but no need

19   because they remove the bonus and it's mean that the client got

20   his initial investment only.

21           So what I said because they remove bonus, client got his

22   money and just profit left in the account.       So if it's left in

23   the account without the note in the CRM or without the small

24   bonus client can call tomorrow and say, hey, I want my money

25   back and it's happened before.       So while I ask to put the note,
                                                                    14
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 14 of 177
                 - DIRECT EXAMINATION

 1   it's going to be to avoid this situation because this money not

 2   belong to him.   He commit, he made this money, this profit with

 3   the bonus money that he got from, in this case, BigOption.

 4   Q    Okay.   So he's already gotten his initial deposit and the

 5   only money left in the account, after the bonus removed is

 6   profit?

 7   A    Yes.

 8   Q    That he earned while he had a bonus?

 9   A    Yes.

10   Q    And is he entitled to that profit or not?

11   A    He didn't, like I understand from the paper, he didn't met

12   his turnover.

13   Q    So is he entitled to it or not?

14   A    No.

15   Q    If there's no note in the system saying that he's not

16   entitled to it and the bonus has already been removed, what

17   would be the the concern if he called up, as you said, the next

18   day and said he wanted to withdraw more money, would he be

19   entitled to withdraw that money?

20   A    If you don't have note in the system and no bonus, he

21   will -- he will be, sorry.

22   Q    But is he allowed to withdraw that money, should he be able

23   to withdraw that money?

24   A    No.

25   Q    So inputting the note in the system, were you trying -- or
                                                                       15
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 15 of 177
                 - DIRECT EXAMINATION

 1   a small bonus, were you trying to prevent him from getting money

 2   that he was entitled to?

 3   A       No.

 4   Q       Had he already gotten that money, is your understanding?

 5   A       Yes.

 6                   MR. POLLACK:     I'm going to move admission of 1016,

 7   Your Honor?

 8                   THE COURT:     No objection?

 9                   MR. ATKINSON:     No objection.

10                   THE COURT:     1016 is in evidence.

11                   MR. VAN DYCK:     No objection.

12   BY MR. POLLACK:

13   Q       Okay, let's start at the bottom?

14   A       You want me to read it?

15   Q       Go ahead, yeah, go ahead and read that bottom email.

16   A       Hey guys, I need please to approve this withdrawal over

17   here, even though it is a bonus.           There was misunderstanding in

18   here.     This is an old customer that all the deposits were made

19   over a year ago.        We deposit her, we deposited her at the end of

20   the last months 5(k), with the understanding she will be able to

21   withdraw 2K this month.           Thank you for understanding.

22   Q       Okay.     And what is your understanding of what the issue is

23   here?

24   A       It look like, for example, if she invest $5,000 and maybe

25   she told them that she want to withdraw this month $2000 and
                                                                     16
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 16 of 177
                 - DIRECT EXAMINATION

 1   they may open with her more money for the market.         So now she

 2   left in the account just with bonus money that left there from

 3   previous investment.

 4   Q    Okay.     And under those circumstances, under Yukom policy

 5   and the terms and condition, is she entitled to withdraw money?

 6   A    No, it's a bonus money.

 7   Q    Okay.     So why do you understand that Mr. Goldberg is asking

 8   that you allow her to withdraw money, even though under the

 9   protocol she's not permitted to withdraw the money?

10   A    Because she told Michael Goldberg that she need this money

11   and he probably made a mistake.

12   Q    He told her, your understanding is he told her that she

13   would be able to withdraw it?

14   A    Yes, that's exactly what it says in here.

15   Q    So what did you do when you got that request to allow the

16   withdrawal, even though the protocol didn't allow for it?

17   A    I said, please approve.

18   Q    Okay.     Can you go up to the next email?

19                MR. POLLACK:     I'm going to the admission of 1005E and

20   1005H?

21                MR. VAN DYCK:     No objection.

22                THE COURT:     Okay.   Wait a minute, let's 1,000 -- 1005E

23   and 1005H are in evidence.

24                MR. POLLACK:     Thank you, Your Honor.

25                Let's go ahead and put up 1005H.
                                                                     17
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 17 of 177
                 - DIRECT EXAMINATION

 1   BY MR. POLLACK:

 2   Q       At the bottom it says in English -- well, let me start,

 3   what date is that bottom email sent?

 4   A       May 27, 2015.

 5   Q       And that's a Wednesday?

 6   A       Yes.

 7   Q       Okay.     At the bottom it says:   Please note, we have to get

 8   an answer about those withdrawals.         We can not wait any longer.

 9   If there will be no update, we will send it out.

10           And the withdrawals that are listed are dated May 18th and

11   May 22nd?

12   A       Correct.

13   Q       What did you understand the IL coordinator to be saying

14   here?

15   A       That it's best that you time -- that you take of three

16   days, the one of the 18th.

17                   COURT REPORTER:   Excuse me?

18                   THE WITNESS:   It's best that you date the withdrawal

19   and farther to -- it's the third day.

20   BY MR. POLLACK:

21   Q       Was the three days three calendar days or three business

22   days?

23   A       Three business days.      We don't work over the weekend.

24   Q       Okay.     So for the two that were requested on May 22nd,

25   May 27th is the third business day?
                                                                    18
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 18 of 177
                 - DIRECT EXAMINATION

 1   A      Yes.

 2   Q      And the other one is actually past the third business day?

 3   A      Yes.

 4   Q      And when the IL coordinator says, that there will be no

 5   update, we will send it out.       What is your understanding as to

 6   what he's saying will happen?

 7   A      That if the account manager not going to revert back after

 8   they spoke with the client and the client agree or not agree to

 9   save the withdrawal, he will send the money anyway.

10   Q      Okay.     And you respond, you respond in Hebrew.   So let's go

11   to 1005E.      What is your response?

12   A      I said:     If this withdrawal request not going to be, not

13   going to take care of today, I'm, I'm returning the money and

14   giving the fine.       I don't agree that withdrawals going to be

15   under pending.       Three days is the limit and I'm really, really

16   mad.

17   Q      Okay.     Why were you really, really mad?

18   A      Because the 18 one past the due date.

19   Q      And when you say, I return the money, what are you saying

20   you're going to do?

21   A      I will approve the withdrawals and ask to send the money

22   back to the client.

23   Q      If they haven't been addressed today?

24   A      Excuse me, can you, can you --

25   Q      If they're not taken care of today?
                                                                      19
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 19 of 177
                 - DIRECT EXAMINATION

 1   A    Yes.

 2   Q    That's what you were going to do?

 3   A    Yes.

 4   Q    And when you say, will fine, what do you mean?

 5   A    That they're going to get -- I'm going to deduct from their

 6   commission the same amount that they got for this client.           Not

 7   just when, when net deposit, it's deposit minus withdrawal.           So,

 8   anyway the withdrawal going to be taken from them, but the same

 9   amount I'm giving them as a fine.       So it cost them twice.

10   Q    So not only are they going to lose their commission,

11   they're actually going have to pay a fine on top of that?

12   A    Yes.

13               MR. POLLACK:     I offer 1030?

14               MR. VAN DYCK:     No objection.

15               THE COURT:     Exhibit 1030 is in evidence.

16   BY MR. POLLACK:

17   Q    Let's go ahead and put that up.          Let's start on the second

18   page -- I'm sorry, the third page.       There's an email at the

19   bottom dated September 7th, 2006 -- September 7th, 2016, do you

20   see that?

21   A    Yes, I do.

22   Q    And it says:    Victoria, maintain the follow-up here.         Let

23   us know when we can cancel the withdrawal safely?

24   A    Yes.

25   Q    What do you understand it means, can cancel the withdrawal
                                                                    20
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 20 of 177
                 - DIRECT EXAMINATION

 1   safely?

 2   A    If the client approve the withdrawal.

 3   Q    If the client approve the withdrawal or if the client agree

 4   not to withdraw?

 5   A    If the client agree not to withdraw so we can cancel that.

 6   Q    Okay and let's go up from there.      The Victoria was

 7   Victoria Schumer?

 8   A    Yes.

 9   Q    What does Ms. Schumer respond at the very bottom?

10   A    She wrote:     The customer is under Alec care.    I'm not

11   calling him until I am told otherwise.

12   Q    Okay.    Do you know who Alec was?

13   A    Back then, he was the CEO of -- the the manager in Numaris.

14   His name is Alec Zakai.

15   Q    And let's go up the chain.     Again, there's a question on,

16   this is on September 8th, so this is the next day.       Let us know

17   if we can cancel the withdrawal safely and then adding Lee to

18   the loop.    Do you see that?

19   A    Yes.

20   Q    And then, finally, on the first page, what do you recommend

21   should be done?

22   A    Approve the withdrawal.

23   Q    And under that it says, CBP?

24   A    Yes.

25   Q    And what does that stand for?
                                                                    21
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 21 of 177
                 - DIRECT EXAMINATION

 1   A    Charge back prevention.

 2   Q    And why are you, first of all, why are you recommending

 3   that the withdrawal ought to be approved?

 4   A    Because it's not the first time that he asked that and

 5   people ignoring that, manager and the employee didn't respond.

 6   Q    Okay.   And why do you write, CBP, down there?

 7   A    Charge back prevention, because it's probably, I saw

 8   something in the CRM that I need to, like, from my hand is a way

 9   in the CRM -- not in the CRM, in the report to explain why this

10   money sent without no one react to that.

11   Q    Okay.   And why, why would -- if a client's request for

12   withdrawal were ignored, why might that result in a charge back?

13   A    Because if he ask for his money and he's not getting any

14   customer support, he probably will be complain and he can go to

15   his bank and said that he want his money back, so.

16   Q    Okay.   And is that a, is that a good thing or a bad thing

17   for a company like Yukom or Numaris?

18   A    It's a very bad thing.

19   Q    Okay.   And why is it bad?

20   A    Because it's not for you, like, Binary Book using

21   processors to clear money like Visa, Mastercard and if you're

22   going to have a high percentage of charge back, no one going to

23   work with you so you're not going to be able to do anymore

24   business.

25   Q    And do you typically have a high percentage of charge backs
                                                                    22
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 22 of 177
                 - DIRECT EXAMINATION

 1   if your customers are happy or if they're unhappy?

 2   A    If they are not happy.

 3   Q    And you want them to be happy?

 4   A    Of course.

 5   Q    The protocol for withdrawals that we saw in the handbook,

 6   requiring them to be processed within three business days, was

 7   that protocol any different for a client who had used a credit

 8   card, but was now past the charge back period?

 9   A    No, it's the same protocol.

10   Q    Was that -- if the client had made their deposit through a

11   wire, would they have the ability to do a charge back?

12   A    No, they can do recall.

13   Q    Was the protocol set forth in the handbook for withdrawals

14   any different for clients who deposited by wire than clients who

15   deposited through a credit card?

16   A    No, it's the same.

17   Q    Let me ask you --

18              MR. POLLACK:     I'm going to move the admission of 1027

19   and I think this one is just in English.

20              MR. VAN DYCK:     No objection.

21              THE COURT:     Exhibit 1027 is in evidence.

22   BY MR. POLLACK:

23   Q    And let's start with the bottom.        It's from Nick Onasis and

24   who is Nick Onasis?

25   A    He was one of the manager at Binary Book.        His name is
                                                                    23
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 23 of 177
                 - DIRECT EXAMINATION

 1   Nissim Alfasi.

 2   Q    When you say, one of the managers for Binary Book, was he a

 3   Yukom employee or a Binary Book employee?

 4   A    Yukom employee.

 5   Q    Did he, was he in charge of Yukom transactions that were

 6   being done on behalf of Binary Book?

 7   A    Yes.

 8   Q    And there was another manager who was in charge of Yukom

 9   transactions that were being done on behalf of BigOption?

10   A    Yes.

11   Q    In -- at the bottom it says:     I hereby notify you that if

12   we get another charge back, slash, unauthorized deposit from

13   your side, we will have to close your user on spot, exclamation

14   point.   And it's sent to a David Brandon, who is David Brandon?

15   A    David Brandon was a Yukom employee that his real name was,

16   I don't remember the last name, but it's David.

17   Q    And was he a retention agent?

18   A    Yes.

19   Q    And what did you understand was the issue here and what was

20   Mr. Onasis communicating to Mr. Brandon?

21   A    The issue, the issue was that he made a deposit from a

22   client when, or the client didn't approve it, or we got a charge

23   back, probably, so when -- or, the client didn't approve it or

24   it was on the gray area, so it wasn't so clear to the client,

25   not 100 percent understood by her, by client, sorry.
                                                                    24
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 24 of 177
                 - DIRECT EXAMINATION

 1   Q       Okay.    So the client complained either because the charge

 2   had been made without her authorization, all together or had

 3   been made when she didn't really understand that she was going

 4   to be charged?

 5   A       Yes.

 6   Q       And what is Mr. Onasis saying he's going to do if something

 7   like this happens again?

 8   A       He gave everyone last chance, actually and if it's happened

 9   again, he will not be able to, to clear client's from his side

10   just from client's side.

11   Q       Okay.    When you say clear --

12   A       Sorry.

13   Q       You mean, charge a client's credit card?

14   A       Yes.

15   Q       And how do you respond to this email?    You were copied on

16   the original email?

17   A       I was mad and I said, I'm not giving chances with a lot

18   of --

19           How you say this?

20           With a lot of exclamation signs, sign.

21   Q       So you said you were mad, why were you mad?

22   A       Because enough is enough and if we got a complaint why to

23   need to give another chance.       So, I said, I'm not going to give

24   another one.

25   Q       And Mr. Brandon is not going to be allowed to charge a
                                                                    25
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 25 of 177
                 - DIRECT EXAMINATION

 1   client's credit card going forward?

 2   A    No.     From this moment, David cannot charge credit card,

 3   alone, only you or Jack and I send it to Patrick and Nick.

 4   Q    And done with that.      The next is 1029E and H.

 5                MR. VAN DYCK:   No objection.

 6                THE COURT:   Okay, 1029E and H are in evidence.

 7   BY MR. POLLACK:

 8   Q    I'm just going to work from 1029E, which is the English

 9   version but you should have 1029H in front of you.

10        This is from you to Mr. Goldberg and Mr. Simpson, and

11   copying Mr. Tabarko.

12   A    Hanan Tabarko was the HR manager.

13   Q    Okay.     And what prompted this email from you?    Why did you

14   send out this email?

15   A    We got some email with complaints.      I don't know if it's

16   authorities or lawyers, something like that.

17   Q    And is the information that you put in this email, is it

18   coming from whatever --

19   A    I got.

20   Q    -- complaint you received?

21   A    Yes.

22   Q    And what are you asking or what, what are you, what are you

23   asking be done?     What are you asking Mr. Goldberg, Mr. Simpson

24   to do?

25   A    In the complaint that I got, they claim that somebody burn
                                                                    26
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 26 of 177
                 - DIRECT EXAMINATION

 1   client account.   So I sent an email that I want to understand

 2   why Mike trade behalf of the client on his account, never spoke

 3   with the client because no note in the CRM, burn his account.

 4   And this account under in the money for three months without no

 5   one in contact the client.     And I letting them know that we got

 6   the email from authorities right now.      And I said that I want an

 7   answer and not just that, I want them to go over of the employee

 8   portfolio and to check that things like that not going to happen

 9   anymore.

10        I just need to translate for the word.

11        (Pause.)

12   BY MR. POLLACK:

13   Q    Do you want the help from the other, the court's other

14   interpreter?

15   A    I'm sorry.

16        (Pause.)

17              THE WITNESS:   And I asked them to go over the employee

18   portfolio and to check that not going to be a failure perform

19   like that anymore, and just to remind you that your employee

20   sign-on ethical code, why aren't you forcing that.

21   Q    Was it your intention that the code of ethics be enforced?

22   A    Of course.

23   Q    Do you recall what happened after you sent this email?

24   A    Yes, I do.

25   Q    What happened?
                                                                    27
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 27 of 177
                 - DIRECT EXAMINATION

 1   A    I recollect -- after I check the client account and I match

 2   the IP addresses, I saw that the complain are not right, it's

 3   not true.    I recommended not to send the money back because I

 4   didn't see what they claim.

 5   Q    Okay.   Stop there.   Who is the, they, in that sentence?

 6   A    Binary Book Company and the lawyers.

 7   Q    Okay.   The complaint that you had received, based on your

 8   investigation, you did not think that it was a valid complaint?

 9   A    No, I didn't.

10   Q    Okay.   And so what did you recommend?

11   A    I recommended not to send the money.

12   Q    And do you know what happened?

13   A    Yes.

14   Q    What happened?

15   A    Binary Book decide not to listen to my advice and they send

16   the money back to the client.

17   Q    I want to turn to a different subject.      A customer by the

18   name of Aimee Nicolle, do you remember Ms. Nicolle?

19   A    Yes, I do.

20   Q    How did you first come into contact with Ms. Nicolle?

21   A    Can you rephrase the question?

22   Q    Yes.    How did you first end up speaking with or

23   communicating with Ms. Nicolle?

24   A    Aimee Nicolle is a client that complain, so I got her.

25   It's a client that invest money, got bonus and made a profit.
                                                                    28
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 28 of 177
                 - DIRECT EXAMINATION

 1   Q    Okay, let me stop you there.     When you said, you got her,

 2   had she been, had there been a retention agent assigned to her?

 3   A    No, I got a complaint from support department.        After I

 4   heard it was problem and --

 5   Q    Okay.   Go ahead.

 6   A    -- and she -- can I tell what she did, what happened?

 7   Q    Go ahead.   What happened after, you were alerted by support

 8   that Aimee Nicolle had a complaint.     What did you do?

 9   A    I spoke with her.    I called her and I listened to her

10   complaint.   She claim that she, she not been explained about the

11   turnover of the bonus.

12   Q    Okay.   And what did you do when she said that she had not

13   gotten an explanation of the turnover requirement for the bonus?

14   A    I listen to her.    She said she have a recording that prove

15   that and I asked her to send it to me while I'm going to go and

16   listen to the call that we have in our hand to check if it's

17   correct.

18   Q    Okay.   And when you say, the call that you have in your

19   hand, who maintained or kept recorded calls, for calls that had

20   been done by Yukom retention agents?

21   A    IT department.

22   Q    And did you check recorded calls with Ms. Nicolle?

23   A    Yes, I ask to pull these calls for me.      And me and

24   compliance went over and listened to the conversation and we saw

25   that the terms and condition was explained to Aimee Nicolle.
                                                                    29
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 29 of 177
                 - DIRECT EXAMINATION

 1   Q    Did you have a follow-up conversation with Ms. Nicolle?

 2   A    Yes, I did.

 3   Q    Did she provide you any tapes of any conversations?

 4   A    No, she moved.     She didn't mention that again and then I

 5   told her that she don't need to be worried.      I'm going to work

 6   with her hand-in-hand.

 7   Q    Well, first of all, did you tell her that you had listened

 8   to the call?

 9   A    Yes.

10   Q    And did you tell her that the recording reflected that the

11   terms and conditions had been explained to her?

12   A    Yes.

13   Q    Okay.     And then, go ahead.   You told her you were going to

14   work with her?

15   A    And I'm going to guide her and we're going to teach her how

16   to trade, til she going to complete the turnover.

17   Q    Okay.     And so, did you work with Ms. Nicolle?

18   A    Yes.

19   Q    Okay.     At some point, did you get another complaint on

20   Ms. Nicolle's behalf?

21   A    Yes.    After she agree to keep working, after a few days she

22   complained again that she want to withdraw the money even though

23   she thought maybe she, she thought she met the turnover

24   requirement.     And I explained that if she want to withdraw, she

25   can withdraw, just the initial investment.      After that she --
                                                                    30
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 30 of 177
                 - DIRECT EXAMINATION

 1   Q    Let me stop you.     Had she met the turnover requirements?

 2   A    No.

 3   Q    Okay.    Go ahead.

 4   A    After that she involved a lawyer.      I will -- I been called

 5   a lawyer after we back and forth in email.      Difficult for me to

 6   type in English, so I called him and we agreed that

 7   Aimee Nicolle going to continue trade and working with the

 8   company.

 9   Q    Okay.    Let me stop you.   You called what lawyer?    You

10   called Aimee Nicolle's lawyer?

11   A    Aimee Nicolle lawyer.

12   Q    And what did you explain to Aimee Nicolle's lawyer?

13   A    I explain him that we check the calls and everything was

14   like it should be.     I told him that she claim she have a

15   recorded and she never send them.     And if she want, she can take

16   the initial investment but she cannot take the bonus and the

17   profit.

18   Q    And did you hear back from either Aimee Nicolle or the

19   lawyer as to what Ms. Nicolle wanted to do?

20   A    Yes.     While I spoke with the lawyer, I told Aimee that I'm

21   not allowed to talk with her because it's under legal

22   department.    They work with him also.    And after we solve it, I

23   explain the lawyer -- the lawyer explain me, actually, that

24   Aimee wants to keep trading in her account and he asked me for

25   give, to give her another session with the academy that she
                                                                    31
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 31 of 177
                 - DIRECT EXAMINATION

 1   really liked.

 2   Q    And did she continue to trade?

 3   A    Yes, she did.

 4   Q    Let's call up 1031, which is already in evidence and let's

 5   go to the bottom of the second page.

 6        Subject, withdrawal confirmation, please note that your

 7   withdrawal request for $20,000 has been approved by our finance

 8   department.

 9        What was your understanding of what Ms. Nicolle's initial

10   deposit had been?

11   A    Twenty thousand dollars.

12   Q    Okay.     And so, here, in October of 2016, she is asking to

13   withdraw her deposit, correct?

14   A    Yes.

15   Q    And that request is being approved, correct?

16   A    Yes.

17   Q    Okay.     Now, let's go to the top of the next page.

18   A    Okay.

19   Q    Now, the Page 3.     The finance department says, it clearly

20   shows that you are Lena's student, as you traded like a trader

21   and completed the bonus turnover.

22        At this point, what was your understanding about whether or

23   not, by October, Ms. Nicolle had completed the bonus turnover

24   requirement?

25   A    Yes and now she allowed to withdraw everything.
                                                                       32
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 32 of 177
                 - DIRECT EXAMINATION

 1   Q    Okay.     And it goes on, it says:     As mentioned above and the

 2   faith you instilled in us, your investment has been released and

 3   now we're waiting for the APM Form, so we can wire you the

 4   profits and the bonus.

 5        When a client's investment was returned, their initial

 6   investment, would that be returned by credit card or by wire?

 7   A    It's going to return by the same way that the client, that

 8   the client invested.        And so in this case, she invested with

 9   credit card, so it went back to her credit card.

10   Q    What about bonus and profit, how is that paid out?           Is that

11   paid out in wire or a credit card?

12   A    Just in a wire.

13   Q    And is that regardless of what form the client used to make

14   the initial deposit?

15   A    No, the profit.

16   Q    Is the, does the --

17   A    Sorry.

18   Q    Is the profit and bonus always wired, whether the initial

19   deposit was a wire or a credit card?

20   A    Yes.

21   Q    And you mentioned before, the APM Form is the form that you

22   need with the bank details so you can process a wire, correct?

23   A    Exactly.

24   Q    Okay.     And let's go to 1075.

25                MR. POLLACK:     And I move the admission of 1075?
                                                                       33
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 33 of 177
                 - DIRECT EXAMINATION

 1                MR. VAN DYCK:     No objection.

 2                THE COURT:     1075 is in evidence.

 3   BY MR. POLLACK:

 4   Q    And let's go to the last page, Page 7.           And this is on

 5   October 20th.

 6        Please note that your withdrawal request of $15,138 has

 7   been approved by our finance department.           The $15,138, what did

 8   that represent?

 9   A    Bonus and profit.

10   Q    That's on top of the $20,000 initial deposit?

11   A    Yes.

12   Q    Okay.     And if you look at Page 4, is that explaining to

13   Ms. Nicolle how she was sent the initial deposit or how she was

14   being sent the bonus and profit?

15   A    No, IRN is about the initial investment via credit card.

16   Q    And if you go to Page 3, Ms. Nicolle says:           Yes, we have

17   this one but we're waiting on the 15,138.           When she says, yes we

18   have this one, what do you understand about whether or not she

19   is acknowledging that she has received her $20,000 initial

20   deposit?

21   A    That's what she said.

22   Q    And she's now just waiting on the $15,138 of profit and

23   bonus?

24   A    Yes.

25                MR. POLLACK:     And move the admission of 1081, which is
                                                                           34
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 34 of 177
                 - DIRECT EXAMINATION

 1   the email and 1081.1, which is an attachment that I'll redact

 2   for the --

 3                  MR. VAN DYCK:     No objection with the redaction for

 4   PAI.

 5                  THE COURT:     Okay, 1081 and 1081.1 are in evidence.

 6   BY MR. POLLACK:

 7   Q      Okay.     So let's look at 1081, first, and that's an email

 8   from Alex Kyle.       And who is Mr. Kyle?

 9   A      He was the head of the finance department.

10   Q      And he says, dear all -- well, it's addressed to

11   Aimee Nicolle?

12   A      Yes.

13   Q      Dear all, please find attached the POP.          What do you

14   understand a POP to be?

15   A      Proof of payment.

16   Q      If all the details provided are correct, the funds should

17   reach you within three business days.            And attached to that is

18   1081.1.       And if you can just go down to payment details.         How

19   much money was being sent to her by wire?

20   A      Fifteen thousand and eighty-eight dollars.

21   Q      And finally, let's go to 1082 --

22                  MR. POLLACK:     Which I'd move admission of 1082, if I

23   didn't move it already?

24                  MR. VAN DYCK:     No objection.

25                  THE COURT:     1082 is in evidence.
                                                                    35
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 35 of 177
                 - DIRECT EXAMINATION

 1   BY MR. POLLACK:

 2   Q    Thanks Alex, funds have been cited, thanks for paying this.

 3        Did you understand, did you have an understanding of

 4   whether or not Ms. Nicolle was acknowledging that she's now

 5   received her $15,000 of profit and bonus?

 6   A    She got it.

 7   Q    There have been a number of documents or questions so far

 8   related to request to customers in wiring funds, not to have the

 9   name of the retention agent or the name, Binary Option or Binary

10   Book in the request for a wire.     Do you know, generally, what

11   I'm talking about?

12   A    Yes.

13   Q    What was your understanding of why was it that when a

14   customer was wiring money to Binary Book or BigOption to make a

15   deposit, there was an issue about what they put in the wire

16   request document?

17   A    Exactly like with Aimee Nicolle, if you not put the correct

18   address and the correct account name and so, the money can

19   bounce back.

20   Q    Okay.     And the account that the customer was sending it to,

21   was that in the name of any particular retention agent?

22   A    No.

23   Q    Was it in the name of Binary Book or BigOption?

24   A    No.

25   Q    Why?
                                                                    36
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 36 of 177
                 - DIRECT EXAMINATION

 1   A    The company --

 2   Q    Go ahead.

 3   A    Binary Book and BigOption is a branded name.       They have

 4   companies that own them, like.     So it should be on their name or

 5   any money processor.

 6   Q    What's a money processor?

 7   A    Like, in credit card you have Visa Card and Mastercard.

 8   For what I know, when you wire money, you have the same company

 9   that doing this transaction for you.

10   Q    Somebody is providing a service to Binary Book or

11   BigOption?

12   A    Yes.

13   Q    And in that instance, is the bank account that the money is

14   going to a bank account that belongs to the owner of the Binary

15   Book brand or to a third-party that's acting on behalf of the

16   Binary Book brand?

17   A    I think it, I don't think it's a third party.

18   Q    Okay.   And so if the name of the recipient doesn't match

19   the actual owner of the account the money is going to, what will

20   happen?

21   A    It's going to bounce, it's going to bounce back.

22   Q    And in fact, did that happen with Ms. Nicolle?

23   A    We tried to send her money and she didn't, she made a

24   mistake with two letters, I think, and the money bounce back.

25   Q    But then we saw, ultimately, she got you the correct
                                                                    37
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 37 of 177
                 - DIRECT EXAMINATION

 1   information and she got the money?

 2   A    Yes, she send the new IPM Form and they send the money

 3   again.

 4   Q    You mentioned before that Spot Option, the company that ran

 5   the trading platform, to your understanding, they were a

 6   regulated company?

 7   A    Yes.

 8   Q    What about BigOption and Binary Book, did you understand

 9   that they were regulated companies?

10   A    They were not.

11   Q    Did you believe that they were required to be regulated

12   companies?

13   A    No.

14   Q    Who, what do you base that understanding on?       Who told you

15   that they did not need to be regulated?

16   A    Yossi Herzog, my boss and I saw a legal opinion that would

17   be done, that --

18   Q    Well, I'm asking -- I'm not asking about Binary Book and

19   BigOption?

20   A    I've been told by Yossi.

21   Q    And it's your understanding, where were Binary Book and

22   BigOption, where were those companies incorporated?

23   A    At the beginning, it was in the United Kingdom and after

24   that they moved to Marshall Island and St. Vincent.

25   Q    One moved to the Marshalls Island and one moved to
                                                                    38
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 38 of 177
                 - DIRECT EXAMINATION

 1   St. Vincent in Grenadines?

 2   A       Yes.

 3   Q       To your understanding, when they were in the U.K., were

 4   they required to be regulated by the U.K.?

 5   A       They don't need to.

 6   Q       And it's your understanding, when they were in the Marshall

 7   Islands and in St. Vincent's, were they required to be regulated

 8   by the Marshalls Islands or St. Vincent?

 9   A       No.

10   Q       To your understanding, did Yukom need to be regulated?

11   A       No.

12   Q       Did BigOption accept U.S. customers?

13   A       Yes.

14   Q       And at some point, did BigOption stop accepting U.S.

15   customers?

16   A       Yes.

17   Q       To your understanding, approximately when did BigOption

18   stop accepting U.S. customers?

19   A       The beginning of 2015, January, February, something like

20   that.

21   Q       What about Binary Book, did Binary Book accept U.S.

22   customers?

23   A       Yes.

24   Q       And at some point, to your understanding, did Binary Book

25   stop accepting U.S. customers?
                                                                    39
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 39 of 177
                 - DIRECT EXAMINATION

 1   A    Yes.

 2   Q    Approximately when did, do you understand that Binary Book

 3   stopped accepting U.S. customers?

 4   A    May or June, 2016.

 5   Q    And when Binary Book stopped accepting new U.S. customers,

 6   did Yukom continue to service existing U.S. customers?

 7   A    Yes.    We've been told that we have 90 days to keep them in

 8   services.

 9   Q    Okay.   When you say you were told, you were told by whom?

10   A    I've been told by Yossi Herzog.

11   Q    During the time Binary Book and BigOption were accepting

12   U.S. customers, was it your understanding that they were

13   permitted to accept U.S. customers?

14   A    Yes.

15   Q    Did you have an understanding, when Binary Book stopped

16   accepting U.S. customers, did you have an understanding as to

17   why it stopped accepting U.S. customers?

18   A    I've been told by Yossi Herzog that they got a letter from,

19   I believe, United States, that Binary Book got a letter.

20   Q    A letter saying, what?

21   A    That they, they asking him to stop accepting clients from

22   the United States.

23   Q    And did you have an understanding as to whether Binary Book

24   believed that it was required to stop?

25   A    No, actually Yossi Herzog told me that they don't need to
                                                                    40
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 40 of 177
                 - DIRECT EXAMINATION

 1   stop but that's what they decide.        But they not, they don't need

 2   to stop give services.

 3   Q    They, Binary Book didn't agree that it was required to

 4   stop, but it just voluntarily agreed to stop accepting U.S.

 5   customers, was that your understanding?

 6   A    That's what I understand.

 7   Q    Okay.     What about Yukom, was it your understanding that

 8   Yukom could accept U.S. customers?

 9   A    Yes.

10   Q    And did you see a legal opinion from Mr. Bitton on that

11   subject?

12   A    Yes, I did.

13                MR. POLLACK:     I'm going to move the admission of 1010

14   and 1010H?

15                MR. VAN DYCK:     No objection.

16                THE COURT:     Exhibit 1010 and 1010H are in evidence.

17   BY MR. POLLACK:

18   Q    Okay.     Let's start by just showing 1010H.     This is, again,

19   a letter from the lawyer, David Bitton?

20   A    Yes.

21   Q    And let's go then to 1010, which is the -- well, what is

22   the title of the letter?        What does it say on the --

23   A    Legal opinion regarding services and retention, and client

24   that are not Israeli in the finance area, in the finance field.

25   Q    And just so the record is clear, Ms. Elbaz, are you reading
                                                                     41
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 41 of 177
                 - DIRECT EXAMINATION

 1   from 1010H, the Hebrew document and then translating into

 2   English?

 3   A       Oh, yeah, sorry.

 4   Q       No, that's fine.     I just want to make sure.   Because what

 5   you say may not match word-for-word what's on the screen in

 6   English.        So I just want to make clear, you're reading the

 7   Hebrew version and telling us what you understand it to say,

 8   rather than trying to read the English, is that correct?

 9   A       It's easier for me but I can read from the English if

10   needed.

11   Q       Okay.    Well, let's go to the conclusion section on 1010E,

12   that first paragraph.        And Ms. Elbaz, you can go ahead and do

13   exactly what you're doing.        You can use 1010H, if you can -- can

14   you find the comparable paragraph in the Hebrew version?

15   A       Yes.

16   Q       And read to us from the Hebrew version, translating for us

17   into English, if you can, what that paragraph says?

18   A       That after all the explanation in this legal opinion and by

19   law, by the law in Israel and with the familiarcy [sic] of the

20   lawyers with the law out of Israel that, that the activity of

21   Yukom is legal, like I said, by Israeli law.        And Yukom can give

22   services to an end-client.        They need to be out of Israel.

23   Q       Let me stop you there.     End-clients are a reference to

24   whom?

25   A       The clients of BigOption or Binary Book.
                                                                    42
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 42 of 177
                 - DIRECT EXAMINATION

 1   Q    Okay.   And did Yukom service any end-customers or

 2   end-clients in Israel itself?

 3   A    No.

 4   Q    So the end-customers that Yukom was servicing were

 5   end-customers who were outside of Israel?

 6   A    Yes.

 7   Q    Okay.   Go ahead, keep going.

 8   A    For brokers that take out of Israel --

 9   Q    And I'm going to stop you again.      Binary Book and BigOption

10   were brokers?

11   A    Yes.

12   Q    And they were both located outside of Israel?

13   A    Yes.

14   Q    Okay, keep going.

15   A    That or they have the right license or that they cooperate,

16   as in the country, that they don't need a license there.

17   Q    Okay.   And was it your understanding that Binary Book and

18   BigOption were located or incorporated in countries where there

19   was not a license requirement?

20   A    Yes.

21   Q    Okay.   Let's go on then to the next paragraph.      And go

22   ahead and read that paragraph from the Hebrew?

23   A    We clarified our conclusion, that Yukom can give service

24   and, to service client, end-client all over the world, even in

25   the, in the countries that they need financial license, even in
                                                                    43
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 43 of 177
                 - DIRECT EXAMINATION

 1   United States also.    Only if the client came to Yukom customers,

 2   the brokers from their own wish.

 3   Q    And was it your understanding the customers -- well, the

 4   customers that Yukom was dealing with already had accounts at

 5   Binary Book or BigOption?

 6   A    Yes.

 7   Q    Did you have an understanding of whether or not they

 8   approached Binary Book and BigOption to open those accounts?

 9   Did they go to the Binary Book and BigOption websites?

10   A    Yes.

11   Q    So, was it your understanding that it was permissible, was

12   it your understanding that it was permissible for Yukom located

13   in Israel to service customers that were located in the

14   United States?

15   A    Yes.

16   Q    Did you have an understanding of whether Yukom had a

17   United States financial license?

18   A    No.

19   Q    So, would it be permissible, under your understanding, for

20   Yukom to open a branch in the United States?

21   A    No.

22   Q    Is that what you were referring to when Mr. Touaf asked you

23   about whether or not you could move to New York and open a

24   branch of your company in New York?

25   A    Yes.   I was in New York while he said, move here and I
                                                                    44
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 44 of 177
                 - DIRECT EXAMINATION

 1   said, it's not legal, when he offered that.        It's not legal

 2   here, like in the United States.

 3   Q      You can go ahead and take that down.

 4          I'd like to go to 1012E, which I believe is already in

 5   evidence and I'll go ahead and move 1012H, if that's not already

 6   in?

 7                  MR. VAN DYCK:   No objection.

 8                  THE COURT:   Okay, 1012H and 1012E are in evidence.

 9   BY MR. POLLACK:

10   Q      I'm going to work from the English, so let's go ahead and

11   put up 1012E.       At the very, at the bottom, this is an email from

12   you?

13   A      Yes.

14   Q      And is this a, going to all of the Yukom Retention

15   employees?

16   A      Yes.

17   Q      And this is in March of 2015?

18   A      Yes.

19   Q      And what is, what is the context or why are you sending out

20   this email, what had happened?

21   A      Charge backs.

22   Q      Okay.     And after you got some charge backs, what did you

23   do?

24   A      I sent, I got charge backs and then I sent emails to all

25   employees.
                                                                    45
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 45 of 177
                 - DIRECT EXAMINATION

 1   Q      Okay.   But in the document you say, after listening to

 2   calls, had you listened to some calls to see whether the

 3   complaints that were made in these particular charge backs were

 4   valid complaints?

 5   A      I got the Charge Back Reports and it's appear that account

 6   number and the name, and I asked to pull them out.       And I listen

 7   by myself to every, every call there.

 8   Q      Okay.   And after listening to the calls, did you come to a

 9   conclusion as to whether these particular complaints were valid

10   or not?

11   A      Unfortunately, I understand that they are valid.

12   Q      And you tell the entire retention department, we all got

13   goals to reach but obviously, not at all cost.      What were you

14   telling them?

15   A      That everybody wants to reach their target, even me but not

16   by doing this thing and not by deposit client with notarization

17   or even not on the gray area.     It mean, that if the client

18   didn't understand it fully.

19   Q      And let's go to the next page.   The very top there, you

20   say:    We are a company that has set itself a goal to work in a

21   clean and orderly manner.     We do not clear clients without their

22   approval and we certainly do not clear them after spreading

23   imaginary promises.

24          What were you trying to say in that paragraph?

25   A      That Yukom is a company that said to ourself to work in
                                                                    46
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 46 of 177
                 - DIRECT EXAMINATION

 1   clean way and ordinaire -- sorry, and in a clean and organized

 2   way; that it's not allowed to deposit the client without his

 3   approval and surely, not after you gave a false statement or

 4   promises.

 5   Q    The phrase, to work clean, is that a common phrase in

 6   Hebrew?

 7   A    Yes.

 8   Q    What does it mean?

 9   A    Opposite of dirty.

10   Q    Okay.    But what, specifically, does it mean?     How are --

11   when you tell somebody to work clean, what does that convey to

12   the person?

13   A    By the book, right, by the protocol.      I don't know, like

14   clean.

15   Q    Is that, is that, that word or that phrase, is that

16   ambiguous in Hebrew or is that a very commonly understood

17   concept?

18        (Pause.)

19   A    You cannot have more clear words than that.

20   Q    And was there ever any agreement at Yukom that you were

21   aware of that said, when the rest of the the, the Israeli

22   speaking world uses the word, clean, they mean one thing but

23   here at Yukom the word clean means something else?

24   A    No.

25   Q    And let's go down to where it says, an employee, an
                                                                    47
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 47 of 177
                 - DIRECT EXAMINATION

 1   employee who will receive a charge back because the call was

 2   unclear or in the gray area will not receive any immediate

 3   commissions but in a month delay, and will not take any part in

 4   our family.   What does that mean?

 5   A    It's mean that, for example, if you -- I will give an

 6   example.    If client invest within account manager $10,000, in

 7   the end of the month.     So three, four days later, he already

 8   getting a commission for that.     So here I'm saying that, if it

 9   happens again or employee is going to do it again, he's not

10   going to get the commission on the follow month.       He's going to

11   wait for another month, so he cannot do that anymore.       And of

12   course, he cannot be part of our family.      It mean that, he will

13   be fired.

14        Because if you, you're doing unauthorized deposit in the

15   last day of the month, for example, and I'm going to fire you,

16   so you're still going to get the commission for the something

17   that you're not allowed to do.

18   Q    And so you're saying, if this happens again you're not

19   going to get your commission and you're going to be fired?

20   A    Yes.

21   Q    And the couple lines down again, you say, work in a

22   straight and clean way.    You are so talented and you do not have

23   to go, that you do not have to go over these basic things to

24   sell and reach your goals.

25        Again, when you say, work in a straight and clean way, what
                                                                    48
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 48 of 177
                 - DIRECT EXAMINATION

 1   does that mean?

 2   A      Straight, in evil.

 3          (Pause.)

 4                  THE WITNESS:   Like, if somebody that's read Hebrew you

 5   understand that it's an honest way and not just straight, like,

 6   it's from honesty.

 7   Q      Is that ambiguous or a difficult word in Hebrew or is that

 8   something that everybody would understand?

 9   A      Not at all, everybody can understand.

10   Q      And at the very top of this document, there is a response.

11   Did you require employees to respond to this, to acknowledge

12   that they had received it and they were agreeing to follow what

13   you said?

14   A      Yes, because I asked to add it to the contract so everybody

15   need to approve that they read and understand.

16   Q      Okay.     And in this particular one, who's response is this

17   one?

18   A      To employee, one of them is Mark Owen and the second one is

19   --

20   Q      Oh, okay.     Go ahead.   Who is the second one?

21   A      And the second one is Emily Laski.

22   Q      And who was Emily Laski?

23   A      Shira Baror.

24   Q      Whose name is now Shira Uzan?

25   A      Oh, yes, sorry.
                                                                          49
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 49 of 177
                 - DIRECT EXAMINATION

 1   Q     And what did she say in all capital letters?

 2   A     "Got it."

 3   Q     Did you believe that Ms. Uzan was going to follow the

 4   instructions that you had given in this email?

 5   A     Definitely.

 6   Q     You also received one back from Ms. Welles?

 7   A     Yes.

 8   Q     Did you believe that Ms. Welles was going to follow these

 9   instructions?

10   A     Yes.

11   Q     Let's look at 1011 and 1011H.          I know these documents are

12   in.   I don't know if they're in under this number.

13   A     Can we get this in Hebrew.

14   Q     You should have it.          There should be 1011H up there,

15   there's not?      Let me hand it up to you.

16   A     Oh, I'm sorry.

17                MR. POLLACK:     Your Honor, may I?

18                THE COURT:     Yes.

19                MR. POLLACK:     Okay.     Well, let's go ahead.   I'll move

20   the admission of 1011 and 1011H?

21                MR. VAN DYCK:     No objection.

22                THE COURT:     1011 and 1011H are in evidence.

23   BY MR. POLLACK:

24   Q     And let's use the English version.          Who did this ethical,

25   written ethical code go to?
                                                                    50
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 50 of 177
                 - DIRECT EXAMINATION

 1   A    Yukom employees.

 2   Q    Every Yukom employee?

 3   A    Every one of them.

 4   Q    And when, when was this sent out, approximately?

 5   A    March, 2016.

 6   Q    And what was your understanding as to why in March of

 7   2000 -- and well, let me ask this.     Did Yukom have a written

 8   ethical code prior to this?

 9   A    No.

10   Q    Why, to your understanding in March of 2016, was Yukom

11   instituting a written ethical code?

12   A    For Yukom to be able to give services to regulated company.

13   I know that the lawyer advice Yossi to have the protocol of the

14   company, like, documented, if it's the right word.

15   Q    Yes.    And was this documenting what was already Yukom

16   policy or is all of this brand-new Yukom policy?

17   A    No.     Some of that, it's already was at Yukom with one

18   little change.

19   Q    Okay.    And we'll talk about that in just a second.     Let's

20   take a look at the paragraph that says, behave fairly towards

21   end-users.

22        The duty of fairness requires the employee to act honestly

23   towards the end-user to avoid false promises, false

24   representation or misleading information.      According to this,

25   you should not display or modify data that is not true in an
                                                                    51
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 51 of 177
                 - DIRECT EXAMINATION

 1   attempt to present false reality to the customers.       The company

 2   will present the reality to the end-users as it is.

 3        Was what I just read, had that already been Yukom policy or

 4   was that new?

 5   A    Part of that was already existing and the second part is

 6   something that started January, 2016.

 7   Q    Ms. Elbaz, the part that I read was the part that is not in

 8   bold, that first part?

 9   A    Sorry, you said it in English.     This is already was, was at

10   Yukom all the time.

11   Q    Okay.    Requiring employees to act honestly, was that the

12   same or different than the instruction that you had given in the

13   email to the entire retention department a year earlier, in

14   March of 2015?

15   A    It's the same wording but in Hebrew.

16   Q    It goes on to say, and this is the beginning of the bold

17   part, you should not hide any financial risk or guarantee

18   success.     Was that already Yukom policy or is this new?

19   A    Yes, it was, it was all the time.

20   Q    Is that the same or different than what you were

21   communicating in your email a year earlier?

22   A    The same.

23   Q    You should not, I think the not is inadvertently repeated

24   here in the translation, but you should not charge credit card

25   without explicit permission of the customer.      Was that already
                                                                    52
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 52 of 177
                 - DIRECT EXAMINATION

 1   Yukom policy?

 2   A      Yes.

 3   Q      Was that the same as what you said in your email a year

 4   earlier?

 5   A      Exactly word-by-word.

 6   Q      And then, finally, you should not trade, manage or execute

 7   orders for the clients.      Was that part new?

 8   A      Yes, this is the one that I said.

 9   Q      Okay.   And prior, previously, earlier at Yukom, a retention

10   agent could trade for a customer if the customer had signed and

11   agreed to an authorization for the retention agent to trade?

12   A      Yes.

13   Q      At this point, could a retention agent trade for a client

14   even if the client authorized the retention agent to trade for

15   him?

16   A      Can you repeat please?

17   Q      Yes.    Under the new policy, could a retention agent trade

18   for a client even if the client had in writing said, I want you

19   to trade for me?

20   A      No, they cannot.

21   Q      Okay.   And why did Yukom change its policy so that the

22   retention agents could not trade for the customers?

23   A      It was too many complaint, complain about it and you don't

24   want to have an unhappy client.

25   Q      If after this change, is the only way that the client could
                                                                     53
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 53 of 177
                 - DIRECT EXAMINATION

 1   trade is if the client entered the trade himself?

 2   A       Yes.

 3   Q       And so then, there would be no question about whether or

 4   not the client was in agreement with the trade?

 5   A       Yes.

 6   Q       Did you consider this code of ethics to be a joke?

 7   A       No.

 8   Q       Did you expect your employees to follow it?

 9   A       Yes.

10   Q       We saw earlier a video of Mr. Herzog at a meeting at Yukom?

11   A       Yes.

12   Q       In that video, did Mr. Herzog tell the employees that he

13   wanted them to work clean and to abide by the written code of

14   ethics?

15   A       Yes.

16   Q       Was that the same or different than what you had said to

17   all the retention agents in that email in March of 2015?

18   A       Same.

19   Q       And approximately, when was that meeting with Mr. Herzog?

20   A       I believe it was in April, 2016 or even May.

21   Q       Did you believe that Mr. Herzog was joking when he said

22   that?

23   A       Definitely not.

24                   MR. POLLACK:    Move the admission of 1019E and 1019H?

25                   MR. VAN DYCK:   No objection.
                                                                     54
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 54 of 177
                 - DIRECT EXAMINATION

 1                THE COURT:     1019E and 1019H are in evidence.

 2   BY MR. POLLACK:

 3   Q    And I'll go ahead and work from 1019E?

 4                THE COURT:     Mr. Pollack, I think it might be a good

 5   time for the afternoon break.        Can we do that now that we're

 6   moving on to this document?

 7                MR. POLLACK:     Yeah, absolutely.

 8                THE COURT:     Okay.   So we will take a 15-minute break.

 9   We'll see you back here at 3:35.         Again, don't discuss the case.

10   Keep an open mind.        We'll see you back here in 15 minutes.

11   Thank you.

12        (Jury excused.)

13                THE COURT:     Thank you.   Please be seated.

14                Just a time check just in terms of planning purposes,

15   how much more do you have, Mr. Pollack?

16                MR. POLLACK:     My outline has 18 pages and I'm at the

17   bottom of page 14, so.

18                THE COURT:     Okay.   So you're thinking another hour or

19   half hour or --

20                MR. POLLACK:     Let's split the difference and say 45

21   minutes.

22                THE COURT:     Okay.   So we'll probably get the cross

23   started, but we won't get through it, obviously.

24                MR. POLLACK:     I wouldn't think there'd be very much.

25                THE COURT:     That's one perspective.   Mr. VanDyck may
                                                                        55
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 55 of 177
                 - DIRECT EXAMINATION

 1   think differently and I'll see what he has to say about that,

 2   but you don't need to answer that right now.

 3              MS. COTTINGHAM:        Your Honor, can we address one

 4   housekeeping matter, just something of the exhibits we were

 5   discussing.

 6              THE COURT:     Sure.

 7              MS. COTTINGHAM:        If you look at 1009H, that's the

 8   cover email that I think all of the exhibits we've been

 9   discussing; 1010, 1011 come from.         And as I understand it, this

10   is a cover email that has four attachment, Hebrew version and

11   its English version.

12              So, the 1010E that we've been looking at is not or the

13   1010, I think it's I have in my binder, it's not a certified

14   translation that was prepared for this trial.         It's actually a

15   document that was translated by the attorney or someone on his

16   staff and I think the same is true for 1011.

17              So I want to make sure we're distinguishing between

18   what are the certified translations for purposes of this trial

19   and what was actually sent in English at the time.

20              MR. POLLACK:     Your Honor, I have no -- I'm happy to

21   clarify that for the jury.        I'm happy to have the Court do it or

22   I'll do it, whichever the Court's preference is.

23              THE COURT:     I mean, I don't think it's really a matter

24   of -- I mean, they're in evidence, there's no objection.           So I

25   think one party or the other can try to clarify that through
                                                                           56
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 56 of 177
                 - DIRECT EXAMINATION

 1   whatever means they want to.            I don't think it's appropriate for

 2   me to try to explain that.

 3                  MS. COTTINGHAM:        Your Honor, I think it may just be a

 4   nomenclature.        We stipulated, I think, to certain exhibits with

 5   certain suffixes being certified translations, so we can work it

 6   out with the defense.          I just wanted to flag that as a --

 7                  THE COURT:     Okay.    I'll see you in 15 minutes then.

 8   Thank you.

 9           (Brief recess.)

10                  THE COURT:     Let's have Ms. Elbaz return to the stand.

11           (Jury in.)

12                  THE COURT:     Thank you, everyone.     Please be seated.

13   We're ready to continue with the testimony of Ms. Elbaz.

14                  Go ahead, Mr. Pollack.

15                  MR. POLLACK:     Thank you.     I'm going to introduce

16   without objection 1019H and 1019E, and ask for 1019E to be

17   published?

18                  THE COURT:     Okay.    1019E and H are in evidence.

19   BY MR. POLLACK:

20   Q       This is an email from Mr. Herzog?

21   A       Yes.

22   Q       And the dating is European dating, so this is May 1st,

23   2016.

24   A       Yes.

25   Q       I'd like to call your attention to the third -- well, first
                                                                    57
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 57 of 177
                 - DIRECT EXAMINATION

 1   of all, who does this, who is this sent to?

 2   A    The manager at Yukom.

 3   Q    Let's look at the third paragraph.      It is most important to

 4   explain to them, is them the employees?

 5   A    Yes, the retention agent.

 6   Q    That also in the work and service we provide to

 7   non-regulated brokers, we conducted and operated with

 8   end-customers as if we are regulated with credibility and

 9   cleanliness.

10   A    Yes.

11   Q    The speech that Mr. Herzog was giving, was that to all of

12   the retention agents?

13   A    To all the company.

14   Q    And here, he's just speaking to the managers.       Is he saying

15   the same thing when he's just speaking to the managers as he

16   said when he was speaking to all the employees?

17   A    Exactly the same.

18   Q    Let's go to 239, which is already in evidence.

19        Ms. Elbaz, are you familiar with the American movie from

20   the year 2000, starring Ben Affleck called, The Boiler Room?

21   A    No.

22   Q    You didn't see it?

23   A    No.

24   Q    It's not one of his better -- in any event, did you know

25   what the phrase boiler room in English meant?
                                                                    58
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 58 of 177
                 - DIRECT EXAMINATION

 1   A    No.

 2   Q    Now, this was sent to the Tel Aviv branch?

 3   A    Yes.

 4   Q    And that's Numaris?

 5   A    Yes.

 6   Q    Did you have an understanding of why Numaris was referred

 7   to as a branch if it's a separate company from Yukom?

 8   A    There are probably a branch for Binary Book, like it's

 9   providing services to.

10   Q    All these companies provide services to Binary Book?

11   A    Yes.

12   Q    So from Binary Books' perspective, Binary Book might think

13   of them as different branches of Binary Book?

14   A    Yes.

15   Q    Do you remember seeing in one of the videos that the

16   government showed, a cartoon on the wall at the office -- you

17   can go ahead and take that down, that said something to the

18   effect of, shut up and give me your money?

19   A    Yes, I saw it.

20   Q    Do you remember that cartoon from Yukom's, the wall at

21   Yukom's office?

22   A    I saw it in the movie.

23   Q    Did you think that the fact that there was that cartoon on

24   the wall meant that Yukom was a fraudulent company?

25   A    No.
                                                                    59
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 59 of 177
                 - DIRECT EXAMINATION

 1   Q    Was the purpose of Yukom to make money?

 2   A    Yes.

 3   Q    Did you think that the way that it was going to do that was

 4   by lying to its clients about binary options?

 5   A    No.

 6   Q    I'd like to talk about 534, which is an email and the

 7   translated version is 534T and then, there's an Exhibit 531.1,

 8   all of which are already in evidence.      Let's look at 534T.

 9        It says:    A new employee, whom I asked to create himself a

10   personality as broker has created for me a real resume, really

11   beautiful.

12        And then, attached is a resume.     Before we go to the

13   resume, just want to ask you, is this a document that you think

14   you would have looked at?     Would you have looked at the

15   attachment?

16   A    No.

17   Q    Why not?

18   A    Patrick Accardo was in Australia in another company and

19   it's not related to me, so.

20   Q    Okay.    Let's look at the attachment -- well, in the

21   training that you gave, did you ask --

22        You can go ahead and keep that up.

23        Did you ask employees to create a resume?

24   A    No.

25   Q    If you had looked at this resume, it says the person has a
                                                                    60
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 60 of 177
                 - DIRECT EXAMINATION

 1   MBA and it says that they worked for Mary Lynch, do you see

 2   that?

 3   A       Yes.

 4   Q       If you had looked at this and you believed that the person

 5   didn't really have an MBA and hadn't really worked for

 6   Mary Lynch would you have believed that this violated company

 7   policy for the retention agent to represent himself, as if he

 8   had that degree and had worked at that company?

 9   A       It's not a violation.   It's not about the product.

10   Q       Let's look at 27T and 27.1, let's -- both are already in

11   evidence.      Start with 27T, which is the translated version.

12           It says, attached is the presentation on professional

13   subjects.      And it says, I'll finish tonight, the presentation of

14   treatment of resistances and the document of treatment

15   resistances.      In the meantime, enclosed is also a script of the

16   conversation.

17           Do you recall looking at that script?

18   A       No, I didn't.

19   Q       Did you use written scripts in your training?

20   A       No and I was against it.

21   Q       Why did you not like written scripts?

22   A       Because you're working with the people, with the client.

23   Every one of them is an individual and they are different from

24   each other.     And I believed that when you give customer support,

25   you give it from here and from here.      You're not, you are not
                                                                    61
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 61 of 177
                 - DIRECT EXAMINATION

 1   reading from a paper something that it's not fit for everyone.

 2   Q       If you had read this script, 27.1, there's a statement on

 3   the 27.1, first page about three quarters of the way down.

 4   Today I managed 80 clients which are generating a profit of

 5   between 15 to 25 percent on a monthly basis.        Assuming that

 6   that, that the retention agent is not actually generating a

 7   profit of 15 to 25 percent on a monthly basis, would it have

 8   been a violation of company policy for him to tell a client

 9   that?

10   A       Yes, definitely.

11   Q       Did you ever tell a retention agent to make a claim like

12   that to a client if it wasn't true?

13   A       Never.

14   Q       Let's look at 452 and 452.1, which are already in evidence.

15   And 452 is an email about six months later.        This is in August

16   of '16.        The one that we just looked at was in February of '16.

17           This one is from Natalie Smith?

18   A       Yes.

19   Q       To you?

20   A       Yes.

21   Q       Who is Natalie Smith?

22   A       Natalie was a trainer that worked for Numaris and was

23   attended at the Joshua Miller course before.

24   Q       Okay.     Natalie Smith was hired to be a trainer at Numaris?

25   A       Yes.
                                                                    62
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 62 of 177
                 - DIRECT EXAMINATION

 1   Q    What was your understanding of why she was attending -- let

 2   me stop.    Joshua Miller was a Yukom employee?

 3   A    Yes.

 4   Q    What was your understanding of why a person who was going

 5   to be a trainer at Numaris went to a Joshua Miller retention

 6   class at Yukom?

 7   A    Ronen Roytman asked me for a favor and asked she will

 8   attend a Joshua Miller course.

 9   Q    And did you have an understanding of why he wanted her to

10   attend the Joshua Miller course?

11   A    To learn.

12   Q    And did you understand that she was going to try to put

13   together a course manual that could be used in Numaris?

14   A    No.

15   Q    When you taught at Numaris did you use any materials from

16   Natalie Smith's course manual?

17   A    I never even opened them.

18   Q    If you had opened it and if you had read it, and if you had

19   gotten to Page 29 -- so this is 452.1 at Page 29, about halfway

20   down, right under the bolded language it says:      Today I manage

21   around 80 clients which are generating a profit of 15 to

22   25 percent on a monthly basis.

23        Why do you believe that Ms. Smith, in the script that she

24   included in her course manual, used a phrase that had appeared

25   in a Joshua Miller script?
                                                                    63
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 63 of 177
                 - DIRECT EXAMINATION

 1   A    Probably, because she was attended the Joshua Miller course

 2   and she took some note.

 3   Q    Did you know that this statement was being used by

 4   Joshua Miller in training?

 5   A    Definitely not.

 6   Q    Would you have approved it?

 7   A    Never.

 8   Q    I want to talk about the training that you gave?

 9   A    Okay.

10   Q    Did you train retention agents to promise their clients any

11   particular rate of return on their investment?

12   A    No.

13   Q    And did you train them not to do that?

14   A    Yes.

15   Q    And we listened to a number of recordings or parts of

16   recordings by Shira Uzan, that she had made of training that she

17   attended that you had given?

18   A    Yes.

19   Q    And that training, all together, lasted for an entire week;

20   is that correct?

21   A    Two weeks.

22   Q    And let's look at the transcript 37.2S, which is in

23   evidence.     This is a two-minute portion of a two, out of a

24   two-week training?

25   A    Yes.
                                                                     64
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 64 of 177
                 - DIRECT EXAMINATION

 1   Q    And what is the context for this?      What had you been

 2   discussing and what had you been doing leading into this

 3   two-minutes of conversation?

 4   A    First of all, the recorded didn't start from the beginning,

 5   it's from some part.     But before that, they gave me assimilation

 6   about client came from another company and claimed that other

 7   company gave him 30 percent of, they promise him 30 percent of a

 8   profit.     So I put on the board some explanation and I --

 9   Q    Let, let me, let me stop you.

10   A    Sorry.

11   Q    The exercise that you were doing is assimilation, where a

12   Yukom retention agent is talking to a client?

13   A    Yes.

14   Q    And the client tells the Yukom agent that some other

15   company had promised him 30 percent?

16   A    Yes, exactly.

17   Q    Go ahead.

18   A    So I give an example on the board that even if two years

19   child, two year-old child that don't know nothing about, let's

20   see, about trading.     So I simulated that if you have 22 days of

21   kid in garden and 22 days of trading, without the knowledge

22   you're going to be on 50/50, like, flip a coin.       So it's mean

23   that you're going to exceed 11 trade and you're going to use 11

24   trade.

25        And then I told them that the knowledge that you giving to
                                                                     65
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 65 of 177
                 - DIRECT EXAMINATION

 1   client, kindness, explanation going with them and let them use

 2   their, their webinars and all the education tools you can

 3   provide, they -- I asked them if they think that the client can

 4   improve, is successful, a successful trade by at least one

 5   trade.

 6           For example, like with all this knowledge, they gonna be

 7   able to do 12 successful trade and 10 losing trade, instead of

 8   11, 11.     So I explain them that this one trade more than losing

 9   trade is five.      They gonna improve themselves by five percent.

10   Q       Moving from 11 to 12 was about a 5-percent increase?

11   A       Yes, yes.

12   Q       And having given that explanation and then be talking,

13   talking about the simulation where a client says some other

14   company has promised me 30 percent.      What, what did you say,

15   starting at the 17-second mark, you say:         In one year, even if

16   I'm going to make you every month not 30 person, every month I'm

17   going to make you 5 percent every month, in one year do you know

18   how many percent it's going to be.

19           What are you saying there or trying to say there?

20   A       That if you take 5 percent on every month and you do the

21   interest, in interest -- I don't know the word in English.

22           Can I ask the translator to say the word for me?      It's too

23   long.

24                INTERPRETER:   Compound interest.

25   BY MR. POLLACK:
                                                                    66
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 66 of 177
                 - DIRECT EXAMINATION

 1   Q       Okay.

 2   A       Compound, like the 5 percent compound.   And then it

 3   5 percent, so in a year you're going to have almost 100 percent

 4   if you're going to collect it.

 5   Q       And then a couple lines down, towards the bottom it says:

 6   More than 100 percent a year, that means you don't need to

 7   promise the customer a profit of 100 percent a month.        You

 8   promise him 5 percent a month and that means you make for him

 9   more than a hundred a year.     It's surely more than he has in the

10   bank.

11           What are you trying to say there?

12   A       Because he gave -- before she started record it and you

13   heard that it's not from beginning.     They said that other

14   company promised him 30 percent.     So maybe the word, promise,

15   stuck in my mouth but it's not the meaning.      I never promise no

16   one any income.     I just try to explain them that by the

17   knowledge, by the tools, by the guidance that we giving them,

18   it's more than possible to do one successful trade more than

19   losing trade, and it's 5 percent and almost 100 percent in a

20   year.

21   Q       Were you intending in this sentence or two, out of a

22   two-week course, were you intending to instruct retention agents

23   at Yukom that they should promise real world clients a

24   particular return?

25   A       Never.
                                                                    67
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 67 of 177
                 - DIRECT EXAMINATION

 1   Q    And let's look at 37.9S, which is already in evidence and

 2   let's look at the one-minute mark on Page 2.       And can you blow

 3   up that section where it starts, for example, kind of in the

 4   middle of that section?

 5        Okay.     And Brian, can you play the audio of this section

 6   from 39, which is already in evidence?

 7                BRIAN:   Start at the one-minute mark?

 8                MR. POLLACK:   I'd like to start with, for example, if

 9   we can.    You can start at the one-minute mark, if -- go ahead

10   and zoom out.     Well, keep -- go ahead.    That's fine.   Start at

11   the one-minute mark.

12        (Audio was played.)

13   BY MR. POLLACK:

14   Q    On the audio, do you say you have made a 15-percent return

15   or a 50-percent return?

16   A    50 percent.

17                MR. POLLACK:   Can you just play that one more time?

18        (Audio recording played.)

19                MR. POLLACK:   Okay.   Go ahead and stop it there.

20                Now, if you made $75 on a $500 deposit, that wouldn't

21   be a 50-percent return, would it?

22   A    No.

23   Q    What did you mean to say?

24   A    I read from --

25   Q    What did you mean to say?
                                                                     68
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 68 of 177
                 - DIRECT EXAMINATION

 1   A    That if you made $750, it means that you made 50-percent

 2   profit.

 3   Q    Okay.     If you did a, if you deposited 500 and you did a

 4   trade and you ended up with 750, the $250 profit on the $500

 5   investment would be 50 percent?

 6   A    Exactly.

 7   Q    And if you did that trade with a two day, in two days you'd

 8   make 50 percent.     If you did that, you were able to make

 9   150 percent in a week and 600 percent in a month?

10   A    Yes.

11   Q    Okay.     Did you make up that example?

12   A    No, I got from Spot Option.         I got from them, from their

13   academy department and long PowerPoint that explain how to guide

14   new employees and I read from there.

15   Q    Okay.     And what, you said the spot academy.      What was the

16   spot academy?

17   A    It's a department for Spot Option, the company Spot Option

18   that they give to service provider to how to train the employee

19   that's coming to work for you.

20                MR. POLLACK:     Okay.   I'm going to move the admission

21   of 471?

22                MR. ATKINSON:     No objection.

23                THE COURT:     Exhibit 471 --

24                MR. POLLACK:     Can you put 471 up?

25                THE COURT:     -- is in evidence.
                                                                    69
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 69 of 177
                 - DIRECT EXAMINATION

 1   BY MR. POLLACK:

 2   Q    Is this the PowerPoint presentation that you're talking

 3   about?

 4   A    Yes, exactly.

 5   Q    And can you go to Page 13, I believe it is.

 6   A    Yes, it's 13.

 7   Q    Is this the exact example that you were giving?

 8   A    Yes, with one little mistake.

 9   Q    And what was that mistake?

10   A    I try not to look like I'm reading and to talk that, and I

11   said 75 and not 750.    I missed the zero by mistake.

12   Q    What you were trying to do is give this example?

13   A    I read it exactly, yeah.

14   Q    And spot, does spot academy, this was material put out by

15   Spot Option?

16   A    Excuse me.

17   Q    This material came from Spot Option?

18   A    Yes.

19   Q    Which you understood to be a regulated company?

20   A    Yes.

21   Q    Did you think Spot Option was telling you to train your

22   employees to promise a 50-percent return every two days,

23   150-percent return every week and 600 percent every month?

24   A    Definitely not saying that and they don't mention.

25   Q    And is that what you were trying to train your employees to
                                                                    70
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 70 of 177
                 - DIRECT EXAMINATION

 1   do?

 2   A       No, it's just a example to explain the part about --

 3   Q       And what are you trying to explain?

 4   A       To give them a simulation about not to talk in absolute

 5   number and to talk in percentage wise.        It's a selling tool.

 6   Q       A client might be more impressed with hearing that he could

 7   make a 50-percent return than hearing that he could make $250?

 8   A       Yes, that's the --

 9   Q       But it's the same thing?

10   A       It's the same thing, exactly.

11   Q       In -- we've talked about --

12           You can go ahead and take that down.

13           -- the withdrawal of somebody's deposit if they want to

14   close their account.     It was Yukom policy that a retention agent

15   was supposed to try to persuade them to stay with the company,

16   correct?

17   A       Correct.

18   Q       1050 is already in evidence.     This is also from Ms. Uzan's

19   recording of your training.        What did you tell your trainees

20   they were to do if a client, who didn't have a bonus in their

21   account, wanted to withdraw profits that they had made?

22   A       I tell them do not call the client and send the money right

23   away.     In event, ask your manager to waive the withdrawal fee.

24   Q       And why, why was that?

25   A       Because this client make a profit.
                                                                      71
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 71 of 177
                 - DIRECT EXAMINATION

 1   Q    And do you want the client to be able to take their

 2   profits?

 3   A    Of course.

 4   Q    Why?

 5   A    Because they're going to keep doing business with us.

 6   They're going to bring more client to work with.       They're going

 7   to be a happy client.

 8   Q    You can go ahead and take that down.

 9        When you did trainings, after you were to longer CEO, you

10   said you did some trainings in Mauritius?

11   A    Yes, I did.

12   Q    When you did the trainings in Mauritius, did you tell

13   retention agents that they need to explain risk to clients?

14   A    Not just there, all the time I explained it.

15   Q    You, you -- that was part of your training, whether you

16   were giving the training at Yukom, Numaris or at Mauritius?

17   A    It was part of any training of mine.

18               MR. POLLACK:     I'm going to move the admission of 1037

19   and 1038?

20               There is an email and the attachment.

21               MR. VAN DYCK:     No objection.

22               MR. POLLACK:     Let's start with --

23               THE COURT:     Exhibit 1037, 1038 are in evidence.

24               MR. POLLACK:     Thank you.

25   BY MR. POLLACK:
                                                                    72
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 72 of 177
                 - DIRECT EXAMINATION

 1   Q    Let's start with 1037.     Who is Laura Hart?

 2   A    She was one of my trainees in Mauritius in Linkopia.

 3   Q    What kind of homework assignments did you give to the

 4   trainees?

 5   A    It depends, every twice a week they need to have homework

 6   about things we learn in the training.

 7   Q    In this particular instance, what kind of homework had you

 8   assigned to Ms. Hart?

 9   A    About a difference; what is Forex, what is binary and what

10   is the difference in the risk that involved in trading.

11   Q    And let's go to the attachment to the email, which is on

12   the next page.

13        Is this what she submitted as her homework?

14   A    Yes.

15   Q    Let's go to 1038 and you see at the bottom, the email that

16   we just saw in 1037.    Now, let's go up and look at your

17   response.

18   A    I said, thank you.    Look good.   Try to talk about the risk.

19   Kisses.

20   Q    Were you telling her that, in describing the financial

21   product, she also needed to talk about risk?

22   A    Yes, always.

23   Q    And did she submit a revised, revised homework in light of

24   that comment by you?

25   A    Yes, she wrote:    Okay, I try to improve it by adding the
                                                                      73
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 73 of 177
                 - DIRECT EXAMINATION

 1   risk and the way it can prevent, prevented also.        Hope it's

 2   good.     Thank you, Lena and enjoy your day, our cute and chubby

 3   lady.

 4   Q       And attached, is there an attachment to this?

 5   A       It's the new homework that she made and she explain about

 6   the risk.

 7   Q       Okay.   Let's look at 10, at the next page.

 8           And now, she's added sections to discuss risk, correct?

 9   A       Yes, but not just in the section, she add it in more

10   places.

11   Q       Let's look at 10 -- I'm sorry, let's look at 22T, which is

12   in evidence.       And let's start at the bottom of the IL

13   coordinator sends Patrick Accardo, a recording of a call that

14   you had with an actual customer, correct?

15   A       Correct.

16   Q       Okay.   So this is not a simulation.   This is not a training

17   class.     This is an actual conversation between you and an actual

18   customer?

19   A       Correct.

20   Q       And what does Mr. Accardo then write in that line, and this

21   is a translation?

22   A       It says, save -- save withdrawal calls of Lee.       Recommended

23   to, to play that in the course.

24   Q       And then if you go above that, do you then forward the call

25   to others?
                                                                    74
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 74 of 177
                 - DIRECT EXAMINATION

 1   A       Yes, I did.

 2   Q       And what do you say?

 3   A       I said, hey it's my call to show you they all have money.

 4   Good luck.

 5   Q       And what did you mean when you said, to show you they all

 6   have money; good luck?

 7   A       I spoke with them about some resistant and one of the

 8   resistent is existing client said I don't have money to invest

 9   more.     And I just showed them that, I had a conversation with

10   the client and he said it by himself.

11   Q       And did you want this call to be used in training?

12   A       It can be; it's a training, yes.

13   Q       In this call, which you wanted used to train retention

14   agents, do you make any promises?     Well, do you make any

15   statements about your trading record?

16   A       No, I didn't.

17   Q       Do you make any false statements about the product that you

18   are selling, binary options?

19   A       No, I did.

20   Q       Did you tell Mr. Kristiansen that you only get paid if he

21   wins the trade?

22   A       Definitely not.

23   Q       And this is the call that you're circulating to train

24   others?

25   A       Yes.
                                                                    75
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 75 of 177
                 - DIRECT EXAMINATION

 1   Q    Now, the government talked during its case about a portion

 2   that appears at Page 8 and 9 of the recording.      On Pages 8 and

 3   9, you're talking about building a strategy for Mr. Kristiansen,

 4   do you remember that?

 5   A    Yes.

 6   Q    And what were you intending to do for Mr. Kristiansen?

 7   A    To help him to have a healthy account and with the tools

 8   and the knowledge, and with planning for how long he gonna

 9   invest and how he gonna do that, he will, may make some profit

10   and we'll recover money that he lost in the stock market.

11   Q    And you asked him at the top of the next page, how much do

12   you think you can risk?

13   A    Yes, I did.

14   Q    Are you telling him that if he invest, it's a guarantee

15   that he's going to recover money?

16   A    Never.

17   Q    And he tells you, $10,000, correct?      If we go down a few

18   lines to the 17:43 mark?

19   A    Yes.

20   Q    And so you tell him that you're going to come up with a

21   nice strategy for him, correct?

22   A    Yes.

23   Q    About how we can recover the amount?

24   A    Yes.

25   Q    And then you talk a little bit further down the page about
                                                                    76
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 76 of 177
                 - DIRECT EXAMINATION

 1   how he's going to buy you a nice gift after you recover some

 2   money for him?

 3   A    Yes.

 4   Q    Did you think by saying that you were going to come up with

 5   this strategy for him, that you were guaranteeing him that if he

 6   made a $10,000 investment, he was going to get a $50,000 return?

 7   A    Never, I didn't say that.

 8   Q    Did you think that's what you were suggesting to him?

 9   A    No.

10   Q    What did you think you were saying or suggesting?

11   A    Just this connection with the client, we joked.       I just

12   explaining how he can do that and he can trade by himself and

13   try to make some profit, just to help him to plan.       For example,

14   if he's planning to trade for the next year, so we can add some

15   bonus to his account so he can leverage that and make, maybe

16   benefit more than that but this is the only strategy.

17   Q    Were you actually trying to come up with a strategy that

18   you thought would help him win some trades and make some money?

19   A    Yes.

20   Q    In the recording that you send around to be used as a

21   training tool, you give some false biographical information

22   about yourself.   Do you remember that?

23   A    I did.

24   Q    You said you were married with kids and that's not, that

25   was not true?
                                                                         77
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 77 of 177
                 - DIRECT EXAMINATION

 1   A       I did.

 2   Q       And do you think there was anything improper about doing

 3   that?

 4   A       No.

 5   Q       You can go ahead and take that down.

 6           Did you make every effort to try to enforce Yukom's

 7   policies?

 8   A       All the time.

 9   Q       Okay.     I'm going to have you look at 1017.

10                   MR. POLLACK:     Is this in evidence?   I'd move 1017?

11                   MR. VAN DYCK:     No objection.

12                   THE COURT:     Okay, 1017 is in evidence.

13   BY MR. POLLACK:

14   Q       And let's go to Page 2.

15           Was this a case where someone was calling to retention,

16   that they had listened to a call and determined that the call

17   had not been made in good faith?

18   A       Yes.

19   Q       And the retention agent in this case was Bill.         What was

20   Bill's full name?

21   A       Bill Snizer.

22   Q       And on the first page, you say, Ryan, now I am on it,

23   exclamation points.          What were you, what were you saying?

24   A       We got a complaint and Ryan was shocked.         So, I said, it's

25   from now on, like on this one, I'm going to take care of it
                                                                    78
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 78 of 177
                 - DIRECT EXAMINATION

 1   right way.

 2   Q      And did you talk to Mr. Snizer?

 3   A      More than a talk, I invite him for a hearing before firing

 4   him.

 5   Q      In Israel, are you required to give somebody a hearing

 6   before you can fire them?

 7   A      It's very hard to fire somebody.     So, yes, you need 48

 8   hours to give them in advance and then he will be in a hearing.

 9   Q      Okay.   Before he was fired, did you take any commissions

10   away from him?

11   A      This, that month it was a lot.     He -- first of all, we

12   returned back to client something like $60,000 back and he lost

13   the commission and paid the fine.

14   Q      And was he later fired for not being honest with clients?

15   A      Not directly after that.   He promise not to do that again

16   and he said that it's hurt in his pocket also.       And it's not

17   going to be back, so we gave him another chance.

18   Q      And did it happen again?

19   A      Yes.

20   Q      And was he fired?

21   A      I fired him.

22   Q      Let's go to 1.11S, which is a small piece of that interview

23   with the FBI after your arrest.     In that first paragraph you

24   say, 95 percent of the client losing money and our job is to

25   teach them not to be the 95 percent.
                                                                    79
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 79 of 177
                 - DIRECT EXAMINATION

 1        Was that a true statement?

 2   A    Yes.

 3   Q    Did you believe that 95 percent of people who traded lost

 4   money?

 5   A    I still believe.

 6   Q    And did you believe it was Yukom's job to teach them not to

 7   be in the 95 percent?

 8   A    Exactly.

 9   Q    And let's look at 1.7S.

10        He says, so any client that asked for his money back would

11   get his money back.     You say, of course.   He asked, and you're

12   confident this happened every single time, if they wanted to get

13   their money back, they'd get it back.      You said, yes.   He says,

14   the full amount they asked for back.     And you said, yes, unless

15   sometimes they have a bonus in the account and they need to do a

16   turnover report, they need to complete the turnover.

17        Was that a true statement, to your knowledge?

18   A    Yes, it was.

19   Q    Were you aware, from the time that you were the CEO of

20   Yukom, of clients who were entitled to get their money back who

21   didn't get their money back?

22   A    No.

23   Q    Did you instruct Shira Uzan to lie to clients about binary

24   options?

25   A    The opposite, never.
                                                                    80
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 80 of 177
                 - DIRECT EXAMINATION

 1   Q    Did you ever agree with her, that she should do that?

 2   A    Never.

 3   Q    Did you tell her to prevent withdrawals by lying to

 4   clients?

 5   A    Never.

 6   Q    What about Liora Welles, Austin Smith, Mr. Hadar, did you

 7   tell any of them to lie to clients about binary options?

 8   A    Never.

 9   Q    Did you agree with them to do that?

10   A    No.

11   Q    We've heard references to other retention agents; Robert

12   Kerry, for example, that we've seen in this trial, evidence that

13   they lied to clients.    Did you tell them to do that?

14   A    Never.

15   Q    Were you aware that they were doing that?

16   A    Fortunately, not.

17   Q    Were you trying your best to run a clean company?

18   A    Definitely.

19   Q    You've heard in the course of this trial that Mr. Bryant,

20   Ms. Graf, Mr. Burton, Mr. Henoa, Mr. Freedman were lied to.         Did

21   you lie to any of those people?

22   A    Never.

23   Q    Did you want anybody else to lie to them about binary

24   options?

25   A    Never.
                                                                       81
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 81 of 177
                 - DIRECT EXAMINATION

 1   Q    At any point did you intend to defraud any of those people?

 2   A    Never in my life.

 3   Q    Did you intend to defraud anyone?

 4   A    Never in my life.

 5               MR. POLLACK:     No further questions.   Thank you.

 6               THE COURT:     Okay.   Thank you.

 7               Mr. VanDyck.

 8                               CROSS-EXAMINATION

 9   BY MR. VAN DYCK:

10   Q    Ms. Elbaz, we've never talked before, have we?

11   A    No, we did.

12               THE COURT:     Just move the microphone a little closer,

13   Mr. VanDyck.

14   BY MR. VAN DYCK:

15   Q    Ms. Elbaz, when did you start working at Yukom?

16   A    May 27, 2014.

17   Q    And when did you become CEO of Yukom?

18   A    Approximately, at May, 2015.

19   Q    And you resigned the CEO position, you said, in November of

20   2016, is that right?

21   A    In October.

22   Q    In October of 2016?

23   A    Yes.

24   Q    So would you say you were CEO for about a year and five or

25   six months?
                                                                    82
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 82 of 177
                 - CROSS-EXAMINATION

 1   A    Yes.

 2   Q    Ms. Elbaz, how much money do you believe investors lost in

 3   binary options during the time you were CEO of Yukom?

 4   A    I don't know to tell you but approximately, seven,

 5   70 percent of the money that invested.

 6   Q    Do you know how much that is?

 7   A    I don't know to tell you.

 8   Q    As the CEO of the company, you weren't curious how much

 9   money the investors were losing in the product that you were

10   promoting?

11   A    I was the CEO of Yukom and I know that the average

12   investment of Yukom was approximately, 70 percent and I don't

13   recall exactly how much we brought every month.       Some months it

14   can be different than the other, so I don't want to give you

15   false number.    I need to see --

16   Q    Do you think it was more than 50 million.      Do you think

17   there was investors lost more than $50 million trading in binary

18   options while you were the CEO of the company?

19   A    It's possible.    I don't know the gross amount.     So I don't

20   tell you.    I cannot tell you the net amount but it's possible.

21   Q    Ms. Elbaz, do you feel responsible for the fact that the

22   investors lost so much money trading in binary options?

23   A    I don't know if responsible is the right word because if

24   you're doing everything you need to do and trader going to

25   follow by your instruction, I believe they didn't lost this
                                                                    83
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 83 of 177
                 - CROSS-EXAMINATION

 1   amount.

 2   Q    Can you say, can you repeat that?      I'm not sure I

 3   understood that.     Did you say that, if they had followed your

 4   instructions, they wouldn't have lost this amount?

 5   A    No, not my instruction.     I'm saying that if client will

 6   listen to the guidance and training, they should not lost all

 7   their money that you mention.

 8   Q    Okay.     And when you're saying, the guidance and the

 9   training, are you talking about the guidance and the training

10   that was being offered by you and other Yukom employees?

11   A    It's not by us, it's by a special analyst, expert analyst

12   that provide this knowledge, yes.

13   Q    Okay.     So, I guess, it's your view that if the clients had

14   listened to the analyst, they wouldn't have lost all this money,

15   is that right?

16   A    No, you asked me if I responsible, if I feel that I

17   responsible for this lost.     So, I'm telling you that if they

18   gonna do everything correctly, by the guidance that they got,

19   and all the employee is going to give them the right

20   explanation.     I will not need to feel responsible for that.

21   Q    Okay.     But what I'm asking, I think, maybe a slightly

22   different question?

23   A    Sorry.

24   Q    Which is, do you think that the investors would not have

25   lost 70 percent of their money if they had listened to the
                                                                    84
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 84 of 177
                 - CROSS-EXAMINATION

 1   guidance and advice that was coming from Yukom?

 2        (Pause.)

 3              THE WITNESS:   Can you repeat again because I want to

 4   make sure that I understand the question?      I'm sorry.

 5   BY MR. VAN DYCK:

 6   Q    Of course, of course.     I think you said that you don't feel

 7   responsible for the fact that the investors lost, on average,

 8   70 percent of them lost money; is that correct?

 9   A    Correct.

10   Q    And I thought that you had said that the reason you don't

11   feel responsible is because the investors weren't listening to

12   the guidance and advice that they were receiving from Yukom and

13   its' analyst, is that right?

14        (Pause.)

15   A    No.   Sorry, I didn't, probably didn't understand it well.

16   I don't feel responsible for that because I think that I gave

17   all the tools to the investors and it's in their hand and it's

18   the market hand.    It's not my responsibility.

19   Q    Why did 70 percent of the investors lose money?

20   A    It depends.    Because some of them, in trading you have

21   psychology-wise you need to know how to end a proper account.

22   You need to follow some basic rules in trading and something,

23   sometimes it's even the market.

24   Q    You said that investors need to follow some basic rules in

25   trading.
                                                                    85
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 85 of 177
                 - CROSS-EXAMINATION

 1   A    Yes.

 2   Q    Is that right?

 3   A    Yes.

 4   Q    And Yukom was providing those basic rules in trading?

 5   A    Yukom didn't provide them.     Yukom explained to the clients

 6   what needed to be able to handle a proper account.        And at

 7   Yukom, 70 percent of the client lost money and not 95 like in

 8   the market.

 9   Q    How do you know 95 percent of binary options investors,

10   outside of Yukom, lost money?     How do you know that?

11   A    Something that you familiar, I familiar, I was familiar

12   with, something that we known and this is the average, this is

13   what I learn at the finance college that I work at and it's

14   always been told that, 95 percent of investor in the financial

15   market losing money.

16   Q    Are you talking about the, when you said 95 percent of

17   investors lose money in binary options?

18   A    No, I said 95, 95 percent of the people losing money in the

19   financial investment market.

20   Q    Okay.    So do you think that the binary options investors at

21   Yukom were doing better than other investors who weren't

22   invested in binary options?

23   A    Yes, I do.

24   Q    Okay.    So by losing 70 -- so, with 70 percent of the

25   investors losing money, it's your testimony that they were
                                                                    86
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 86 of 177
                 - CROSS-EXAMINATION

 1   actually doing better than investors that were out there in the

 2   market investing in other products?

 3   A    Yes.

 4   Q    How do you know, how do you know that 70 percent of the

 5   investors at, at Yukom were losing money and not 80 percent or

 6   90 percent or 95 percent?

 7   A    We have our reports.

 8   Q    I thought you said that you didn't track how much money

 9   investors were losing?

10   A    It's not what I said.

11   Q    Go ahead.

12   A    I said that, I don't know how much they lost in Binary

13   Book, like you ask or in binary option.      I told you that I know

14   how much it is at Yukom and you asked me to give you exact

15   numbers that I cannot give you right now, but something that you

16   always have deposit, withdrawal and you know what is the

17   average.    So, you know that it's approximately between 25 to

18   30 percent, but I don't, but I cannot give you, like you asked

19   me, the direct number.

20   Q    Ms. Elbaz.

21   A    Yes.

22   Q    Why didn't you just tell the potential investors that

23   70 percent of the investors in binary options were going to lose

24   their money?

25   A    You said again, binary option and I'm not saying about
                                                                      87
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 87 of 177
                 - CROSS-EXAMINATION

 1   binary option.       I'm saying about Yukom and I said that

 2   95 percent of them going to lose the money.          That's what I told

 3   them.

 4   Q       That's what you told them?

 5   A       Yes.

 6   Q       You, personally, told the investors that 95 percent of

 7   investors in binary options were going to lose money?

 8   A       When I did retention, I used to say it and when I did

 9   training, I always say to say that.          I always use the frame, you

10   need to choose if you want to be part of the 95 percent or use

11   knowledge and be part of the 5 percent; it depends on you.

12   Q       Ms. Elbaz, you've been in the courtroom through this whole

13   trial, is that right?

14   A       Yes, it's right.

15   Q       We've heard a number of calls between account managers,

16   retention agents and investors, is that right?

17   A       Correct.

18   Q       And during this trial, have you heard a single account

19   manager tell an investor that they have a 95 percent chance of

20   losing their investment?

21   A       No, I didn't.

22   Q       How do you explain that?

23   A       How many calls you played here and how many calls have been

24   made by Yukom employees.       How many --

25   Q       No.    I'm asking why it is that, we during this trial --
                                                                    88
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 88 of 177
                 - CROSS-EXAMINATION

 1   I'll with -- Ms. Elbaz, we listened to a call that you had with

 2   an investor, right?

 3   A    Correct.

 4   Q    Somebody named Mr. Kristiansen?

 5   A    Correct.

 6   Q    And on that call, did you tell Mr. Kristiansen that, that

 7   just so you know, when you invest in binary options there's a

 8   95 percent chance you're going to lose your money?

 9   A    No, I didn't.     He already was a client and already

10   invested.

11   Q    But you were asking him for more money, right?

12   A    I'm not asking him for more money.      I ask him, after he

13   told me, he asked for withdrawal and I said you can take the

14   withdrawal.     We can keep working with $400 and I will, a system

15   with tools and guidance.     And then, he start to say -- I asked

16   him, how much he lost and he gave me this information.       And I

17   ask him, if you will invest again, by the way, he didn't invest

18   again.   So, I didn't have the way to tell him that.

19   Q    Do you think that investors would want to know if they had

20   a 70-percent chance or 90-percent chance of losing money before

21   they made a decision to invest?

22   A    I think it's not my job, even though I did it all the time.

23   They know that's risk is involved in trading.      It's written in

24   the website.     It's written when they made the first deposit on

25   the D.C.F.     And I did it because that's what I knew and that's
                                                                    89
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 89 of 177
                 - CROSS-EXAMINATION

 1   what I believe, and I believed that the truth tell more.       So I

 2   cannot talk if what client want to know.      I can, I can talk

 3   behalf of myself.

 4   Q    You said it wasn't, you said it wasn't your job to make

 5   sure that investors knew that they had a 70 percent or

 6   90-percent chance of losing in binary options, is that right?

 7   A    Yes.

 8   Q    And you were the CEO of the company?

 9   A    I'm the CEO of Yukom.

10   Q    Ms. Elbaz, weren't, weren't account managers also trading

11   on behalf of clients?

12   A    Yes, they are.

13   Q    And why were the account managers not more successful in

14   making money for the investors?

15   A    I don't know to tell you.     Some of them did good for the

16   client and was successful.

17   Q    But you said 70 percent of the investors were losing money,

18   right?

19   A    Right.

20   Q    So, and the account managers, a lot of these were people

21   that you hired, is that right?

22   A    Yes.

23   Q    And do you feel responsible at all for the results of the

24   account managers who traded on behalf of the clients and lost

25   the client's money?
                                                                    90
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 90 of 177
                 - CROSS-EXAMINATION

 1   A    No, because they're relying on analyst that gave them the

 2   information.     I cannot predict the market; no one can predict

 3   the market.

 4   Q    You're talking about the analyst, that's the person that

 5   you referred to as Mike Roberts, is that right?

 6   A    One of them, yes.

 7   Q    Ms. Elbaz, didn't Mike Roberts just go around to all the

 8   binary options companies in Israel and just say the same thing

 9   over and over again, to all of the companies?

10   A    I don't know.     I know that he work with a few other

11   companies and he had his own business.

12   Q    Did Mike Roberts, did it seem to you that Mike Roberts

13   information as an analyst was helpful in realizing a profit for

14   the investors?

15   A    Some of the times.     He cannot predict the market, just with

16   success, no one can.

17   Q    Well, Ms. Elbaz, at what point did you think that, you

18   know, maybe, just maybe Mike Roberts wasn't that great an

19   analyst, since 70 percent of the investors were losing money?

20   A    I don't, I don't think that he wasn't so good.

21   Q    You think he was good?

22   A    Yes.

23   Q    Ms. Elbaz, isn't it true that the reason that people like

24   Mr. Roberts came to the office and talked about what was

25   happening in the market was to give just enough information to
                                                                    91
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 91 of 177
                 - CROSS-EXAMINATION

 1   the account managers so they could sound knowledgeable when they

 2   were talking to clients on the phone and trying to get

 3   investments?

 4   A    Definitely not truth, definitely not truth.       We spend a lot

 5   of effort to give information and knowledge to the client.

 6   Q    Did Mike Roberts train the employees at Yukom to tell

 7   investors that they were going to make a high rate of return

 8   investing in binary options?

 9   A    Never, Mike Roberts talked just about the market.

10   Q    So, but you did that, right?

11   A    Can you come again?

12   Q    Sure.     You trained employees at Yukom to tell investors

13   that they were going to have a high rate of return in binary

14   options, right?

15   A    No.

16   Q    You never said that?

17   A    I explained that they can make profit if they're going to

18   follow the procedure, the knowledge, the tools that they are

19   getting.     Don't forget that the payout in binary option is

20   76 percent.    So it's possible to commit high returns but no one

21   going to promise something like that; never in my life.

22   Q    Ms. Elbaz, you must have been shocked during this trial

23   when you heard so many account managers telling investors, they

24   were going to make a high rate of return in binary options?

25   A    Definitely.
                                                                       92
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 92 of 177
                 - CROSS-EXAMINATION

 1   Q       You were shocked?

 2   A       I was familiar with some cases because I got a complaint,

 3   but yes, I was shocked.

 4   Q       And what about, what about the managers who reported

 5   directly to you.      What about Mr. Alfasi?    Do you remember

 6   Mr. Alfasi?

 7   A       Definitely.

 8   Q       Were you shocked when you heard Mr. Alfasi, in those

 9   training recordings, directing new employees to promise high

10   rates of return?

11   A       More than shocked, disappointed and ashamed to hear these

12   things.

13   Q       So, Ms. Elbaz, do you believe that Yukom employees were

14   committing fraud while you were the CEO of the company?

15   A       I figure it out during the court, that some of them did it.

16   Q       Yeah, when did you figure out that the employees were

17   defrauding the investors while you were the CEO?

18   A       When I figure it out, I make sure that this employee not

19   going to be part of the company and the client got his money

20   back.

21   Q       Do you believe there was a conspiracy at Yukom among the

22   employees to defraud investors in binary options?

23                MR. POLLACK:     I'm going to object, to the extent it's

24   calling for a legal conclusion.

25                THE COURT:     Sustained.
                                                                     93
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 93 of 177
                 - CROSS-EXAMINATION

 1   BY MR. VAN DYCK:

 2   Q       Ms. Elbaz, do you believe that employees as Yukom agreed

 3   together to defraud investors in binary options?

 4   A       Agreed together with who?

 5   Q       Well, I'll give you an example.     Do you think that

 6   Mr. Alfasi and some of the account managers agreed, together, to

 7   defraud investors in binary options?

 8   A       I cannot answer you that because I'm not familiar with

 9   that.

10   Q       Can we look at Exhibit B, please?     And Ms. Elbaz, while

11   we're setting that up, you testified about some legal opinions

12   that you saw, is that right?

13   A       Yes, I did.

14   Q       Okay.    And you didn't see any legal opinions while you were

15   working at Yukom that said, it was okay to lie to investors

16   about the rate of return they could expect in binary options,

17   did you?

18   A       It's too quick for me.    Can you do this --

19   Q       Sure.

20   A       Sorry.

21   Q       Sure.    You haven't seen any legal opinions that say it's

22   okay for Yukom or its employees to tell investors, falsely, that

23   they're going to get a high rate of return in binary options,

24   right?

25   A       No, it's not allowed.
                                                                    94
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 94 of 177
                 - CROSS-EXAMINATION

 1   Q    And you didn't see any legal opinions that said that Yukom

 2   could take client money and then just not give it back, right?

 3   A    Of course not, it's not allowed.

 4   Q    So, Ms. Elbaz, you can look at the monitor here.       Do you

 5   see there's an organizational chart?

 6   A    Yes.

 7   Q    Okay.   And do you see your -- there is the CEO of Yukom?

 8   A    Yes.

 9   Q    Okay.   So, you said that you were shocked to hear

10   Mr. Alfasi, during those training recordings, telling employees

11   to say things that weren't true to investors, is that right?

12   A    Yes.

13   Q    And who hired Mr. Alfasi?

14   A    Yossi Herzog, he was there before me.

15   Q    Who promoted Mr. Alfasi to be the Binary Book manager?

16   A    I was part of that, it was Mr. Herzog but I think I was

17   attended back then.

18   Q    I'm sorry, you said that you attended back then?       Can you

19   say what you said?

20   A    When he promoted him, yes, I was attended, so.

21   Q    Did you agree with the decision to promote Mr. Alfasi?

22   A    Yes.

23   Q    And what was it that made you want to promote Mr. Alfasi?

24   A    He was a hard worker and he speaks nice to the client.          He

25   didn't ever complain.    He brought money.    As a retention, he did
                                                                    95
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 95 of 177
                 - CROSS-EXAMINATION

 1   his job.

 2        He helped others, so I find him -- I agreed with Yossi when

 3   he want to promoted him.

 4   Q    How were -- were you friends with Mr. Alfasi?

 5   A    Back at 2014, yes.

 6   Q    Did Mr. Alfasi stay at your apartment for around about a

 7   month?

 8   A    A week less.     He didn't have a place to live and I stayed

 9   there just during the weekdays, so I let him stay there.

10   Q    How often were you and Mr. Alfasi in the office together,

11   would you say?     Well, say in 2015?

12   A    Fifteen, I don't know to tell you, but in '14, a lot; all

13   the time, actually.     And, 2015 he did shifts, so at least half

14   of the time.

15   Q    And how often would you talk to Mr. Alfasi on the phone?

16   A    I believe, on a daily basis.

17   Q    And did you ask Mr. Alfasi to take a role in training new

18   employees?

19   A    I don't want to tell you wrong -- I don't remember if I

20   said it.     Usually -- I don't think so, but I don't -- I cannot

21   tell you that I'm sure.

22   Q    Okay.     But you knew, you knew that Mr. Alfasi was training

23   new employees, is that right?

24   A    It's the opposite.     I didn't knew, I didn't know that he

25   trained new employee.     I knew that he trained his teams, like on
                                                                     96
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 96 of 177
                 - CROSS-EXAMINATION

 1   a daily brief or if they needed help.      I didn't know that he

 2   trained doing new employee.      It was all Maymon job.

 3   Q    Did you know that Mr. Maymon and Mr. Alfasi trained

 4   employees together?

 5   A    No.

 6   Q    Who did you think was training the new employees?

 7   A    It depends on the timing frame but at the beginning, it was

 8   Or Maymon.     After that, it was Dan Craig [ph] and after that, it

 9   was Joshua Miller.

10   Q    So your testimony, I guess, is that you, you had no idea

11   that Mr. Alfasi was actually training employees?

12   A    No, it's not what I said.      I said that Mr. Alfasi wasn't a

13   trainer for new employee.      I knew that he train employee but it

14   was on his team, when he was team lead and then when he became a

15   shift manager.

16                MR. POLLACK:   Can we play Exhibit 54.5, please?

17        (Audio recording played.)

18   BY MR. VAN DYCK:

19   Q    And Ms. Elbaz, when you testified before that you were

20   shocked about things that you heard Mr. Alfasi say, is this one

21   of the things that you were shocked by?

22        (Pause.)

23                THE WITNESS:   It's not part of the training and I

24   might, I might heard it, this sentence before.

25   BY MR. VAN DYCK:
                                                                    97
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 97 of 177
                 - CROSS-EXAMINATION

 1   Q    Which sentence do you think you might have heard before?

 2   A    That what I explain to you is fucking bullshit.       I may have

 3   heard it before.

 4   Q    You think you may have heard Mr. Alfasi say that, if you

 5   don't know the answer to an investors questions just fucking

 6   bullshit them?

 7   A    No, if I remember correctly, while this training made by

 8   Or Maymon, he invite Nick to explain about the job itself.          And

 9   it was attended in the room and talk, and I might get inside to

10   bring contractor, something like that.      So, I might heard it.

11   Q    Okay.   Would you play Exhibit 54.8, please?      And let's put

12   54.8S up on the screen too, please.

13        (Audio recording played.)

14   BY MR. VAN DYCK:

15   Q    And Ms. Elbaz, do you recognize Mr. Alfasi's       voice on this

16   recording?

17   A    Yes, I do.

18   Q    And you heard Mr. Alfasi say during this recording that,

19   you can choose whatever the fuck you want, 15 to 20 percent on a

20   monthly basis?

21   A    Yes, I do.

22   Q    Do you hear Mr. Maymon during that training too?

23   A    Yes.

24   Q    So, can we go back to the work chart for a moment, please?

25        Ms. Elbaz, does it look to you like the number two person
                                                                    98
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 98 of 177
                 - CROSS-EXAMINATION

 1   at the company who reported to you and Mr. Alfasi are talking

 2   about telling investors that they're going to generate 15 to

 3   20 percent?

 4   A    Yes, I heard it.

 5   Q    And you had no idea that was happening while you were the

 6   CEO, right?

 7   A    No.

 8   Q    Who, who promoted Mr. Maymon?

 9   A    Yossi Herzog.

10   Q    Did you agree that was a good idea?

11   A    Against it.

12   Q    You were against Mr. Maymon?

13   A    Yes.

14   Q    Why were you against Mr. Maymon?

15   A    I didn't like his behavior and he promoted him three weeks

16   after I got to the company.     I wasn't the CEO.

17   Q    What didn't you like about his behavior?

18   A    He wasn't a hard worker, came and go whenever he want,

19   late, leave early, didn't call the client on time.       I didn't

20   like, he wasn't the best employee.

21   Q    Okay.    But you didn't have concerns about how he was

22   training employees to talk to clients on the phone, right?

23   A    Can you come again?

24   Q    Sure.    With respect to Mr. Maymon, you were, you said you

25   were against his promotion, but it wasn't because of the way
                                                                     99
     Case 8:18-cr-00157-TDC
     LEE ELBAZ              Document 285 Filed 08/07/19 Page 99 of 177
                 - CROSS-EXAMINATION

 1   that Mr. Maymon was training employees to talk to investors on

 2   the phone?

 3   A    I didn't knew yet.        I didn't knew -- know, sorry.   I didn't

 4   knew how he train employee.        I was a team leader.   He worked

 5   there before, before --

 6        How you say that?

 7        (Pause.)

 8                THE WITNESS:     Before, he worked there before me and it

 9   wasn't my decision.       If you talking about client-wise, I never

10   got a complaint about him in the three weeks that I worked there

11   back then.

12                MR. VAN DYCK:     Would you play 55.2 and let's call up

13   55.2S, too?

14        (Audio recording played.)

15   BY MR. VAN DYCK:

16   Q    Are you shocked?

17   A    It's not the first time that I heard it.

18   Q    It's not?

19   A    No.

20   Q    Can you tell the jury what you mean?

21   A    Yeah, I heard it a few days ago while you played it before.

22   Q    You never heard him say this while you were working at

23   Yukom, right?

24   A    I don't think so.

25                THE COURT:     Mr. VanDyck, I think it's time to stop for
                                                                     100
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 100 of 177

 1   the day, if that's okay.

 2                MR. VAN DYCK:     Yes, Your Honor.

 3                THE COURT:     Ladies and gentlemen, we are at 5:00.

 4   Thank you again for your attention all day.          The case is not

 5   over yet, so keep an open mind.          Do not discuss the case among

 6   yourselves.     Don't do any outside research.

 7                We will see you tomorrow morning at 9:00, to continue

 8   with cross-examination of Ms. Elbaz.          And have a good evening.

 9   Thank you.

10           (Jury out.)

11                THE COURT:     Thank you.

12                Everyone, be seated.

13                Ms. Elbaz, you can return to your regular seat, if you

14   like.

15           (Witness excused.)

16                THE COURT:     Mr. VanDyck, what do you think the timing

17   will be like tomorrow?

18                MR. VAN DYCK:     Probably through lunch, Your Honor.

19                THE COURT:     Okay.   And then these character witnesses

20   won't take that long, is that right, Mr. Pollack?          What do you

21   envision there?

22                MR. POLLACK:     They're actually Ms. Ettinger's

23   witnesses.

24                THE COURT:     Okay, Ms. Ettinger?

25                MS. ETTINGER:     That's correct, Your Honor.
                                                                         101
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 101 of 177

 1                THE COURT:     Okay.    Just tell me how long on direct

 2   roughly.

 3                MS. ETTINGER:     I would anticipate 15 minutes per

 4   witness and then if the government wanted to cross, I'm not sure

 5   how long it would take, but I anticipate 15 minutes.

 6                MS. COTTINGHAM:        And I would anticipate, Your Honor,

 7   for the government about five minutes on cross.

 8                THE COURT:     All right.     We'll see where we get

 9   tomorrow.     I do think we should talk about the jury instructions

10   now as much as we can.        I think we have some revised versions

11   that basically incorporate the changes we talked about last

12   time, some of my suggestions based on what I've seen in the case

13   up to now.     I did make some preliminary thought -- I include

14   some preliminary language regarding some of the suggestions made

15   more recently.

16                In particular, I do think the government is correct on

17   the venue issue under United States versus Engle, 676 F.3d 405,

18   Fourth Circuit 2012, that the burden of proof for a venue issue

19   is preponderance of the evidence.           And I know the defense is

20   trying to preserve objection to that, which they certainly can,

21   but based on Engle it's pretty clear that's the state of the law

22   in the Fourth Circuit.

23                MR. POLLACK:     You could be a trailblazer here,

24   Your Honor.

25                THE COURT:     I understand that and I'm not going to.
                                                                      102
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 102 of 177

 1                So, in any event, we'll -- I'll make that part of the

 2   instruction.     We can talk about the specific language when we

 3   get there.

 4                On issue of willful blindness and multiple

 5   conspiracies, any position on that from the defense?           I see the

 6   government has submitted a brief, but I wanted to see where you

 7   are on that, Mr. Pollack.

 8                MR. POLLACK:     Yes, let me start with the multiple

 9   conspiracies.     I certainly think that that instruction is

10   warranted.     We've heard about Numaris as being separate from

11   Yukom.   We've heard about things being done at Numaris like this

12   insurance contract that Myla Morales and Daniel Buckley and Mr.

13   -- who was the other -- oh, and Austin Smith were doing at

14   Numaris, different technique, not something that we saw at

15   Yukom.

16                We've got not only multiple companies, but multiple

17   methodologies.     I'm not saying that the Court can find as a

18   matter of law that there are multiple conspiracies, but simply

19   that that is a reasonable interpretation of the evidence.

20                THE COURT:     Well, I guess what I'm trying to

21   understand is -- this isn't one of those cases where there is --

22   you're not trying to argue that either Ms. Elbaz or someone else

23   is only part of one conspiracy or not the other that she's not

24   involved in.     I mean, it seems your defense is she's not

25   involved in any conspiracy at all and that the government has
                                                                   103
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 103 of 177

 1   laid out this broader conspiracy, and the jury can take it or

 2   leave it.     But I'm not sure where the, sort of, end result would

 3   be, well, they haven't established that she was part of

 4   Conspiracy A versus Conspiracy B, because at least the

 5   government's evidence seems to me to be sufficient to show that

 6   she was involved on matters involving both companies and there

 7   was a lot of overlap between the evidence on both companies.

 8               So, I mean, I understand your defense that she wasn't

 9   involved in any conspiracy.       I'm not sure where the defense is

10   that there were multiple conspiracies and that's the reason why

11   she can't be convicted.

12               MR. POLLACK:     Your Honor, yes, I agree with you that

13   the government's view would be that there was one giant

14   conspiracy, but you don't make that determination before giving

15   the case to the jury.       That's for the jury to make.   I also

16   agree with you that our defense is that she wasn't part of any

17   conspiracy.

18               Having said that, a reasonable interpretation of the

19   facts or a possible interpretation of the facts would be that

20   Ms. Elbaz was involved in a conspiracy and there was a

21   conspiracy at Yukom.

22               THE COURT:     With who?   I mean, what would be this

23   reasonable interpretation?       Which conspiracy was she involved

24   in, which was she not involved in?

25               MR. POLLACK:     One possible interpretation of the
                                                                   104
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 104 of 177

 1   evidence is that there is conspiracy at Yukom and that she is a

 2   participant in that conspiracy, and that that is a conspiracy to

 3   defraud clients of Yukom and participants in that conspiracy.

 4   If one were to believe Ms. Welles and one were to believe

 5   Ms. Uzan, I personally don't, I don't think the jury will, but

 6   if one were, one could conclude that there was that conspiracy.

 7              One could also conclude from the evidence, a fair

 8   conclusion from the evidence that what Mr. Smith was doing and

 9   what Sabastian Gonzales was doing, and what Myla Morales was

10   doing at Numaris, a separate company that there has today been

11   evidence that those employees did not report to Ms. Elbaz, that

12   see did not have authority over those employees, that she had no

13   idea that they were offering this insurance policy until she

14   found out after the fact and when she found out after the fact,

15   she participated in putting a stop to it.      They could certainly

16   find that that was a separate conspiracy between the individuals

17   that I just named and that Ms. Elbaz was not a part of that

18   conspiracy.

19              And since the government has chosen to charge it as

20   one giant conspiracy and the government is arguing it is one

21   giant conspiracy, one of the determination the jury gets to

22   make -- pardon the pun, they're not left with a binary option.

23   They can conclude that I'm not right and the government is not

24   right, and that the truth lies somewhere in between.       And that

25   there was a Yukom conspiracy that she was a part of and there
                                                                    105
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 105 of 177

 1   was a Numaris conspiracy that she wasn't a part of.         And if they

 2   conclude that, they should acquit on Count One because that is

 3   multiple conspiracies, it's not a single conspiracy.

 4              And by not giving the instruction, you're essentially

 5   taking that issue away from the jury.         You're directing a

 6   verdict that the only possible conclusions here are that there

 7   is no conspiracy whatsoever or that there is one giant

 8   conspiracy.     And I don't think that that is a fair reading of

 9   the evidence.

10              THE COURT:     Is the conspiracy in Count One defined in

11   the Indictment as one that encompasses both Yukom and Numaris?

12   I didn't see it when I looked at it today.

13              MR. POLLACK:     Give me a minute, Your Honor.

14              MS. COTTINGHAM:        Your Honor, I can address that.    In

15   paragraph 18, I mean, the conspiracy is defined as the purpose

16   of the conspiracy was for Ms. Elbaz and representatives of

17   Yukom, Binary Book and BigOption to obtain the maximum deposit

18   from investors and to take steps to ensure that investors lost

19   the money in their accounts.

20              I think the testimony has been -- I don't think it's

21   disputed that Numaris employees were acting -- were holding

22   themselves out as Binary Book and BigOption representatives.              I

23   think, yes, as defined in the Indictment, it certainly

24   encompasses --

25              THE COURT:     Okay.
                                                                    106
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 106 of 177

 1              MR. POLLACK:     Your Honor, if I could address that.

 2   The Indictment is, as she said, a conspiracy that involves Yukom

 3   and these other entities.         The problem is that the Indictment

 4   defines Yukom to include the Tel Aviv branch, to include

 5   Numaris.   Representative A is Selen Alarie who is --

 6              THE COURT:     Okay.    Point me to that part just because

 7   these -- again, the itemization makes it complicated.

 8              MR. POLLACK:     I think if you look at the --

 9              THE COURT:     Actually, before I forget, I need the

10   government to give me a version of the indictment that actually

11   uses the real names.

12              MR. POLLACK:     The real stage names?

13              THE COURT:     Well, as opposed to Representative A and

14   Representative B, those are not helpful for me to understand

15   what is charged here.      And so, I think that is something that I

16   need.

17              MR. POLLACK:     So, for example, paragraph 22 speaks

18   about -- under the manner and means in particular false

19   statements, it sets forth a Representative A.         I believe that

20   Representative A is Selen Alarie who is a Numaris employee that

21   we've heard testimony about was the person to whom Mr. Smith

22   reported and who intern reported to Ronen Roytman at Numaris.

23   And Ms. Elbaz has testified that none of those individuals

24   reported to her and that she was not involved in what they were

25   doing at Numaris in terms of these false promises that they were
                                                                    107
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 107 of 177

 1   making.

 2              Representative C, Your Honor, is Dan Fisher who is

 3   also a Numaris employee.      Natalie Smith is Representative D, who

 4   is a Numaris employee.      Representative F is John Ried, who is

 5   Austin Smith, who was a Numaris employee.

 6              THE COURT:     Okay.    That's helpful.   I mean, it's not

 7   obvious just looking at it, but I understand what you're saying.

 8              MR. POLLACK:     Representative E is Sabastian Parker.

 9              THE COURT:     Okay.    So you're correct then, I guess,

10   that the fair reading of the Indictment is that it covers both

11   offices, regardless of who's running the office?

12              MR. POLLACK:     Manager B is Ronen Roytman who is the

13   CEO and owner of Numaris.

14              THE COURT:     Okay.    So your point, just so I understand

15   it, is that regardless of whether there's sufficient evidence to

16   find there's a single conspiracy, you would want this

17   instruction to the extent I can find that there would be

18   sufficient evidence to support an argument of a second

19   conspiracy?

20              MR. POLLACK:     Yes.    A reasonable juror could from the

21   evidence conclude that there is not a single conspiracy as

22   charged in the Indictment, but in fact there are multiple

23   conspiracies.    That's when this instruction is supposed to be

24   given.

25              THE COURT:     Okay.    What's your position on willful
                                                                   108
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 108 of 177

 1   blindness?

 2                MR. POLLACK:   It's my position that the willful

 3   blindness instruction should not be given.       Willful blindness is

 4   when there is evidence of conscious avoidance, an affirmative

 5   act.   Somebody brings a fact to me and says -- is about to tell

 6   me something and I say, no, no, no, I don't want to hear that.

 7   Sends out instruction, anything about insurance policies, don't

 8   tell me about those.

 9                You have to take some affirmative step to avoid.

10   There is no evidence of that in this case.       What the government

11   cites in its trial brief is the fact that Ms. Elbaz testified

12   that she didn't read certain attachments to emails, but there is

13   no evidence that she didn't read attachments because she wanted

14   to be able to deny knowledge of what is depicted in those

15   emails.

16                None of -- none of the cooperators testified in any

17   way, shape or form that Ms. Elbaz didn't want to know things.

18   They all testified that she knew everything that everybody at

19   the company was doing and that she directed the conspiracy and

20   knew exactly what was going on.

21                So, on this one, I think there really is a binary

22   choice.   One can either accept that version or they can accept

23   Ms. Elbaz's version that she didn't know.      There has been no

24   evidence to date, I don't expect there is going to be before we

25   conclude that there's a middle ground where she knew there was a
                                                                     109
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 109 of 177

 1   high probability that she was committing fraud, but consciously

 2   avoided learning that last fact that would have confirmed for

 3   her that she was committing fraud.

 4              THE COURT:   Okay.     Ms. Cottingham or whose got these

 5   issues?

 6              MS. COTTINGHAM:      Got these, Your Honor.

 7              THE COURT:   Okay.

 8              MS. COTTINGHAM:      Your Honor, first, on willful

 9   blindness, I think Mr. Pollack is wrong on the law and on the

10   facts.

11              First, we've heard testimony today about Ms. Elbaz.         I

12   mean, she just five minutes ago said she walked in on Nissim

13   Alfasi saying to just bullshit the clients and she took to

14   further steps after that.       I think that's precisely what the

15   willful blindness instruction is captured to do.

16              There has been substantial testimony today.       I think

17   we filed this last night.       Our argument for a willful blindness

18   instruction is only stronger now.       As I understand it, the

19   defense appears to be, yes, she knew that some employees

20   sometimes were doing some bad things, but she was totally

21   unaware of anything else that was actually defrauding the

22   clients more broadly.

23              I think the fact -- I think her testimony about Bill

24   Snizer, about these insurance contracts, about her awareness

25   that at some point in time she learned people shouldn't lie
                                                                   110
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 110 of 177

 1   about their experience and took no further steps to investigate

 2   or certainly to stop the fraud that was going on under her nose.

 3   I think that's precisely what the willful blindness instruction

 4   is designed to capture.

 5              It's particularly appropriate whereas here someone is

 6   in a supervisory role and they are deliberately ignoring or

 7   overlooking the conduct of their employees, which I think is

 8   what we heard testimony of today.

 9              THE COURT:   That sounds like the factual error that

10   you're accusing Mr. Pollack of.     What about the legal error?

11              MS. COTTINGHAM:    Your Honor, I think that it's not so

12   strong as to say, someone has to consciously say, I don't want

13   anymore information about insurance contracts.       I, Lee Elbaz,

14   refuse to listen to anymore of that.

15              I think the knowledge of the conduct coupled with

16   ignoring it, I think there's a Fourth Circuit case, Logan, the

17   idea that if you're ignoring deliberate warning signs from your

18   employees, that is sufficient.

19              So, I think on the legal standard, it's not that

20   Ms. Elbaz has to take some affirmative action to walk away from

21   these conversations ignoring warning signs from her employees,

22   which is exactly what she did here, at best.       I mean, I think

23   the United States is still, of course, proceeding on the theory

24   that Ms. Elbaz had knowledge of all of this.

25              THE COURT:   So, when you say, Logan, what's the site
                                                                   111
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 111 of 177

 1   of that case?

 2               MS. COTTINGHAM:   Your Honor, I apologize.     It's

 3   actually -- I should have cited Ali [ph], which is 735 F.3d 176.

 4   And that's a Fourth Circuit case from 2013.

 5               THE COURT:   What about multiple conspiracies?

 6               MS. COTTINGHAM:   Multiple conspiracies, I would also

 7   disagree with Mr. Pollack on the facts and the law.        On the law,

 8   the question is -- multiple conspiracy instructions are based on

 9   a variance between an indictment and the evidence at trial.          The

10   idea is, it's only appropriate in a case where the conspiracy

11   that is proven is totally unrelated to the indictment such that

12   there would be a variance between the two.       I don't think that's

13   at all the case here from the face of the Indictment, so a legal

14   standard, I think we've satisfied that there isn't a variance.

15               On a factual matter, I actually think that there's

16   been a great deal of evidence establishing the defendant's

17   knowledge of and control over the Numaris office.        It's not just

18   Mr. Smith's testimony, it's also, as we pointed out in our

19   brief, dozens of recorded phone calls that she sent for training

20   purposes.

21               THE COURT:   So, to streamline this, I agree with you

22   that there's enough evidence to conclude that this is all one

23   conspiracy, whether it's because of the testimony Ms. Elbaz was

24   involved in Numaris; she was training there; the videos were

25   going from one office to the other; that certain employees,
                                                                   112
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 112 of 177

 1   including Ms. Welles, were going from one office to the other.

 2   But the issue really is less about that and it's more about

 3   whether there is sufficient evidence to show that these were two

 4   separate conspiracies.     If the jury were to take Ms. Elbaz's

 5   view of this, perhaps, the idea that there was this rogue group

 6   of people over at Numaris doing things involving Mr. Smith, how

 7   do you, you -- what is it that tells me that that's just not a

 8   viable theory?

 9              MS. COTTINGHAM:    I don't think it's viable theory as a

10   factual matter, because I think we've established enough

11   evidence of the overall scheme.     But as a legal matter, I think

12   even if that is the theory, it doesn't implicate a multiple

13   conspiracies instruction.     It rather --

14              The jury is going to be instructed and instructions we

15   have no dispute about that they have to find the conspiracy

16   matches the one alleged in the Indictment.       So I think to the

17   extent Mr. Pollack would like to argue we haven't met our burden

18   of establishing the conspiracy alleged in the Indictment, I

19   think his argument would fall squarely within that instruction,

20   but I don't think they've satisfied the burden of showing -- I

21   don't think there's been any showing that there is this separate

22   unrelated scheme going on at this office, which is the only way

23   in which a multiple conspiracies instruction would be

24   appropriate.

25              THE COURT:    And it seems like the closest thing to a
                                                                      113
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 113 of 177

 1   theory we have here is the idea that, perhaps, this insurance

 2   activity involving Mr. Smith and Ms. Morales was a separate

 3   thing.   And why couldn't that be separate?

 4                MS. COTTINGHAM:        So, Your Honor, I think as a factual

 5   matter, I don't think it's separate because I think the way the

 6   testimony has come in is that, you know, the hedge funds and the

 7   insurance and the idea of insured trades is just another

 8   mechanism of lying to the client about the safety and the risk

 9   profile of the investment.

10                So, I don't see it's a fundamentally -- it's a variant

11   on lying to a client about, here's the rate of return, here's --

12   you know, you're going to make all this profit.

13                THE COURT:     Well, the hedge fund and the insurance

14   scheme or those aspects of it were also -- there's evidence of

15   those at Yukom as well, correct, or Ms. Welles?

16                MS. COTTINGHAM:        Yes, Your Honor.

17                THE COURT:     Okay, well --

18                MR. POLLACK:     Can I address a couple of those?

19                THE COURT:     Okay.

20                MR. POLLACK:     So, first of all, I do think to get the

21   conscious avoidance instruction, there does have to be conscious

22   avoidance.     The argument that Ms. Cottingham makes is, no, all

23   there has to be is that there was some warning signs and you

24   didn't take action.

25                That turns actual knowledge and specific intent into
                                                                   114
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 114 of 177

 1   reckless -- recklessness or even negligence, and that is the

 2   very danger of giving the conscious avoidance instruction in

 3   every case where there were some indications that there were

 4   wrongdoing and that's why there has to be conscious avoidance.

 5   And I don't think that there has been any evidence of that

 6   whatsoever.

 7              With respect to the multiple conspiracies,

 8   Ms. Cottingham says, well, the government is going to have to

 9   prove the charged conspiracy and the jury is going to be

10   instructed that.    That is true in every case.     It, it -- that

11   would mean you would never get the multiple conspiracies

12   instruction.

13              And on the factual point, no, I do not agree that

14   there is evidence that the same scheme was being run at Yukom.

15   What you heard in Ms. Elbaz's direct is what happened with

16   Ms. Welles at Yukom was she had something that she called an

17   insurance policy or insurance contract.      But what it was was

18   very similar to something that was done at Yukom, the concept of

19   an insured trade or a risk-free trade.

20              And what that was is, if you trade and you lose a

21   thousand dollars, we'll give you a thousand dollars in the form

22   of a bonus.    And the only thing that was problematic about

23   Ms. Welles' insurance policy, other than the fact that she

24   didn't have the ability to sign contracts on behalf of Binary

25   Book, is while it told them, if you lost -- your trade is
                                                                       115
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 115 of 177

 1   insured and you're going to get that in the form of a bonus, it

 2   didn't explain the terms and conditions surrounding the bonus.

 3   That is very similar to other things that we've heard about

 4   Yukom.

 5                That is totally different than the insurance policy

 6   that was being used at Numaris, which said, you're going to

 7   invest this money.        We're going to guarantee you a certain

 8   return.     You're going to get a payout on a certain schedule.

 9   This had nothing to do with failure to, to explain the bonus

10   requirement.

11                THE COURT:     Do you dispute, though, that the form was

12   the same, at least, at the starting point when Ms. Welles' name

13   was involved in the --

14                MR. POLLACK:     Yes, absolutely dispute it.   There is no

15   evidence whatsoever, other than the use of the word "insurance"

16   that there was any similarity whatsoever in the content of what

17   Ms. Welles was doing and the content of what Mr. Parker and

18   Myla Morales were doing at Numaris.

19                In fact, the only evidence in the record on that

20   subject is that they were night and day different.

21                THE COURT:     Okay.   I understand your argument.

22                So, here's where we are on this just to move it along

23   here.     There's been a few cases cited and I think I understand

24   the arguments a little bit better.         So I'm not going to make a

25   final decision on with either issue, but I am provisionally
                                                                   116
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 116 of 177

 1   taking the view that I do think the willful blindness

 2   instruction is warranted.

 3                I think that based on the evidence, certainly as was

 4   stated today Ms. Cottingham, there are a number of examples in

 5   the record of indications that would give Ms. Elbaz some

 6   understanding that there was fraud going on at this company.

 7   Whether it was the complaints that were coming in about the

 8   insurance policy, whether it was about some of these emails that

 9   showed that there were -- whether it's Aimee Nicolle's or

10   others, people who were unhappy with what was happening.        And I

11   think based on the entirety of the evidence, one could certainly

12   confer that there were false statements being made by the

13   employees.

14                There is also the fact that she was, even though she's

15   denied it now, I think there was evidence that she was

16   participating in the very same training as Mr. Alfasi and

17   Mr. Maymon, even though not necessarily in every session

18   together.    And so, I think there was a basis to -- and then you

19   also, of course, have the results of the trading.       So I think

20   there was a basis for her to be on notice that there could be a

21   problem.

22                And I think there's ample examples of Ms. Elbaz

23   avoiding information.     And, of course, it can be read different

24   ways.   So, for example, the not opening and looking at these

25   scripts that had false statements in them, not listening to the
                                                                   117
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 117 of 177

 1   recordings that, at least, according to some witnesses she had

 2   selected to send to others for training or for remedial

 3   training, like Ms. Uzan; or for the actual training to Tel Aviv,

 4   including the Myla Morales call, other good calls as were

 5   described.    The fact that she apparently didn't listen to those

 6   or even review them, even though she was, by all accounts, very

 7   involved in this company, at least one could infer that that was

 8   an effort to avoid knowledge based on the earlier or

 9   contemporaneous warning signs.

10                So I do think there's enough to establish that.     The

11   only thing I just want to check on is Mr. Pollack's theory.          I

12   do agree that it's the most ideal case is when there's an

13   example where someone deliberately turns down an offer of

14   information that would show the fraud.      I don't think that is

15   required, although that's certainly sufficient, but I will check

16   just to make sure I'm not incorrect about that.       But I have put

17   that language in the draft, so I'd like to at least talk about

18   it to see whether if that instruction is given, we can at least

19   agree on what the language would be.

20                On the multiple conspiracies, I think it's evolving

21   because I think I had looked at this before I heard, at least,

22   Ms. Elbaz's testimony about this topic.      So, I'm going to think

23   about that a little more.

24                I do think one can dream up a scenario under the facts

25   that -- as I said, I think there's plenty of evidence to show
                                                                   118
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 118 of 177

 1   that this all was connected together.      There may be enough

 2   evidence to show, at least under one theory of the case, that

 3   there was a separate operation going on, at least among certain

 4   individuals.

 5              It would obviously require a showing that Ms. Elbaz

 6   wasn't involved in that, because I think she's the connected

 7   tissue between these two companies.      But if it was established

 8   that there was a separate operation going on there that she was

 9   involved in, there might have been a separate conspiracy.

10              But then what I want to take a look at is this

11   question of whether that's grounds for this type of instruction

12   or whether there's something else in the instructions as

13   Ms. Cottingham suggest that would address that.

14              So, let's look through the instructions that I have

15   given you and see if there's any other edits you want to offer.

16   And we'll get to some of that language and we'll give you a

17   final answer on what's happening with those tomorrow.

18              So, I think the early section, I don't see any -- I

19   haven't made any changes to Roman Numeral I, which is

20   instructions one through five.

21              I think Roman Numeral II, nothing of any significance.

22   I would just note, before I wasn't sure about Instruction 13,

23   Stipulation of Testimony.     It seems as if with respect to

24   Mr. Corsetty, there is a stipulation of testimony.       There might

25   be regarding the FBI agent, so I think we're going to need that
                                                                      119
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 119 of 177

 1   instruction; is that correct?

 2              MS. COTTINGHAM:        Yes, Your Honor.

 3              THE COURT:     Okay.     And then 14 -- well, the government

 4   suggested taking out the instruction on charts and summaries as

 5   evidence and implicitly was saying, we should leave in the one

 6   about demonstrative aids, which we have seen.

 7              And you agree, Mr. Pollack, that we won't have any

 8   Rule 1006 summary exhibits that are in evidence?

 9              MR. POLLACK:     There haven't been to date.

10              THE COURT:     Okay.     So we'll plan to leave that out.

11              The transcript language, 15 and 16, I think there was

12   just a minor tweak, non-substantive to 16.           Just to clarify

13   that, I do see the English translations of the Hebrew language

14   as evidence.

15              Any concerns about 16?

16              MS. COTTINGHAM:        Not from the government, Your Honor.

17              THE COURT:     And then just on that point, I know

18   there'd been some discussion, Mr. Pollack.           You had raised the

19   question on transcripts, whether they would go to the jury. I'd

20   had two thoughts on that if you recall.

21              One is, having decided based on the case law that the

22   English language translations of Hebrew are evidence, those

23   certainly go to the jury.         I also think that -- I think that my

24   original plan was to have all the transcripts go to the jury

25   with the -- with this instruction in 15 that these are not
                                                                   120
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 120 of 177

 1   evidence.

 2                And I think my thought process on that was twofold.

 3   One is that I do think whenever you're getting into any kind of

 4   lengthy or significant numbers of recordings as we have here,

 5   that they're helpful if only just to facilitate deliberations,

 6   because even just to help them find the portions they care

 7   about, I think that with that instruction, it's more efficient

 8   for them to have that even though it's clear that they're not

 9   evidence.

10                And then I think in this case, we also have the fact

11   that we have numerous documents that have both English and

12   Hebrew in them, and it would be very unwieldy to try to parse

13   those out.    So, I think at a minimum, the ones that have both

14   languages in them need to go to the jury at least for the Hebrew

15   portion, but to redact them or something else just to keep the

16   demonstrative aspects of the transcripts away from them is not

17   efficient and would be confusing to the jury.

18                So, I think those need to go to the jury and at that

19   point -- I think they all should just to avoid confusion and

20   avoid highlighting some recordings over others merely based on

21   happenstance of which language they had been in.       So, beyond my

22   general proposition that in a case like this I would typically

23   send the transcripts to the jury with the warning that they are

24   not evidence, I think in this case there's more reason to do

25   that.   But I'd offered you at the beginning the opportunity to
                                                                   121
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 121 of 177

 1   find me a case that says I can't do that, and I want to know if

 2   you found that case yet.

 3              MR. POLLACK:     Still looking, Your Honor.

 4              THE COURT:     Thank you.

 5              I did look and I do see that this is -- I will

 6   acknowledge that there is some examples where it's clear that

 7   some judges don't let these transcripts go to the jury.        There

 8   are other examples where they let them come out and review again

 9   with the transcripts, but there's also examples where they let

10   them go to the jury.

11              So that's my plan right now, again, based on both the

12   efficiency to the jury given the number and extent of recordings

13   in this case, but also because of this English-Hebrew issue we

14   have here where inevitably they're going to get some transcripts

15   and not others, even some were evidence, but I think they also

16   need to get the joint English-Hebrew documents.       And at that

17   point, they should have them all so that all the recordings are

18   on equal footing.    Understanding that they will be warned that

19   some language is in evidence and some transcripts are just

20   demonstrative.

21              Instruction 17, I put in italics just because this is

22   one where we often have to wait until the end.       Is there a

23   reason to keep this in, Ms. Cottingham?

24              MS. COTTINGHAM:     Your Honor, I think that the defense

25   cross-examination of Special Agent Fine would be a sufficient
                                                                    122
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 122 of 177

 1   reason to keep this in.

 2              I think Agent Fine was asked a number of questions on

 3   the stand about whether he took certain investigative steps with

 4   respect to emails and I think that alone would be a sufficient

 5   --

 6              THE COURT:     Remind me again.

 7              MS. COTTINGHAM:        I think Mr. Pollack asked Agent Fine,

 8   did you do any forensic analysis to see if Ms. Elbaz opened the

 9   attachments?

10              THE COURT:     Right, right, right, okay.

11              MS. COTTINGHAM:        So I think that's precisely what this

12   instruction is designed for.

13              THE COURT:     Okay.    My inclination is to keep it in.

14   If there's any particular reason, I think you've identified one,

15   so I'll plan to keep that in.

16              Moving forward, let me know if I pass over one that

17   you want to discuss.      I see no changes from the last time on 19,

18   20, 21, 22.

19              We all agree, I think, to take out the expert witness

20   instruction because we don't have any.         That moves us to 23, 24,

21   25.

22              MR. POLLACK:     Your Honor, I did object and maintain my

23   objection to 24.    This is not a situation where somebody when

24   they realized that law enforcement was afoot and took on an

25   alias.   This is people using a stage name with -- that there's
                                                                   123
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 123 of 177

 1   been testimony even from government witnesses was a common

 2   practice, was a practice in Israel followed at the glasses --

 3   eyeglasses company that Mr. Hadar worked at.       There's a legal

 4   opinion saying it's permissible.

 5              I just don't think that because of the happenstance

 6   that there is a false name affiliated with the facts in this

 7   case that that means that that is what this instruction is

 8   intended for.    I don't think that -- you can --

 9              The government con make the argument if it wants to

10   make the argument that the use of a false name was a material

11   misrepresentation to the customers and, therefore, part of the

12   fraud, but I don't think there's any evidence that it is

13   evidence of consciousness of guilt.

14              THE COURT:   Okay.    Ms. Cottingham.

15              MS. COTTINGHAM:      Your Honor, I would actually phrase

16   it a little bit differently, which is the government's position

17   is not the use of fake names in and of itself is part of the

18   fraud, but rather that the defendant and her co-conspirators

19   used fake names because they didn't want to get caught and they

20   didn't want to get sued.     They didn't want people reporting them

21   to the authorities using their real name.       That's the

22   government's position here.

23              THE COURT:   So, is this even relevant then?

24              MS. COTTINGHAM:      It is, because I think as the third

25   sentence reads, this -- the use of a fake name goes to not
                                                                   124
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 124 of 177

 1   substantive guilt, but it rather goes to whether she --

 2              THE COURT:   State of mind.

 3              MS. COTTINGHAM:      -- believed she was guilty and state

 4   of mind.   And the government's position is very much that that

 5   was the purpose of using stage names here.       And I think that's a

 6   inference the jury can readily draw based on the number of other

 7   lies that were being told by the defendant and her

 8   co-conspirators.    So, it's not standing alone the use of a fake

 9   name.   It's coupled with everything else.      And I think here, it

10   does go to consciousness of guilt and avoidance.

11              THE COURT:   Okay.    I'm going to keep it in there.      I

12   know there's probably a better argument than in most cases from

13   the defense side.    Again, that's for argument, but I do think

14   particularly when you think about Ms. Welles' testimony where

15   she saw this as a way, basically, to mask her identity and,

16   basically -- well, among other things, that she viewed it as a

17   way of put on a different outfit so-to-speak or a different look

18   for herself so she could go out and lie.

19              I think that that, in addition to the general notion

20   that, as we heard from some of the victims, it certainly did

21   deceive them and it certainly made it harder to connect them to

22   these things.

23              So, again, I think there's it's reasonable argument to

24   be made from the defense, but I think the instruction is

25   appropriate, just as it's a theory of the government's case or
                                                                        125
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 125 of 177

 1   the defense case as per other instructions.

 2                Twenty-five, 26, accomplice.        This is where -- it

 3   looks like, whoever the witness was who had the non-prosecution

 4   agreement, they're not going to testify; is that correct?

 5                MS. COTTINGHAM:        Your Honor, at this point, we don't

 6   anticipate.     That was Ronen Roytman.

 7                THE COURT:     Okay.    So, otherwise, I think your

 8   proposed changes were tracking what I was going to do which is

 9   basically streamline it down to where we were just dealing with

10   individuals who had plea agreements.           And so, I think those

11   changes just reflect that difference.

12                What about 27?     Do we still need that?     This is about

13   Mr. Smith, I guess, and he certainly did acknowledge he had used

14   drugs.   He did not acknowledge that he was using them during the

15   course of this conspiracy or that he was using them as of his

16   testimony.     So, is this still needed?

17                MR. POLLACK:     Yes, Your Honor, he acknowledged that he

18   used drugs for a lengthy period of time and he acknowledged that

19   he was working at Numaris where there was alcohol and drugs, he

20   conceded.     And I agree that he denied that he partook himself

21   despite the fact that he was recovering addict, but admitted it

22   was not a good atmosphere for a recovering addict.

23                I don't think the fact that he denies it means that

24   the jury doesn't get to consider it.           And so I think it is an

25   appropriate instruction where the government sponsors a witness
                                                                   126
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 126 of 177

 1   who admits to drug use and admits to being present for illegal

 2   drug use simply because he -- during the course of the

 3   conspiracy simply because he doesn't admit that he used himself

 4   during that period of time.

 5              And one can contrast the drug invested atmosphere in

 6   the Numaris conspiracy with the testimony that there are only on

 7   rare occasion alcohol at Yukom.      Obviously, two completely

 8   different operations and methodologies.

 9              MS. COTTINGHAM:     Your Honor, I would dispute that

10   characterization in part based on the videos we've seen, but

11   that notwithstanding, the first sentence says, there's been

12   evidence introduced at trial that the government called as a

13   witness a person who was using or addicted to drugs when the

14   events that the person observed took place or who is now using

15   drugs.

16              There has been absolutely no evidence introduced that

17   Mr. Smith, who I believe testified he had stopped using drugs, I

18   think, five years before he moved to Israel, which is when he

19   started working at Numaris.

20              So he admitted to drug use that substantially predated

21   the events he observed.      He said he was not using -- he said

22   both on direct and cross that that drug use predated not just

23   events he observed, but his testimony here.       So I don't think

24   there's any evidence in the record, even based on that first

25   sentence to support this instruction here.
                                                                   127
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 127 of 177

 1              THE COURT:     Okay.   I'm not going to include it.   I

 2   think there is evidence about drug use in the record and

 3   Mr. Pollack can argue about it if he wants.        I think there's

 4   some -- there is a school of thought, perhaps, that a party in

 5   position such as the government where there's no actual evidence

 6   on this, but there's at least some evidence of drug use at some

 7   other point in time might want a instruction that, sort of,

 8   cabins how it can be used, but I agree it's not warranted by

 9   this evidence.

10              We didn't know -- I didn't know what we were going to

11   hear at least and I didn't hear anything to showed any

12   contemporaneous use with the trial or with the events here.          And

13   on that other point, I don't think we heard anything about --

14   from any other witnesses about drug use at Numaris at the same

15   time.   So, there was limited information on that at best.

16              Okay.   So, 28, 29, impeachment by a felony conviction.

17   Who would this relate to, if anyone?

18              MR. POLLACK:     I don't think the government ended up

19   calling the witness who had a prior felony conviction.

20              THE COURT:     Okay.   So that's out.

21              Thirty, 31, we've now determined that Ms. Elbaz is

22   going to testify, so this is just limited to the language for

23   that scenario.

24              Anything else on one through 31 before we get the ones

25   about the charges?
                                                                   128
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 128 of 177

 1              MS. COTTINGHAM:     Nothing from the government,

 2   Your Honor.

 3              THE COURT:     I see in 33, I put in italics the

 4   language, you have heard evidence of other acts allegedly

 5   committed by Ms. Elbaz.      This is standard from the language of

 6   these instructions, but wasn't clear to me whether we need that

 7   in this instance.

 8              MS. COTTINGHAM:     Your Honor --

 9              THE COURT:     What should we do about that where are we

10   in this case?

11              MS. COTTINGHAM:     I don't think we need it from our

12   perspective.     I mean, I don't know of any -- I mean, the

13   testimony we have elicited has focused on her role in this

14   scheme, but if defense wants it, I don't --

15              MR. POLLACK:     Yes, Your Honor.   Let me give you an

16   example.   We've heard evidence about not using the word "binary"

17   with banks.     And certainly, the government's suggestion from

18   that was that Ms. Elbaz was participating in a conspiracy to

19   commit bank fraud.

20              Bank fraud is not charged in this case.      Bank fraud is

21   not an object of the conspiracy.      If the jury says, you know,

22   yeah, I think she did something illegal, but it's not what's

23   charged in the Indictment, they should know they're only

24   supposed to consider what's charged in the Indictment.

25              THE COURT:     Well, I mean, I think this instruction is
                                                                   129
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 129 of 177

 1   necessary just for the reason you stated.        What I'm not sure

 2   about is the second and third sentences, whether we need that,

 3   just because I'm not sure what the jury will be thinking we're

 4   referring to.

 5              I'm happy to include it if there's something you can

 6   connect it to that would make some sense as to what the jury

 7   might be worried about.      This isn't -- I mean, this is sort of

 8   designed for the 404(b) scenario which we don't really have

 9   here, but a lot of evidence came in.      So, it may be something

10   out there that might be viewed as derogatory to the point of

11   possibly being a criminal act.      And I don't know if I -- in

12   this -- as it states here, I don't know if I instructed them to

13   consider something only for a limited purpose that falls into

14   that category.    Can you think of anything?

15              MR. POLLACK:     No, I think that's correct.    I would

16   have no objection to striking that middle sentence, but I do

17   think they have heard evidence of other acts allegedly committed

18   by Ms. Elbaz and saying you want to emphasize now that they're

19   not to consider that evidence for any other --

20              THE COURT:     Okay.

21              MR. POLLACK:     -- for, really for any purpose, you're

22   only to return a verdict to the charges contained in the

23   Indictment.

24              THE COURT:     I think that's fair.    I mean, I think

25   there's a few strands here and there that I wouldn't necessarily
                                                                     130
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 130 of 177

 1   call criminal, but for example, the whole episode with trying to

 2   put her house in another name, I don't think that's illegal at

 3   all, but to the extent there were -- if there's anything that

 4   might distract them, we're trying to tell them to focus only on

 5   these charges.      So, I think that's fine.

 6               Okay.    So, 34, 35, 36.      These are all relatively

 7   standard; 37.       Anything up until we get to the actual

 8   substantive counts?

 9               So we get to 38, 39, 40.

10               MR. POLLACK:     I'm sorry, Your Honor.     I did have one

11   question.    I saw the instruction a bit ago about the indictment

12   not being evidence.       And I don't recall if we -- if you had told

13   us definitively on this previously or not, but is it your

14   practice to send the Indictment back to the jury.

15               THE COURT:     I think we had agreed early on we're not

16   going to do that, but we're quoting from it in various places

17   particularly, where they need to understand what they're dealing

18   with.

19               MR. POLLACK:     Right.     We're quoting from it right

20   here, which is why that triggered that question for me.

21               THE COURT:     Right.     And it's an interesting question,

22   because we certainly need this portion for the substantive

23   counts so they know what the wires are.          We can get to the

24   language of the conspiracy later.

25               So, 39, 40 -- 41 is where if we were going to include
                                                                   131
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 131 of 177

 1   the willful blindness instruction, this is where it would go.

 2   And the one thing that I would note and I think this is in Sand,

 3   but it's also come up in other cases.      The tricky part of using

 4   willful blindness in a case like this is it only goes to

 5   knowledge.     It doesn't go to willfulness.   It doesn't go to

 6   intent to defraud.

 7                I do have some language which I've used in the past.

 8   At the end, you'll see it says, I caution you that knowledge

 9   whether established through deliberate ignorance or

10   otherwise does not establish the separate element of willfulness

11   which I will define for you now.      So, that I think is important,

12   but I think we've addressed it here.

13                Anybody see anything wrong with this language, other

14   than the overall question of whether we should have this

15   instruction at all?

16                MS. COTTINGHAM:   Not from the government, Your Honor.

17                MR. POLLACK:   Your Honor, maybe it's -- I mean, I have

18   to go back and look at the standard instruction, how it's

19   typically done, but with it being here as part of the element,

20   it -- the instruction is intended to be about knowledge of a

21   particular fact.     And here it sounds like you're saying that

22   they can infer knowledge of the scheme based on conscious

23   avoidance.     And I understand that the language is in there

24   about -- that negligence is not sufficient under willfully, but

25   I think it's very confusing because it seems like you're
                                                                    132
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 132 of 177

 1   instructing them that it is enough and then you're instructing

 2   them that it's not enough.

 3              And maybe it's because, typically, the knowingly is a

 4   separate instruction and so it's more clear that you're just

 5   talking about whether or not somebody knows a particular fact.

 6   You're not talking about their intent.      And so I think my

 7   initial inclination is I would like to separate out the

 8   knowing -- the knowledge instruction from the intent

 9   instruction.

10              I think they're two different things.      And by

11   juxtaposing them together, it's too easy for the jury to find

12   intent on what really is recklessness or negligence.

13              THE COURT:     Well, so, the government I think suggested

14   a free-standing instruction, which is sometimes what people do.

15   As I said, we talked about this last time.       I like the idea of

16   having most of what's in 41 there, including the mens rea; the

17   knowingly, the willfully intent to defraud.       But if the parties

18   preferred it, I wouldn't mind breaking out -- what do you want

19   to call it, conscious avoidance or willful blindness into a

20   separate instruction that just notes, this is another way to

21   find knowledge.

22              MR. POLLACK:     I would like a -- my bigger concern is

23   not necessarily separating the knowledge instruction from the

24   willful blindness instruction.      My concern is separating the

25   willfulness instruction from the knowledge instruction.         Those
                                                                   133
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 133 of 177

 1   are two completely different concepts.       So I think my preference

 2   would be to have three distinct instructions, but my more

 3   significant concern is putting knowledge and willfully in the

 4   same instruction.

 5              THE COURT:     Okay.   Well, maybe the way to do this

 6   is -- I mean, it's a little unwieldy, but I think the way to do

 7   this is to -- I really don't like it when we have this, sort of,

 8   overarching mens rea concept that, again, doesn't connect it to

 9   an element, because the jury needs to connect the dots.

10              But what we could do is once we get into these counts,

11   we could have knowingly be its own instruction.       We could have

12   willfully be its own instruction.       And then, we could have the

13   participation in the scheme --

14              The way it would work is we would say that what needs

15   to be shown is participating in the scheme to defraud knowingly,

16   willfully and with specific intent to defraud.       We'd then have a

17   separate instruction on knowingly, on willfully, perhaps even on

18   intent to defraud.

19              MR. POLLACK:     That would be my preference, Your Honor.

20              THE COURT:     I mean, the other problem is we have this

21   language that, kind of, applies to all the different things, so

22   we'll have to --

23              Well, then we get -- then half of this instruction was

24   the good faith defense, so do we break that out separately too?

25              MR. POLLACK:     Well, I think, you certainly can, but I
                                                                   134
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 134 of 177

 1   think that good faith goes with the specific intent to defraud.

 2   It's sort of this other half of that coin that you can't find

 3   specific intent to defraud if you find good faith, or if the

 4   government has not proven lack of good faith is probably the

 5   more accurate way to say it.

 6              THE COURT:   Does the government have any view on this?

 7              MS. COTTINGHAM:    Your Honor, I don't think it -- I

 8   think we have gone through this at the first charge conference

 9   and I actually think it makes sense to keep -- although it is

10   somewhat unwieldy, I think it's makes the most sense for the

11   jury to keep all of these instructions in one.

12              So, that be our preference, but I think in particular,

13   as Your Honor has pointed out, so we have -- so we're defining,

14   you know, the good faith defense with the elements, with the

15   full elements of the offense.

16              I think we've also, sort of, done a hybrid on

17   knowingly and willfully.     I think that what the Court had done

18   was added some additional language from the free-standing

19   knowledge and willfulness requirements here, which I think are

20   helpful.   And I think in light of that, we don't really need to

21   break them out into separate instructions.

22              THE COURT:   Mr. Pollack, I mean, do you care or do you

23   have a view on whether the good faith should be broken out or

24   not, or does it depend on what happens with willful blindness?

25   I think we'd all agreed --
                                                                     135
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 135 of 177

 1              I mean, it sort of all fit together before.        I'm just

 2   trying to see whether this changes everything or just some

 3   things here and there.

 4              MR. POLLACK:     My -- so, it's what I said before.        I

 5   think good faith is part of specific intent to defraud.         So if

 6   you're going to break it out into separate instructions, I would

 7   do one instruction on knowledge, one instruction on willfulness

 8   and one instruction on specific intent to defraud.         And I would

 9   have the good faith language in the specific intent to defraud

10   instruction.

11              THE COURT:     Isn't it also a defense on willfulness

12   too, good faith?    I mean, we've been saying the willfully

13   section -- it's not willful if it's due to negligence,

14   inadvertence or mistake, or was the result of a good faith

15   misunderstanding of the requirement of the law, so.

16              MR. POLLACK:     That's correct.

17              THE COURT:     Okay.   Let me take a look at that.    I

18   think I understand everyone's position on that and there's a

19   number of different ways to do it, but I think I understand

20   where everybody is.

21              MR. POLLACK:     And can I -- so to me, I would separate

22   out knowingly since knowingly has to do with knowledge of a

23   particular fact as opposed to intent.         I think you can keep the

24   willful and the specific intent together since they are both

25   mens rea as opposed to knowledge of facts and separate out
                                                                       136
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 136 of 177

 1   knowledge.

 2                Another point on the instruction itself, in the third

 3   paragraph under "knowingly" you say, however, guilty knowledge

 4   may be established by demonstrating that -- may not be

 5   established by demonstrating that the defendant was merely

 6   negligent, foolish, careless or mistaken.            I would strike the

 7   word, guilty.     Again --

 8                THE COURT:     That's fine.     I agree with that.

 9                So, okay.    And then --

10                MR. POLLACK:     But I think that highlights the danger

11   in why "knowledge" should be separate because I don't want

12   somebody to say, oh, if she consciously avoided learning any

13   particular fact.     That must have meant that she had the intent

14   to defraud and it must have meant that she acted willfully.

15                THE COURT:     Okay.    I understand.

16                MS. COTTINGHAM:        Your Honor, I would say on the

17   willfully question, the pattern instruction for willful, it does

18   have, you know, the defendant's conduct was not willful if it

19   was due to negligence, inadvertence or mistake.            So, I think

20   you're right on the good faith being an element there.            I think

21   our position would just be either all one or break them all out

22   and not have --

23                I don't think Mr. Pollack is suggesting that we would

24   leave intent to defraud and remove knowingly and willfully out

25   separately, but I think our position would just be leave it as
                                                                      137
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 137 of 177

 1   one or break them all out, but some sort of hybrid approach, I

 2   think, will probably cause more confusion than anything else

 3   yeah.

 4                THE COURT:     I understand.

 5                MR. POLLACK:     And I was just suggesting moving out

 6   just "knowingly".

 7                THE COURT:     I know.    I think there's a possibility,

 8   which is why I asked the question, I think there's a possibility

 9   that by breaking up all these different component parts that I

10   might feel the need to break the good faith defense out.

11                I mean, again, it's all going to flow together anyway.

12   It's just a matter of how they're grouped on the -- have

13   different headings, but when it's read to them or when they read

14   it, it will flow relatively seamlessly one way or the other.

15                Let's look at 42.        I think this was just a cosmetic

16   moving around of things.        I don't think that was anything that

17   was substantive.

18                I think the same is true of 43, aiding and abetting.

19                Then we get to conspiracy.        There's the multiple

20   conspiracy instruction.        Does the government have any objection

21   or does anyone have objection to the language to the extent we

22   end up keeping this concept?

23                MS. COTTINGHAM:     No, Your Honor.     If you do keep it, I

24   think that's the pattern and it's fine with us.

25           (Pause.)
                                                                   138
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 138 of 177

 1               THE COURT:   Okay.    Hearing nothing else, I think that

 2   language is fine.

 3               Then we move to 48.      This is not a recent change this

 4   is the change the last time we were hear when talking about the

 5   good faith issue.    I don't really want to get into a long

 6   discussion about it, but I think sometimes there can be some

 7   confusion when you want to do willful blindness as an

 8   instruction.

 9               Is there some argument it would apply to the

10   conspiracy?    And if so, I don't have it anywhere and does the

11   government have any problem with that?

12               MS. COTTINGHAM:      Your Honor, I think it, I think it

13   would apply to the conspiracy, but I think that question would

14   just be if we're breaking out -- if we end up breaking out

15   willful blindness entirely, I think that would solve it, but I

16   can also -- we can propose language to add here.

17               I would also add on the paragraph regarding good faith

18   in the conspiracy, I don't think -- so in the language on page

19   52, it captures the concept that good faith both has a belief

20   that she was acting properly and that the representations were

21   truthful.

22               THE COURT:   I think we went through this last time.        I

23   think my view was that we had that language on the statements

24   because the scheme to defraud was focused on some of these

25   statements whereas here it was a little more complicated in
                                                                   139
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 139 of 177

 1   terms of your --

 2              I mean, you don't need to even show that there were

 3   any statements that were -- all you have to show is agreements.

 4   I think that's why we left it this way, but is there something

 5   else you want to add on that point?

 6              MS. COTTINGHAM:    Your Honor, I think that the idea --

 7   several circuits have adopted this position, that if a defendant

 8   knowingly makes false or fraudulent pretenses, it doesn't

 9   matter.   They're not acting in good faith regardless.       And so I

10   think the concept that the defendant, if she holds a certain

11   belief but nonetheless goes out and knowingly lies and makes

12   fraudulent promises to others, that's not good faith.

13              And I think that would apply to both the conspiracy to

14   commit wire fraud and the substantive counts of wire fraud.          So

15   I think it would be appropriate to include it in here, because

16   she's conspiring to be involved in the scheme to defraud.        So I

17   think it would be appropriate to --

18              THE COURT:   Which one are you looking at in

19   particular.

20              MS. COTTINGHAM:    I'm looking at the third line up from

21   the bottom on page 65 and I think our proposal would be that

22   that line just mirror the language in 52 and say, including in

23   making any representations at issue.      So, in the paragraph -- on

24   page 65, it omits the clause, including in making --

25              THE COURT:   I see, okay.    Well, I understand mirroring
                                                                    140
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 140 of 177

 1   that, there's some logic to that.

 2                Any issue with that, Mr. Pollack?

 3                MR. POLLACK:     Yes, we went through this exact issue

 4   last time.

 5                THE COURT:     I said that, but --

 6                MR. POLLACK:     But what I want to remind you is --

 7                THE COURT:     Okay.   Remind me, what was the reason?

 8                MR. POLLACK:     -- we didn't do it is because of the

 9   difference between Ms. Elbaz's subjective intent and the

10   objective materiality component.         She could have knowingly,

11   intentionally, purposefully made a false statement, my name is

12   Lena Green, a false representation, yet acted in absolute

13   complete good faith.        And so, if you suggest that she's not

14   entitled to the good faith defense simply because she made a

15   false statement, I think that would be wrong and in this case

16   highly prejudicial because the jury could convict her based on

17   the false representation, and think because she made a false

18   representation she's not --

19                THE COURT:     Well, again, that's why we changed it to

20   that language because it doesn't say that making a false

21   statement is a problem.        It says, if you have an honest belief

22   that you were acting properly, including in making a statement.

23   So if she made a false statement, but she thought she was acting

24   properly, that would be good faith.         I think that's the way we

25   framed it for the other issue, for the other instruction.            On
                                                                     141
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 141 of 177

 1   the theory that there may be some statements, whether it's

 2   names, stage names and so forth where you could, at least, reach

 3   conclusion that she was -- believed she was acting properly,

 4   including in making -- that she was acting properly in making

 5   the statements she made, which in this case --

 6              So, I think that's sort of how we got to where we got.

 7              MR. POLLACK:     May I raise a different point about

 8   this?

 9              THE COURT:     Sure.

10              MR. POLLACK:     The top sentence in the -- the first

11   sentence that is new language, did she participate in it with

12   knowledge of its unlawful purpose and with specific intention of

13   furthering its objective.         I get that part.

14              I don't really understand the, it's business or

15   objective as an associate or worker.         I'm just not -- I'm not

16   even sure what it means and I'm not sure how it applies here.

17              THE COURT:     The "associate or worker" part or

18   "business or objective" part.

19              MR. POLLACK:     The objective part, I understand.      Did

20   she participate in it with knowledge of its unlawful purpose and

21   with the specific intention of furthering its objective.

22   That's, to me, how that sentence should read.

23              MS. COTTINGHAM:        And we wouldn't have any objection to

24   that.

25              THE COURT:     We can take that out.      I don't have any
                                                                      142
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 142 of 177

 1   problem with that.        And this is -- given her position, I think

 2   you're right, it might be a little confusing to the jury.

 3                Okay.   And then all we have left then is venue.       I

 4   understand the defense's objection to the concept.           Any issues

 5   with the language on page 73?

 6                MS. COTTINGHAM:     None for the government, Your Honor.

 7                MR. POLLACK:     Yes, Your Honor.     I would strike the

 8   word "only".     Unlike the other elements of this offense, this is

 9   a fact the government has to prove by preponderance of the

10   evidence.

11                THE COURT:     That's fair.    I think that makes sense.

12                MR. POLLACK:     This means that the government has to

13   convince you that it is more likely that any -- again, the use

14   of the word "only" suggests that this is not a --

15                THE COURT:     I understand.

16                MR. POLLACK:     -- the burden is what the burden is.

17                THE COURT:     You had me at hello.     Thank you very much

18   for that.

19                MR. POLLACK:     It is so rare for me to hear that,

20   Your Honor.

21                THE COURT:     Anything else on the jury instructions?

22   So what we're left with, I believe, is I need to give you a

23   final decision on the multiple conspiracies and the willful

24   blindness.

25                Unfortunately, I believe there may be some element
                                                                        143
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 143 of 177

 1   of -- even though we've heard, I believe, all the direct

 2   testimony of Ms. Elbaz, something could come out of the rest of

 3   the case, but I will make a final decision based on what I've

 4   heard at least tonight and that way you'll know going into

 5   morning what we're dealing with.

 6               MR. POLLACK:     Two more things.        One, a jury

 7   instruction issue.       I don't think the Court included any

 8   instructions on character witnesses.          Since we anticipate there

 9   being character witnesses, those are going to be needed.

10               THE COURT:     Okay.     Well, I don't know if we had at the

11   beginning, but be we can add one in.          That's not uncommon.       I

12   mean, we haven't had one in this set for a while, but we can put

13   one back in.

14               Any problem with that, Ms. Cottingham?

15               MS. COTTINGHAM:        No, Your Honor.     We propose the

16   pattern would probably -- I haven't looked at it, but that's --

17               THE COURT:     Okay.     I would probably put it in

18   somewhere -- I usually try to group these topically, so it's

19   probably either right before or right after law enforcement

20   witnesses with these, sort of, various types of witnesses.

21               Well, actually, even though -- I mean, I don't think

22   this -- I might put it, I might put it right before the

23   defendant because that's where it groups the defense's witnesses

24   together.    Okay, so we'll add that.

25               And then this issue about the willful blindness and
                                                                    144
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 144 of 177

 1   how to structure those instructions, those are the -- as I

 2   understand, those are the three issues I'm going to sort out,

 3   whether to have either of those two instructions and how to fit

 4   the willful blindness thing in, if we do decide to go with it.

 5              MR. POLLACK:     And then, Your Honor, I have a non-jury

 6   instruction issue.

 7              The Court had said earlier that the rule was that once

 8   direct was completed, counsel was not to speak to the witness,

 9   but that if there were exceptions, you wanted us to raise that.

10              THE COURT:     Mm-hmm.

11              MR. POLLACK:     Obviously, unlike the other witnesses,

12   Ms. Elbaz has a Sixth Amendment right to consult with her

13   counsel and so I would like to be excused from that rule on that

14   basis.

15              MR. VAN DYCK:     Government has no objection.

16              THE COURT:     Okay.     Well, then there's an excuse for

17   that, obviously, or it's not objected to, so that's okay.

18              I mean, it seems like the way this will go

19   schedule-wise is that we will -- I think the way I would project

20   this is perhaps we would be able to get to the instructions and

21   closing after lunch tomorrow.        If we're pushed even beyond that,

22   we can see what to do.

23              I won't break up the closing arguments.        I have at

24   times as matter of efficiency, to make sure the jury has as much

25   time as they need to deliberate, I have done the instructions
                                                                   145
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 145 of 177

 1   separated from the arguments.     So, it wouldn't be a crazy idea,

 2   at least from my perspective, to instruct and then do the

 3   arguments in the morning of the following day if we can't do it

 4   all together.

 5              I certainly have no problem doing the instructions and

 6   the arguments, and then just that hitting the end of the day and

 7   having them come back in the morning, because it basically is a

 8   half day project.    So they'll lose a half day of deliberations

 9   if we artificially push the whole thing over to the next day.

10              So, my hope is to get as much done as we can tomorrow

11   with the potential break points, depending where we are.        If we

12   really are going very along with the evidence, just doing the

13   instructions and the arguments on Thursday morning.       Another

14   option is to just do the instructions, which in this case would

15   be at least an hour or something like that.

16              And since they'll have a written copy, I don't feel

17   that the -- that the delivery of them is so critical that they

18   need to be grouped together.     I do think the arguments have to

19   stick together, so we'll definitely not break if we're going to

20   do one and not the other.

21              Any issues with the arguments and to the extent we

22   might get to them tomorrow.     I had said one hour max, including

23   for the government's combined effort.      I don't know if there's

24   any issues with visual aids.     Anybody have any issues there?

25              MR. ATKINSON:    We intend to send you a copy of our
                                                                   146
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 146 of 177

 1   slide deck tomorrow morning or give you a copy of the draft

 2   tonight.   It has to be delivered by thumb drive due to the size.

 3              THE COURT:     To what?

 4              MR. ATKINSON:     Due to the size.

 5              THE COURT:     This is all going to be in an hour and

 6   it's too much paper to hand-deliver?

 7              MR. ATKINSON:     It's videos that incorporate the clips.

 8              THE COURT:     Well, I would be -- I'm nervous because of

 9   my unfortunate experience with your colleagues on the filter

10   team.   I think you should give me the thumb drive, if only

11   because, as you said, the videos are hard to play.       But is there

12   anyway you can print out the --

13              I assume you're doing some sort of either PowerPoint

14   or physical exhibits for anything else.

15              MR. ATKINSON:     It's a slide deck.   We can PDF --

16              THE COURT:     Give me that as well as the thumb drive,

17   so I can watch the videos if I want to, because not everything

18   on your systems is compatible with our systems.       I think ours

19   actually seem to be slightly behind the Department of Justice,

20   so that's not ideal.

21              MR. POLLACK:     So I'm a little unclear as to what we're

22   doing here.    The -- are we talking about demonstratives, things

23   that one might want to use in closing that have not been

24   admitted into evidence during the case or are we just talking

25   about which specific pieces of evidence?
                                                                     147
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 147 of 177

 1               THE COURT:     I don't know.   Mr. Atkinson?

 2               MR. ATKINSON:     We have no new demonstratives.      It's

 3   all just exhibits with call-outs in highlighting.

 4               THE COURT:     So you don't have any, like, PowerPoint

 5   bullet point descriptions of --

 6               MR. ATKINSON:     No, Judge.   I think certainly we

 7   checked with chambers and you have certain excerpts of

 8   transcripts we typed out, but that's the other piece that I can

 9   think of.

10               THE COURT:     So you're just using evidence.   You're not

11   using --

12               MR. ATKINSON:     Just evidence.

13               THE COURT:     And you're not using instructions?

14               MR. ATKINSON:     And instructions, but pursuant to your

15   rule with every --

16               THE COURT:     Okay.   And just so Mr. Pollack knows this

17   in the -- I don't know.       Just for the record, I mean, the

18   government has been ordering the dailies.

19               Do you have the transcripts, Mr. Pollack?

20               MR. POLLACK:     Yes, I do.

21               THE COURT:     Well, what I had asked the government to

22   do because I think they wanted to excerpt some testimony and I'm

23   okay with that.    And I'm -- obviously, having the transcripts

24   help both sides in terms of being able to be clear they're not

25   misstating it, but I would ask that it just be, you know, on its
                                                                   148
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 148 of 177

 1   own, sort of, question and answer, not to be effectively a

 2   photocopy of the actual transcript or to refer to it as the

 3   transcript.     Even though these are the dailies and they have

 4   been provided, I don't know if I would say for sure they are the

 5   final, final.

 6              And also, we told the jury at the beginning that they

 7   don't get the transcript.       And although, one might never say

 8   never on that, I think that's the general approach and I think

 9   it's hard to take that approach if they have seen what appear to

10   be portions of the transcript.

11              So if the defense wants to do that, I would ask them

12   to do the same thing.

13              MR. POLLACK:     That's fine, Your Honor, and I would

14   want the jury instructed to the extent that either side refers

15   to testimony, that it's the jury's recollection of the testimony

16   that controls.

17              THE COURT:     That's fair.

18              MR. POLLACK:     And then with respect to the jury

19   instructions, it's the Court's rule that if you're going to show

20   a part of the instruction, you need to show the entirety of that

21   instruction?

22              THE COURT:     No.   Just from a space standpoint, I think

23   it's hard, because some of these instructions depending on which

24   one, they are long.     It's that you can directly quote, you know,

25   a sentence, a phrase, you know, three sentences, whatever you
                                                                   149
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 149 of 177

 1   think is necessary.    But in doing so, don't take words out and

 2   put an ellipses in.    So you either use the whole sentence or you

 3   don't use the whole sentence.     And you don't take words out in

 4   the middle.    You also don't do some sort of bracket type thing

 5   to, sort of, change the word.     And you don't highlight any

 6   particular words and either bold or color, or anything like that

 7   so that it looks, give or take font -- I mean, it's the same as

 8   what they're going to see.     That there's no over-emphasis -- no

 9   emphasis of any word or any words discounted by dropping them

10   out of what you're showing.

11              Understanding that if you're going to take a sentence,

12   you pick that sentence instead of the ones before and after.

13   And I prefer not that either, but as a matter of space, I don't

14   think that's reasonable.     So that's kind of how I set that up,

15   so.

16              MR. POLLACK:    Understood.

17              So, from what I'm hearing from the government, the

18   only thing that they're using would be actual exhibits or

19   excerpts from actual exhibits, actual jury instructions or

20   excerpts from jury instructions and testimony.       If that's the

21   case, I don't think I have -- would have any objection to any of

22   that and I don't have any entitlement to see it in advance.          But

23   I want to make sure that those -- that everything that the

24   government is going to use falls in that category.

25              I think that everything that I use is going to fall in
                                                                   150
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 150 of 177

 1   the same categories, but I will certainly, if I decide I want to

 2   use something else, share it with the government and call it to

 3   the Court's attention in advance of the closing so we can

 4   address it.

 5              THE COURT:   Okay.   I mean, I think what I said at the

 6   beginning, I'm not requiring you to show it to me.       A lot of it

 7   is, sort of -- what's the right word?      Sort of a safe harbor

 8   type thing where certainly on these things where I might

 9   sua sponte think there's a problem that you avoid that.        And

10   then certainly, if there's an objection, I've had a chance to

11   think about it.    And if I didn't tell you it was a big problem,

12   then you're probably going to be fine with it.       And so I say

13   that for both sides.

14              I mean, the bigger minefield, other than some of these

15   administerial questions of transcripts and jury instructions is

16   the question of, you know, attorneys like to use the PowerPoint

17   where they put up a bullet point of what the main point they

18   want to make is, which is usually okay, but could be some

19   problems depending what that is.

20              Just to make sure we don't have any mistakes here or

21   misunderstanding, is anyone going to use as a slide or something

22   like that one of these demonstrative aids that we've had,

23   whether it's the org. charts or things like that.

24              MR. ATKINSON:    I think probably one the demonstratives

25   would have been sent to the jury before.
                                                                     151
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 151 of 177

 1              THE COURT:     I think for this purpose, it's okay for

 2   both sides.

 3              Any concern with that?

 4              MR. POLLACK:     No, Your Honor.      We did that in opening

 5   and certainly less controversial in do it in closing, rather

 6   than opening.

 7              THE COURT:     Okay.    So, see you tomorrow morning.      I

 8   think -- ideally, I think it would make sense, again, to try to

 9   meet around 8:30 tomorrow to let me tell you where I stand on

10   the jury instructions.      I may or may not try to send you a

11   version tonight.    I'm not going to promise that, but either that

12   or I'll bring it in the morning.         So, at least you'll know where

13   we're going into the day on that.

14              MR. POLLACK:     The other issue that we have not gotten

15   to that we can take up tomorrow morning is the issue regarding

16   the stipulation of the FBI agent.

17              THE COURT:     Okay.    Your point?

18              MS. COTTINGHAM:        Your Honor, we're happy to send you a

19   key to the Indictment.      We can email you and copy Mr. Pollack.

20              THE COURT:     That would be great.

21              MS. COTTINGHAM:        We would prefer not to docket it, but

22   can we send it to you directly.

23              THE COURT:     Okay.    I mean, I -- Mr. Pollack knows

24   this.   Ordinarily, I really would prefer things docketed because

25   these are communications and the filter team wasn't doing that.
                                                                         152
     Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 152 of 177

 1              Do you have a copy now?          I mean, do you want to just

 2   hand it up to us now?

 3              MS. COTTINGHAM:        Certainly.       I only have one, so I'll

 4   have to send one to Mr. Pollack this evening.

 5              MR. POLLACK:     I'm sure it has a tab number that I'll

 6   never learn it.

 7              THE COURT:     Okay.       Thank you.

 8              Okay, so then -- oh, this is great.             Look at this.

 9              MS. COTTINGHAM:        Now, I'll really be in trouble for

10   not getting it --

11              THE COURT:     Okay.       See tomorrow morning then.     Thank

12   you very much.

13         (Recess at 6:19 p.m.)

14                                     *     *   *

15

16

17                       CERTIFICATE OF COURT REPORTER

18         I, Linda C. Marshall, certify that the foregoing is a

19   correct transcript from the record of proceedings in the

20   above-entitled matter.

21

22

23                    /s/
                      _________________________
24                    Linda C. Marshall, RPR
                      Official Court Reporter
25
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 153 of 177

                                                                                                                   153


                                       1400 [1] 1/15                           33 [1] 128/3
$                                      15 [11] 54/10 56/7 61/5 61/7 62/21      34 [1] 130/6
$10,000 [3] 47/6 75/17 76/6             97/19 98/2 101/3 101/5 119/11 119/25   344-3229 [1] 1/23
$100 [4] 9/8 9/10 10/11 10/11          15,138 [1] 33/17                        35 [1] 130/6
$1000 [2] 8/19 8/25                    15-minute [1] 54/8                      36 [1] 130/6
$15,000 [1] 35/5                       15-percent [1] 67/14                    37 [1] 130/7
$15,138 [3] 33/6 33/7 33/22            150 percent [1] 68/9                    37.2S [1] 63/22
$20,000 [3] 31/7 33/10 33/19           150-percent [1] 69/23                   37.9S [1] 67/1
$2000 [1] 15/25                        157 [1] 1/5                             38 [1] 130/9
$250 [2] 68/4 70/7                     16 [3] 119/11 119/12 119/15             39 [3] 67/6 130/9 130/25
$400 [1] 88/14                         17 [2] 11/8 121/21                      3:35 [1] 54/9
$5,000 [2] 8/18 15/24                  17-second [1] 65/15
$50 [1] 82/17                          176 [1] 111/3                           4
$50,000 [1] 76/6                       17:43 mark [1] 75/18                    40 [2] 130/9 130/25
$500 [2] 67/20 68/4                    18 [3] 18/18 54/16 105/15               404 [1] 129/8
$60,000 [1] 78/12                      18-157 [1] 1/5                          405 [1] 101/17
$75 [1] 67/20                          18th [2] 17/10 17/16                    41 [2] 130/25 132/16
$750 [1] 68/1                          19 [1] 122/17                           42 [1] 137/15
                                       1:40 [1] 1/8                            43 [1] 137/18
'                                      1st [1] 56/22                           45 [1] 54/20
'14 [1] 95/12                                                                  4510 [1] 1/20
'16 [2] 61/16 61/16                    2                                       452 [2] 61/14 61/15
                                       20 [1] 122/18                           452.1 [2] 61/14 62/19
/                                      20 percent [2] 97/19 98/3               471 [3] 68/21 68/23 68/24
/s [1] 152/23                          200 [1] 10/12                           48 [2] 78/7 138/3
                                       2000 [3] 1/19 50/7 57/20                4th [1] 1/19
1                                      20006 [1] 1/20
1,000 [1] 16/22                        2006 [1] 19/19                          5
1.11S [1] 78/22                        2012 [1] 101/18                         5 percent [7] 65/17 65/20 66/2 66/3 66/8
1.7S [1] 79/9                          2013 [1] 111/4                           66/19 87/11
10 [4] 3/19 65/7 73/7 73/11            2014 [2] 81/16 95/5                     5-percent [1] 65/10
100 [2] 10/12 66/6                     2015 [8] 17/4 38/19 44/17 51/14 53/17   50 [1] 64/22
100 percent [4] 23/25 66/3 66/7 66/19   81/18 95/11 95/13                      50 million [1] 82/16
1005E [3] 16/19 16/22 18/11            2016 [10] 19/19 31/12 39/4 50/5 50/10   50 percent [3] 67/16 68/5 68/8
1005H [3] 16/20 16/23 16/25             51/6 53/20 56/23 81/20 81/22           50-percent [5] 67/15 67/21 68/1 69/22
1006 [1] 119/8                         2018 [1] 3/19                            70/7
1009H [1] 55/7                         2019 [1] 1/7                            50/50 [1] 64/22
1010 [5] 40/13 40/16 40/21 55/9 55/13 202-616-5575 [1] 1/16                    500 [1] 68/3
1010E [2] 41/11 55/12                  202-775-4510 [1] 1/20                   52 [2] 138/19 139/22
1010H [5] 40/14 40/16 40/18 41/1 41/13 20530 [1] 1/15                          531.1 [1] 59/7
1011 [5] 49/11 49/20 49/22 55/9 55/16 20th [1] 33/5                            534 [1] 59/6
1011H [4] 49/11 49/14 49/20 49/22      21 [1] 122/18                           534T [2] 59/7 59/8
1012E [3] 44/4 44/8 44/11              22 [4] 64/20 64/21 106/17 122/18        54.5 [1] 96/16
1012H [2] 44/5 44/8                    22nd [2] 17/11 17/24                    54.8 [1] 97/11
1016 [2] 15/6 15/10                    22T [1] 73/11                           54.8S [1] 97/12
1017 [3] 77/9 77/10 77/12              23 [1] 122/20                           55.2 [1] 99/12
1019E [6] 53/24 54/1 54/3 56/16 56/16 239 [1] 57/18                            55.2S [1] 99/13
 56/18                                 24 [2] 122/20 122/23                    5575 [1] 1/16
1019H [3] 53/24 54/1 56/16             25 [2] 86/17 122/21                     5:00 [1] 100/3
1027 [2] 22/18 22/21                   25 percent [3] 61/5 61/7 62/22
1029E [3] 25/4 25/6 25/8               26 [1] 125/2                            6
1029H [1] 25/9                         27 [3] 17/4 81/16 125/12                600 [1] 69/23
1030 [2] 19/13 19/15                   27.1 [3] 60/10 61/2 61/3                600 percent [1] 68/9
1031 [1] 31/4                          27T [2] 60/10 60/11                     65 [2] 139/21 139/24
1037 [4] 71/18 71/23 72/1 72/16        27th [2] 3/5 17/25                      676 [1] 101/17
1038 [3] 71/19 71/23 72/15             28 [1] 127/16                           6:19 [1] 152/13
1050 [1] 70/18                         29 [4] 3/14 62/19 62/19 127/16
1075 [3] 32/24 32/25 33/2              2K [1] 15/21                            7
1081 [3] 33/25 34/5 34/7                                                       70 [1] 85/24
1081.1 [3] 34/1 34/5 34/18             3                                       70 percent [12] 82/5 82/12 83/25 84/8
1082 [3] 34/21 34/22 34/25             30 [2] 1/7 65/16                         84/19 85/7 85/24 86/4 86/23 89/5 89/17
11 [5] 64/23 64/23 65/8 65/8 65/10     30 percent [6] 64/7 64/7 64/15 65/14     90/19
12 [2] 65/7 65/10                       66/14 86/18                            70-percent [1] 88/20
13 [3] 69/5 69/6 118/22                301 [1] 1/23                            73 [1] 142/5
1349 [1] 4/22                          31 [2] 127/21 127/24                    735 [1] 111/3
14 [2] 54/17 119/3                     3229 [1] 1/23                           75 [1] 69/11
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 154 of 177

                                                                                                                          154


                                          according [2] 50/24 117/1                    109/14 143/19 144/21 149/12
7                                         account [48] 7/11 7/11 7/15 8/15 8/19       afternoon [2] 1/9 54/5
750 [2] 68/4 69/11                         9/1 9/6 9/6 9/9 9/11 10/1 10/15 11/23      again [37] 4/12 20/15 24/7 24/9 29/4
76 percent [1] 91/20                       11/25 13/22 13/23 14/5 16/2 18/7 26/1       29/22 37/3 40/18 42/9 47/9 47/9 47/18
7th [2] 19/19 19/19                        26/2 26/3 26/4 27/1 30/24 35/18 35/20       47/21 47/25 54/9 78/15 78/18 84/3
                                           36/13 36/14 36/19 45/5 47/6 70/14           86/25 88/17 88/18 90/9 91/11 98/23
8                                          70/21 75/7 76/15 79/15 84/21 85/6           100/4 106/7 121/8 121/11 122/6 124/13
80 [2] 61/4 62/21                          87/15 87/18 89/10 89/13 89/20 89/24         124/23 133/8 136/7 137/11 140/19
80 percent [1] 86/5                        91/1 91/23 93/6                             142/13 151/8
81 [1] 2/7                                accounts [5] 11/5 43/4 43/8 105/19          against [6] 4/22 60/20 98/11 98/12
83 [1] 3/20                                117/6                                       98/14 98/25
8:30 [1] 151/9                            accurate [1] 134/5                          agent [27] 7/13 7/14 7/18 8/4 8/23 23/17
8th [1] 20/16                             accusing [1] 110/10                          28/2 35/9 35/21 52/10 52/11 52/13
                                          acknowledge [4] 48/11 121/6 125/13           52/14 52/17 57/5 60/7 61/6 61/11 64/12
9                                          125/14                                      64/14 70/14 77/19 118/25 121/25 122/2
90 [2] 39/7 86/6                          acknowledged [2] 125/17 125/18               122/7 151/16
90-percent [2] 88/20 89/6                 acknowledging [3] 6/14 33/19 35/4           agents [11] 11/4 28/20 52/22 53/17
95 [3] 85/7 85/18 85/18                   acquit [1] 105/2                             57/12 63/10 66/22 71/13 74/14 80/11
95 percent [13] 78/24 78/25 79/3 79/7     act [4] 50/22 51/11 108/5 129/11             87/16
 85/9 85/14 85/16 86/6 87/2 87/6 87/10    acted [2] 136/14 140/12                     ago [4] 15/19 99/21 109/12 130/11
 87/19 88/8                               acting [8] 36/15 105/21 138/20 139/9        agree [24] 6/21 8/11 18/8 18/8 18/14
9:00 [1] 100/7                             140/22 140/23 141/3 141/4                   20/3 20/5 29/21 40/3 80/1 80/9 94/21
                                          action [3] 1/4 110/20 113/24                 98/10 103/12 103/16 111/21 114/13
A                                         activities [1] 5/18                          117/12 117/19 119/7 122/19 125/20
abetting [1] 137/18                       activity [2] 41/20 113/2                     127/8 136/8
abide [1] 53/13                           acts [2] 128/4 129/17                       agreed [10] 3/12 30/6 40/4 52/11 93/2
ability [2] 22/11 114/24                  actual [12] 36/19 73/14 73/17 73/17          93/4 93/6 95/2 130/15 134/25
able [16] 7/18 11/23 11/25 14/22 15/20     113/25 117/3 127/5 130/7 148/2 149/18      agreeing [1] 48/12
 16/13 21/23 24/9 50/12 65/7 68/8 71/1     149/19 149/19                              agreement [4] 9/6 46/20 53/4 125/4
 85/6 108/14 144/20 147/24                actually [24] 10/12 10/14 18/2 19/11        agreements [2] 125/10 139/3
about [137] 8/16 9/23 12/19 17/8 28/10     24/8 30/23 39/25 55/14 55/19 61/6          ahead [30] 7/6 15/15 15/15 16/25 19/17
 31/22 32/10 33/15 33/18 35/11 35/15       76/17 86/1 95/13 96/11 100/22 106/9         28/5 28/7 29/13 30/3 36/2 41/12 42/7
 37/8 37/18 38/21 40/7 43/23 50/19         106/10 109/21 111/3 111/15 123/15           42/22 44/3 44/5 44/10 48/20 49/19 54/3
 52/23 53/3 55/1 59/4 59/6 60/9 61/3       134/9 143/21 146/19                         56/14 58/17 59/22 64/17 67/9 67/10
 61/15 62/19 63/8 64/6 64/19 64/20        add [9] 13/8 48/14 73/9 76/14 138/16         67/19 70/12 71/8 77/5 86/11
 65/10 65/13 69/3 70/2 70/4 70/11 72/6     138/17 139/5 143/11 143/24                 AIDED [1] 1/24
 72/9 72/18 72/21 73/5 74/7 74/15 74/17   added [2] 73/8 134/18                       aiding [1] 137/18
 75/1 75/3 75/23 75/25 76/22 77/2 79/23   addict [2] 125/21 125/22                    aids [3] 119/6 145/24 150/22
 80/6 80/7 80/23 81/24 83/9 85/16 86/25   addicted [1] 126/13                         Aimee [14] 27/18 27/24 28/8 28/25 30/7
 87/1 90/4 90/24 91/9 92/4 92/4 92/5      adding [2] 20/17 72/25                       30/10 30/11 30/12 30/18 30/20 30/24
 93/11 93/16 95/6 96/20 97/8 98/2 98/17   addition [1] 124/19                          34/11 35/17 116/9
 98/21 99/9 99/10 101/7 101/9 101/11      additional [1] 134/18                       Aimee Nicolle [9] 27/18 27/24 28/8
 102/2 102/10 102/11 106/18 106/21        address [7] 35/18 55/3 105/14 106/1          28/25 30/7 30/11 30/18 34/11 35/17
 108/5 108/7 108/8 109/11 109/23           113/18 118/13 150/4                        Aimee Nicolle's [2] 30/10 30/12
 109/24 109/24 110/1 110/10 110/13        addressed [5] 4/10 5/25 18/23 34/10         Ajaro [1] 3/21
 111/5 112/2 112/2 112/15 113/8 113/11     131/12                                     Alarie [2] 106/5 106/20
 114/22 115/3 116/7 116/8 117/16          addresses [1] 27/2                          alcohol [2] 125/19 126/7
 117/17 117/22 117/23 118/22 119/6        administerial [1] 150/15                    Alec [3] 20/10 20/12 20/14
 119/15 120/7 122/3 124/14 125/12         admission [11] 15/6 16/19 22/18 32/25       Alec Zakai [1] 20/14
 125/12 127/2 127/3 127/13 127/14          33/25 34/22 40/13 49/20 53/24 68/20        alerted [1] 28/7
 127/25 128/9 128/16 129/2 129/7           71/18                                      Alex [2] 34/8 35/2
 130/11 131/20 131/24 132/5 132/6         admit [1] 126/3                             Alfasi [25] 23/1 92/5 92/6 92/8 93/6
 132/15 138/4 138/6 141/7 143/25          admits [2] 126/1 126/1                       94/10 94/13 94/15 94/21 94/23 95/4
 146/22 146/25 150/11                     admitted [3] 125/21 126/20 146/24            95/6 95/10 95/15 95/17 95/22 96/3
above [4] 11/12 32/1 73/24 152/20         adopted [2] 6/11 139/7                       96/11 96/12 96/20 97/4 97/18 98/1
above-entitled [1] 152/20                 advance [4] 5/9 78/8 149/22 150/3            109/13 116/16
absolute [2] 70/4 140/12                  advice [4] 27/15 50/13 84/1 84/12           Alfasi's [1] 97/15
absolutely [3] 54/7 115/14 126/16         affiliated [1] 123/6                        Ali [1] 111/3
academy [5] 30/25 68/13 68/15 68/16       affirmative [3] 108/4 108/9 110/20          alias [1] 122/25
 69/14                                    Affleck [1] 57/20                           all [80] 15/18 21/2 24/2 29/7 34/10
Accardo [3] 59/18 73/13 73/20             afoot [1] 122/24                             34/13 34/16 41/18 42/24 44/14 44/24
accept [8] 4/20 10/9 38/12 38/21 39/13    after [36] 7/18 8/15 14/5 18/7 26/23 27/1    45/12 45/13 48/9 49/1 50/16 51/10
 40/8 108/22 108/22                        28/3 28/7 29/21 29/21 29/25 30/4 30/5       51/19 53/17 55/8 57/1 57/11 57/13
accepting [10] 38/14 38/18 38/25 39/3      30/22 37/23 41/18 44/22 45/1 45/8           57/16 58/10 59/8 63/19 64/4 65/2 65/6
 39/5 39/11 39/16 39/17 39/21 40/4         45/22 46/3 52/25 71/9 76/1 78/15 78/23      71/14 74/3 74/5 77/8 78/11 83/6 83/14
accomplice [1] 125/2                       88/12 96/8 96/8 98/16 104/14 104/14         83/19 84/17 88/22 89/23 90/7 90/9
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 155 of 177

                                                                                                                           155


                                             142/4 142/13 143/7 143/14 145/21            19/9 30/19 31/20 32/1 39/16 39/23
A                                            145/24 145/24 147/4 149/5 149/9 149/9       42/16 45/9 50/6 51/2 52/3 55/9 56/6
all... [37] 95/12 96/2 100/4 101/8 102/25    149/21 149/21 149/22 150/20 151/3           57/8 57/15 58/7 58/13 59/10 60/7 72/13
 108/18 110/24 111/13 111/22 113/12         anybody [3] 80/23 131/13 145/24              76/20 82/8 90/5 90/13 93/2 94/25
 113/20 113/22 117/6 118/1 119/24           anymore [6] 21/23 26/9 26/19 47/11           101/10 101/10 102/10 102/17 104/19
 120/19 121/17 121/17 122/19 130/3           110/13 110/14                               105/11 105/15 105/22 105/23 106/2
 130/6 131/15 133/21 134/11 134/25          anyone [4] 81/3 127/17 137/21 150/21         106/13 107/21 109/18 110/12 111/18
 135/1 136/21 136/21 137/1 137/9            anything [17] 6/5 9/1 77/2 108/7 109/21      112/9 112/11 113/4 113/15 116/3
 137/11 139/3 142/3 143/1 145/4 146/5        127/11 127/13 127/24 129/14 130/3           116/16 117/4 117/25 118/12 118/23
 147/3                                       130/7 131/13 137/2 137/16 142/21            119/4 119/14 120/4 123/24 124/15
alleged [2] 112/16 112/18                    146/14 149/6                                124/16 124/20 124/25 125/1 125/15
allegedly [2] 128/4 129/17                  anyway [4] 18/9 19/8 137/11 146/12           126/12 127/5 129/6 129/10 129/12
allow [7] 3/10 8/24 8/24 12/23 16/8         anywhere [1] 138/10                          131/19 132/15 134/13 135/23 135/25
 16/15 16/16                                apartment [1] 95/6                           136/25 138/7 141/15 144/1 144/24
allowed [9] 8/21 14/22 24/25 30/21          APM [2] 32/3 32/21                           144/24 144/25 145/10 145/10 146/11
 31/25 46/2 47/17 93/25 94/3                apologize [1] 111/2                          146/16 146/16 146/21 148/2 149/7
almost [2] 66/3 66/19                       apparently [1] 117/5                         149/13 150/21
alone [3] 25/3 122/4 124/8                  appear [2] 45/5 148/9                       ashamed [1] 92/11
along [2] 115/22 145/12                     APPEARANCES [1] 1/12                        ask [22] 8/18 8/19 13/9 13/18 13/25
already [27] 3/11 11/8 14/4 14/16 15/4      appeared [1] 62/24                           18/21 21/13 22/17 28/23 50/7 56/16
 31/4 34/23 43/4 44/4 44/5 47/7 50/15       appears [2] 75/2 109/19                      59/13 59/21 59/23 65/22 70/23 86/13
 50/17 51/3 51/5 51/9 51/18 51/25 57/18     applies [2] 133/21 141/16                    88/12 88/17 95/17 147/25 148/11
 59/8 60/10 61/14 67/1 67/6 70/18 88/9      apply [3] 138/9 138/13 139/13               asked [24] 21/4 26/17 28/15 30/24 43/22
 88/9                                       approach [3] 137/1 148/8 148/9               45/6 48/14 59/9 62/7 62/7 65/3 75/11
also [31] 4/9 30/22 43/1 49/6 57/6 60/15    approached [1] 43/8                          79/10 79/11 79/14 83/16 86/14 86/18
 70/18 72/21 73/1 78/16 89/10 103/15        appropriate [8] 56/1 110/5 111/10            88/13 88/15 122/2 122/7 137/8 147/21
 104/7 107/3 111/6 111/18 113/14             112/24 124/25 125/25 139/15 139/17         asking [13] 13/12 16/7 25/22 25/23
 116/14 116/19 119/23 120/10 121/9          approval [4] 12/9 13/18 45/22 46/3           25/23 31/12 37/18 37/18 39/21 83/21
 121/13 121/15 131/3 134/16 135/11          approve [10] 13/15 15/16 16/17 18/21         87/25 88/11 88/12
 138/16 138/17 148/6 149/4                   20/2 20/3 20/22 23/22 23/23 48/15          aspects [2] 113/14 120/16
although [3] 117/15 134/9 148/7             approved [5] 21/3 31/7 31/15 33/7 63/6      assigned [2] 28/2 72/8
always [6] 32/18 72/22 85/14 86/16 87/9     approximately [8] 38/17 39/2 50/4 53/19     assignments [1] 72/3
 87/9                                        81/18 82/4 82/12 86/17                     assimilation [2] 64/5 64/11
am [6] 3/15 12/3 12/6 20/11 77/22           April [1] 53/20                             assist [1] 11/11
 115/25                                     are [97] 3/7 4/10 4/17 7/21 16/23 17/10     associate [2] 141/15 141/17
ambiguous [2] 46/16 48/7                     17/10 18/19 19/10 21/2 21/2 22/1 22/2      associated [1] 8/5
Amendment [1] 144/12                         25/6 25/22 25/22 25/22 25/23 27/2          assume [1] 146/13
AMERICA [1] 1/4                              31/20 34/5 34/16 40/16 40/24 40/25         Assuming [1] 61/5
American [1] 57/19                           41/23 44/8 44/19 45/11 45/20 46/10         at [193]
among [4] 92/21 100/5 118/3 124/16           47/22 49/11 49/22 54/1 55/18 56/18         at Yukom [1] 57/2
amount [9] 10/24 19/6 19/9 75/23 79/14       57/8 57/19 58/8 59/8 60/10 60/23 60/25     ATKINSON [2] 1/13 147/1
 82/19 82/20 83/1 83/4                       61/4 61/14 62/21 65/19 66/11 70/3          atmosphere [2] 125/22 126/5
ample [1] 116/22                             71/23 74/18 75/14 78/5 83/9 85/16          attached [5] 34/13 34/17 59/12 60/12
analysis [1] 122/8                           89/12 91/18 98/1 99/16 100/3 102/7          73/4
analyst [8] 83/11 83/11 83/14 84/13          102/18 105/6 106/14 107/22 110/6           attachment [7] 34/1 55/10 59/15 59/20
 90/1 90/4 90/13 90/19                       111/8 115/22 116/4 119/8 119/22             71/20 72/11 73/4
another [17] 10/11 23/8 23/12 24/23          119/25 120/23 121/8 121/17 121/19          attachments [3] 108/12 108/13 122/9
 24/24 29/19 30/25 47/11 54/18 59/18         126/6 128/9 130/6 130/23 133/1 134/19      attempt [1] 51/1
 64/6 78/17 113/7 130/2 132/20 136/2         135/24 139/18 143/9 144/1 144/2            attend [2] 62/8 62/10
 145/13                                      145/11 145/12 146/11 146/22 146/24         attended [7] 61/23 63/1 63/17 94/17
answer [7] 17/8 26/7 55/2 93/8 97/5          148/3 148/4 148/24 151/25                   94/18 94/20 97/9
 118/17 148/1                               area [4] 23/24 40/24 45/17 47/2             attending [1] 62/1
anticipate [5] 101/3 101/5 101/6 125/6      aren't [1] 26/20                            attention [3] 56/25 100/4 150/3
 143/8                                      argue [3] 102/22 112/17 127/3               attorney [1] 55/15
any [83] 3/12 17/8 21/13 22/7 22/14         arguing [1] 104/20                          attorneys [1] 150/16
 29/3 29/3 35/21 36/5 42/1 46/20 47/2       argument [13] 4/18 4/25 107/18 109/17       audio [7] 67/5 67/12 67/14 67/18 96/17
 47/3 51/17 57/24 62/15 63/10 66/16          112/19 113/22 115/21 123/9 123/10           97/13 99/14
 71/17 74/14 74/14 74/17 78/9 79/10          124/12 124/13 124/23 138/9                 August [1] 61/15
 80/7 80/21 81/1 81/1 93/14 93/21 94/1      arguments [8] 115/24 144/23 145/1           Austin [3] 80/6 102/13 107/5
 100/6 102/1 102/5 102/25 103/9 103/16       145/3 145/6 145/13 145/18 145/21           Australia [1] 59/18
 108/16 112/21 114/5 115/16 118/15          around [6] 62/21 76/20 90/7 95/6 137/16     authorities [3] 25/16 26/6 123/21
 118/18 118/19 118/21 119/7 119/15           151/9                                      authority [1] 104/12
 120/3 122/8 122/14 122/20 123/12           arrest [1] 78/23                            authorization [3] 5/19 24/2 52/11
 126/24 127/11 127/14 128/12 129/19         artificially [1] 145/9                      authorized [1] 52/14
 129/21 134/6 136/12 137/20 138/11          as [102] 4/12 4/14 4/14 4/21 4/25 5/1 5/4   Avenue [1] 1/15
 139/3 139/23 140/2 141/23 141/25            6/19 9/10 9/18 10/6 11/5 14/17 18/5        average [4] 82/11 84/7 85/12 86/17
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 156 of 177

                                                                                                                         156


                                          119/9 119/18 120/21 123/1 126/11           105/22 108/21 114/24 128/16
A                                         126/16 135/12 146/23 147/18 148/4          binder [1] 55/13
Aviv [3] 58/2 106/4 117/3                 150/25                                     biographical [1] 76/21
avoid [7] 14/1 50/23 108/9 117/8 120/19   before [39] 1/10 3/3 6/5 13/6 13/25        bit [4] 75/25 115/24 123/16 130/11
 120/20 150/9                             32/21 37/4 59/12 61/23 64/5 66/12 78/3     Bitton [2] 40/10 40/19
avoidance [8] 108/4 113/21 113/22         78/6 78/9 81/10 88/20 94/14 96/19          blindness [19] 102/4 108/1 108/3 108/3
 114/2 114/4 124/10 131/23 132/19         96/24 97/1 97/3 99/5 99/5 99/8 99/8        109/9 109/15 109/17 110/3 116/1 131/1
avoided [2] 109/2 136/12                  99/21 103/14 106/9 108/24 117/21           131/4 132/19 132/24 134/24 138/7
avoiding [1] 116/23                       118/22 126/18 127/24 135/1 135/4           138/15 142/24 143/25 144/4
aware [4] 5/11 46/21 79/19 80/15          143/19 143/22 149/12 150/25                blow [1] 67/2
awareness [1] 109/24                      beginning [10] 37/23 38/19 51/16 64/4      board [2] 64/8 64/18
away [5] 70/23 78/10 105/5 110/20         66/13 96/7 120/25 143/11 148/6 150/6       boiler [2] 57/20 57/25
 120/16                                   behalf [11] 2/3 8/4 23/6 23/9 26/2 29/20   bold [3] 51/8 51/16 149/6
                                          36/15 89/3 89/11 89/24 114/24              bolded [1] 62/20
B                                         behave [1] 50/20                           bonus [56] 8/17 8/21 8/22 8/25 9/24
back [49] 3/18 7/20 13/25 18/7 18/22      behavior [2] 98/15 98/17                   10/1 10/9 10/16 10/17 10/21 10/23
20/13 21/1 21/7 21/12 21/15 21/22 22/8    behind [1] 146/19                          11/20 11/23 11/25 12/3 12/6 12/17
22/11 23/12 23/23 27/3 27/16 30/5         being [23] 8/8 23/6 23/9 31/15 33/14       12/21 13/3 13/5 13/9 13/10 13/16 13/18
30/18 32/9 35/19 36/21 36/24 45/5 47/1    34/19 56/5 63/3 78/14 83/10 102/10         13/19 13/21 13/24 14/3 14/5 14/8 14/16
49/6 54/9 54/10 78/12 78/12 78/17         102/11 114/14 115/6 116/12 124/7           14/20 15/1 15/17 16/2 16/6 27/25 28/11
79/10 79/11 79/13 79/13 79/14 79/20       126/1 129/11 130/12 131/19 136/20          28/13 30/16 31/21 31/23 32/4 32/10
79/21 92/20 94/2 94/17 94/18 95/5         143/9 147/24                               32/18 33/9 33/14 33/23 35/5 70/20
97/24 99/11 130/14 131/18 143/13          belief [3] 138/19 139/11 140/21            76/15 79/15 114/22 115/1 115/2 115/9
145/7                                     believe [28] 6/9 6/10 37/11 39/19 44/4     bonuses [2] 9/23 11/4
backs [5] 21/25 44/21 44/22 44/24 45/3    49/3 49/8 53/20 53/21 62/23 69/5 79/3      book [46] 8/4 9/24 10/5 21/20 22/25
bad [4] 21/16 21/18 21/19 109/20          79/5 79/6 82/2 82/25 89/1 92/13 92/21      23/2 23/3 23/6 27/6 27/15 35/10 35/14
bank [8] 21/15 32/22 36/13 36/14 66/10    93/2 95/16 104/4 104/4 106/19 126/17       35/23 36/3 36/10 36/15 36/16 37/8
128/19 128/20 128/20                      142/22 142/25 143/1                        37/18 37/21 38/21 38/21 38/24 39/2
banks [1] 128/17                          believed [7] 39/24 60/4 60/6 60/24 89/1    39/5 39/11 39/15 39/19 39/23 40/3
Baror [1] 48/23                           124/3 141/3                                41/25 42/9 42/17 43/5 43/8 43/9 46/13
BARRY [1] 1/17                            belong [1] 14/2                            58/8 58/10 58/12 58/13 86/13 94/15
base [1] 37/14                            belongs [1] 36/14                          105/17 105/22 114/25
based [17] 6/23 27/7 101/12 101/21        Ben [1] 57/20                              Books' [1] 58/12
111/8 116/3 116/11 117/8 119/21           Ben Affleck [1] 57/20                      boss [1] 37/16
120/20 121/11 124/6 126/10 126/24         benefit [4] 10/15 10/16 10/17 76/16        both [16] 42/12 60/10 103/6 103/7
131/22 140/16 143/3                       best [6] 17/15 17/18 80/17 98/20 110/22    105/11 107/10 120/11 120/13 121/11
basic [4] 47/23 84/22 84/24 85/4          127/15                                     126/22 135/24 138/19 139/13 147/24
basically [5] 101/11 124/15 124/16        better [5] 57/24 85/21 86/1 115/24         150/13 151/2
125/9 145/7                               124/12                                     bottom [17] 11/9 15/13 15/15 17/2 17/3
basis [8] 61/5 61/7 62/22 95/16 97/20     between [13] 4/7 55/17 61/5 73/17 86/17    17/7 19/19 20/9 22/23 23/11 31/5 44/11
116/18 116/20 144/14                      87/15 103/7 104/16 104/24 111/9            54/17 66/5 72/15 73/12 139/21
be [178]                                  111/12 118/7 140/9                         bounce [4] 35/19 36/21 36/21 36/24
beautiful [1] 59/11                       beyond [4] 4/10 6/9 120/21 144/21          bracket [1] 149/4
became [1] 96/14                          big [1] 150/11                             branch [6] 43/20 43/24 58/2 58/7 58/8
because [75] 8/15 10/10 13/10 13/19       Bigelman [1] 12/14                         106/4
13/21 14/1 16/10 18/18 21/4 21/7 21/13    bigger [2] 132/22 150/14                   branches [1] 58/13
21/20 24/1 24/22 26/3 27/3 30/21 41/4     BigOption [23] 9/24 10/6 14/3 23/9         brand [3] 36/15 36/16 50/16
47/1 47/14 48/14 60/22 63/1 66/12         35/14 35/23 36/3 36/11 37/8 37/19          brand-new [1] 50/16
70/25 71/5 82/23 84/3 84/11 84/16         37/22 38/12 38/14 38/17 39/11 41/25        branded [1] 36/3
84/20 88/25 90/1 92/2 93/8 98/25 103/4    42/9 42/18 43/5 43/8 43/9 105/17           Brandon [5] 23/14 23/14 23/15 23/20
105/2 106/6 108/13 111/23 112/10          105/22                                     24/25
113/5 117/21 118/6 120/6 121/13           Bill [3] 77/19 77/21 109/23                break [11] 54/5 54/8 133/24 134/21
121/21 122/20 123/5 123/19 123/24         Bill Snizer [1] 77/21                      135/6 136/21 137/1 137/10 144/23
126/2 126/3 129/3 130/22 131/25 132/3     Bill's [1] 77/20                           145/11 145/19
133/9 136/11 138/24 139/15 140/8          binary [80] 8/4 9/24 10/5 21/20 22/25      breaking [4] 132/18 137/9 138/14
140/14 140/16 140/17 140/20 143/23        23/2 23/3 23/6 27/6 27/15 35/9 35/9        138/14
145/7 146/8 146/11 146/17 147/22          35/14 35/23 36/3 36/10 36/14 36/16         Brian [1] 67/5
148/23 151/24                             37/8 37/18 37/21 38/21 38/21 38/24         brief [5] 56/9 96/1 102/6 108/11 111/19
become [1] 81/17                          39/2 39/5 39/11 39/15 39/19 39/23 40/3     bring [5] 3/3 6/6 71/6 97/10 151/12
been [54] 3/12 4/23 7/18 14/16 18/23      41/25 42/9 42/17 43/5 43/8 43/9 58/8       brings [1] 108/5
24/2 24/3 28/2 28/2 28/10 28/20 29/11     58/10 58/12 58/12 58/13 59/4 72/9          broader [3] 5/24 5/25 103/1
30/4 31/7 31/10 32/2 33/7 35/2 35/7       74/18 79/23 80/7 80/23 82/3 82/17          broadly [1] 109/22
37/20 39/7 39/10 39/18 51/3 55/8 55/12    82/22 85/9 85/17 85/20 85/22 86/12         broken [1] 134/23
61/8 64/1 64/2 77/17 85/14 87/12 87/23    86/13 86/23 86/25 87/1 87/7 88/7 89/6      broker [1] 59/10
91/22 104/10 105/20 108/23 109/16         90/8 91/8 91/13 91/19 91/24 92/22 93/3     brokers [4] 42/8 42/10 43/2 57/7
111/16 112/21 114/5 115/23 118/9          93/7 93/16 93/23 94/15 104/22 105/17       brought [2] 82/13 94/25
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 157 of 177

                                                                                                                           157


                                            42/23 44/3 48/9 49/13 52/16 54/5 55/3      chance [9] 24/8 24/23 78/17 87/19 88/8
B                                           55/25 56/5 58/17 59/22 65/2 65/3 65/22      88/20 88/20 89/6 150/10
Bryant [2] 4/13 80/19                       67/2 67/5 67/9 67/9 67/17 68/24 69/5       chances [2] 10/13 24/17
Buckley [1] 102/12                          70/12 71/8 73/1 74/12 75/12 75/23          change [7] 3/8 50/18 52/21 52/25 138/3
building [1] 75/3                           76/12 76/12 76/14 76/15 77/5 78/6           138/4 149/5
bullet [2] 147/5 150/17                     82/14 83/2 83/2 84/3 88/13 88/14 89/2      changed [1] 140/19
bullshit [3] 97/2 97/6 109/13               89/2 90/2 90/16 91/11 91/17 93/10          changes [6] 101/11 118/19 122/17
burden [5] 101/18 112/17 112/20 142/16      93/18 94/4 94/18 96/16 97/19 97/24          125/8 125/11 135/2
142/16                                      98/23 99/20 100/13 101/10 101/20           character [3] 100/19 143/8 143/9
burn [2] 25/25 26/3                         102/2 102/17 103/1 104/23 105/14           characterization [1] 126/10
Burton [2] 4/13 80/20                       107/17 108/22 108/22 113/18 116/23         charge [24] 21/1 21/7 21/12 21/22 21/25
business [11] 17/21 17/23 17/25 18/2        117/18 117/24 123/8 124/6 126/5 127/3       22/8 22/11 23/5 23/8 23/12 23/22 24/1
21/24 22/6 34/17 71/5 90/11 141/14          127/8 129/5 129/14 130/23 131/22            24/13 24/25 25/2 44/21 44/22 44/24
141/18                                      133/25 135/21 135/23 138/6 138/16           45/3 45/5 47/1 51/24 104/19 134/8
but [139] 4/2 4/9 5/16 5/25 6/12 6/23       138/16 141/25 143/11 143/12 144/22         charged [10] 4/9 8/8 8/12 24/4 106/15
10/24 13/18 14/22 19/8 22/8 23/16 25/9      145/10 146/12 146/15 146/17 147/8           107/22 114/9 128/20 128/23 128/24
30/16 33/17 36/25 40/1 40/1 40/4 41/9       148/24 150/3 151/15 151/19 151/22          charges [5] 9/11 9/12 127/25 129/22
45/1 45/13 45/15 46/10 46/22 47/3          can't [5] 13/10 103/11 121/1 134/2           130/5
51/15 51/24 54/23 55/2 64/5 66/15 70/9      145/3                                      chart [2] 94/5 97/24
73/9 76/16 82/4 82/20 83/21 86/15          cancel [4] 19/23 19/25 20/5 20/17           charts [2] 119/4 150/23
86/18 86/18 88/11 89/17 91/10 91/20        cannot [15] 12/7 25/2 30/16 46/19 47/11     check [10] 8/15 26/8 26/18 27/1 28/16
92/3 94/16 95/12 95/20 95/22 96/7           47/12 52/20 82/20 86/15 86/18 89/2          28/22 30/13 54/14 117/11 117/15
96/13 98/21 98/25 101/5 101/21 102/6        90/2 90/15 93/8 95/20                      checked [1] 147/7
102/16 102/18 103/2 103/14 104/5           capital [2] 10/10 49/1                      child [2] 64/19 64/19
107/7 107/22 108/12 109/1 109/20           capture [1] 110/4                           choice [1] 108/22
112/2 112/11 112/20 114/17 115/25          captured [1] 109/15                         choose [2] 87/10 97/19
117/15 117/16 118/7 118/10 120/15          captures [1] 138/19                         chosen [1] 104/19
120/25 121/9 121/13 121/15 123/12          card [14] 22/8 22/15 24/13 25/1 25/2        CHUANG [1] 1/10
123/18 124/1 124/13 124/24 125/21           32/6 32/9 32/9 32/11 32/19 33/15 36/7      chubby [1] 73/2
126/10 126/23 127/6 127/8 128/6             36/7 51/24                                 Circuit [6] 6/15 6/23 101/18 101/22
128/14 128/22 129/9 129/16 130/1           care [6] 18/13 18/25 20/10 77/25 120/6       110/16 111/4
130/3 130/13 130/16 131/3 131/12            134/22                                     circuits [1] 139/7
131/19 131/24 132/17 133/2 133/6           careless [1] 136/6                          circulating [1] 74/23
133/10 133/25 134/12 135/19 136/10         cartoon [3] 58/16 58/20 58/23               circumstances [2] 8/11 16/4
136/25 137/1 137/13 138/6 138/13           case [45] 3/22 4/5 4/6 6/23 8/23 9/9 14/3   cited [3] 35/2 111/3 115/23
138/15 139/4 139/11 140/5 140/6             32/8 54/9 75/1 77/15 77/19 100/4 100/5     cites [1] 108/11
140/23 143/3 143/11 143/12 143/16           101/12 103/15 108/10 110/16 111/1          claim [5] 25/25 27/4 28/10 30/14 61/11
144/9 146/11 147/8 147/14 147/25            111/4 111/10 111/13 114/3 114/10           claimed [1] 64/6
149/1 149/13 149/22 150/1 150/18            117/12 118/2 119/21 120/10 120/22          clarified [1] 42/23
151/11 151/21                               120/24 121/1 121/2 121/13 123/7            clarify [3] 55/21 55/25 119/12
buy [1] 76/1                                124/25 125/1 128/10 128/20 131/4           class [2] 62/6 73/17
                                            140/15 141/5 143/3 145/14 146/24           clause [1] 139/24
C                                           149/21                                     clean [12] 45/21 46/1 46/1 46/5 46/11
cabins [1] 127/8                           cases [5] 92/2 102/21 115/23 124/12          46/14 46/22 46/23 47/22 47/25 53/13
CAITLIN [1] 1/13                            131/3                                       80/17
calendar [1] 17/21                         categories [1] 150/1                        cleanliness [1] 57/9
call [29] 7/14 8/19 11/14 13/24 28/16      category [2] 129/14 149/24                  clear [16] 4/7 21/21 23/24 24/9 24/11
 28/18 29/8 31/4 45/7 47/1 56/25 70/22     caught [1] 123/19                            40/25 41/6 45/21 45/22 46/19 101/21
 73/13 73/24 74/3 74/11 74/13 74/23        cause [1] 137/2                              120/8 121/6 128/6 132/4 147/24
 77/16 77/16 88/1 88/6 98/19 99/12         caution [1] 131/8                           clearly [2] 5/7 31/19
 117/4 130/1 132/19 147/3 150/2            CBP [2] 20/23 21/6                          client [101] 7/10 7/14 7/19 7/19 8/1 8/8
call-outs [1] 147/3                        CEO [18] 20/13 71/9 79/19 81/17 81/19        8/14 8/24 9/4 9/13 9/19 9/25 10/17 11/5
called [9] 14/17 28/9 30/4 30/6 30/9        81/24 82/3 82/8 82/11 82/18 89/8 89/9       11/12 11/14 11/16 13/9 13/16 13/19
 30/10 57/20 114/16 126/12                  92/14 92/17 94/7 98/6 98/16 107/13          13/21 13/24 18/8 18/8 18/22 19/6 20/2
calling [4] 20/11 77/15 92/24 127/19       certain [10] 56/4 56/5 108/12 111/25         20/3 20/3 20/5 22/7 22/10 23/22 23/22
calls [14] 28/19 28/19 28/22 28/23 30/13    115/7 115/8 118/3 122/3 139/10 147/7        23/23 23/24 23/25 24/1 26/1 26/2 26/3
 45/2 45/2 45/8 73/22 87/15 87/23 87/23    certainly [25] 4/21 5/8 45/22 101/20         26/5 27/1 27/16 27/24 27/25 32/7 32/8
 111/19 117/4                               102/9 104/15 105/23 110/2 116/3             32/13 40/23 41/22 42/24 42/24 43/1
came [7] 10/18 43/1 64/6 69/17 90/24        116/11 117/15 119/23 124/20 124/21          45/16 45/17 46/2 47/6 52/13 52/14
 98/18 129/9                                125/13 128/17 130/22 133/25 145/5           52/18 52/18 52/24 52/25 53/1 53/4
can [134] 8/23 9/7 9/10 9/10 9/16 10/12     147/6 150/1 150/8 150/10 151/5 152/3        60/22 61/8 61/12 64/6 64/12 64/14 65/1
 10/12 12/21 13/9 13/15 13/24 16/18        CERTIFICATE [1] 152/17                       65/3 65/13 70/6 70/20 70/22 70/25 71/1
 17/8 18/24 18/24 19/23 19/25 20/5         certified [4] 3/4 55/13 55/18 56/5           71/6 71/7 74/8 74/10 76/11 78/12 78/24
 20/17 21/14 22/12 27/21 28/6 29/25        certify [1] 152/18                           79/10 83/5 85/7 88/9 89/2 89/16 91/5
 30/15 32/3 32/22 34/18 35/18 41/9         chain [3] 11/19 12/8 20/15                   92/19 94/2 94/24 98/19 99/9 113/8
 41/12 41/13 41/13 41/13 41/17 41/21       chambers [1] 147/7                           113/11
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 158 of 177

                                                                                                                         158


                                           completed [3] 31/21 31/23 144/8           contained [1] 129/22
C                                          completely [2] 126/7 133/1                contemplated [1] 5/9
client's [8] 10/8 21/11 24/9 24/10 24/13   compliance [2] 5/1 28/24                  contemporaneous [2] 117/9 127/12
 25/1 32/5 89/25                           complicated [2] 106/7 138/25              content [2] 115/16 115/17
client-wise [1] 99/9                       component [2] 137/9 140/10                context [2] 44/19 64/1
clients [29] 22/14 22/14 39/21 41/23       compound [3] 65/24 66/2 66/2              continue [8] 6/6 7/4 10/2 30/7 31/2 39/6
 41/25 42/2 45/21 52/7 59/4 61/4 62/21     COMPUTER [1] 1/24                          56/13 100/7
 63/10 66/23 71/13 78/14 79/20 79/23       COMPUTER-AIDED [1] 1/24                   Continuing [1] 7/8
 80/4 80/7 80/13 83/13 85/5 89/11 89/24    con [1] 123/9                             contract [3] 48/14 102/12 114/17
 91/2 98/22 104/3 109/13 109/22            conceded [1] 125/20                       contractor [1] 97/10
clients' [1] 7/13                          concept [7] 46/17 114/18 133/8 137/22     contracts [3] 109/24 110/13 114/24
clips [1] 146/7                             138/19 139/10 142/4                      contrast [1] 126/5
close [4] 7/11 7/15 23/13 70/14            concepts [1] 133/1                        control [1] 111/17
closer [1] 81/12                           concern [5] 14/17 132/22 132/24 133/3     controls [1] 148/16
closest [1] 112/25                          151/3                                    controversial [1] 151/5
closing [5] 144/21 144/23 146/23 150/3     concerns [2] 98/21 119/15                 conversation [6] 28/24 29/1 60/16 64/3
 151/5                                     conclude [7] 104/6 104/7 104/23 105/2      73/17 74/9
co [2] 123/18 124/8                         107/21 108/25 111/22                     conversations [2] 29/3 110/21
co-conspirators [2] 123/18 124/8           conclusion [6] 41/11 42/23 45/9 92/24     convey [1] 46/11
code [7] 26/20 26/21 49/25 50/8 50/11       104/8 141/3                              convict [1] 140/16
 53/6 53/13                                conclusions [1] 105/6                     convicted [1] 103/11
coin [2] 64/22 134/2                       condition [3] 8/5 16/5 28/25              conviction [2] 127/16 127/19
colleagues [1] 146/9                       conditions [2] 29/11 115/2                convince [5] 7/16 9/13 11/15 11/16
collect [1] 66/4                           conduct [4] 4/3 110/7 110/15 136/18        142/13
college [1] 85/13                          conducted [1] 57/7                        cooperate [1] 42/15
color [1] 149/6                            confer [1] 116/12                         cooperators [1] 108/16
combined [1] 145/23                        conference [1] 134/8                      coordinator [4] 13/17 17/13 18/4 73/13
come [14] 6/18 27/20 45/8 55/9 75/20       confident [1] 79/12                       copied [1] 24/15
 76/4 76/17 91/11 98/23 113/6 121/8        confirmation [1] 31/6                     copy [5] 145/16 145/25 146/1 151/19
 131/3 143/2 145/7                         confirmed [1] 109/2                        152/1
coming [4] 25/18 68/19 84/1 116/7          confusing [3] 120/17 131/25 142/2         copying [1] 25/11
comment [1] 72/24                          confusion [3] 120/19 137/2 138/7          correct [37] 5/14 6/17 12/9 12/10 17/12
commerce [1] 3/25                          connect [6] 4/3 5/8 124/21 129/6 133/8     28/17 31/13 31/15 32/22 34/16 35/17
commission [8] 9/12 19/6 19/10 47/8         133/9                                     35/18 36/25 41/8 63/20 70/16 70/17
 47/10 47/16 47/19 78/13                   connected [3] 5/7 118/1 118/6              73/8 73/14 73/15 73/19 75/17 75/21
commissions [2] 47/3 78/9                  connection [2] 5/18 76/11                  84/8 84/9 87/17 88/3 88/5 100/25
commit [5] 13/16 14/2 91/20 128/19         connections [2] 4/7 4/17                   101/16 107/9 113/15 119/1 125/4
 139/14                                    conscious [7] 108/4 113/21 113/21          129/15 135/16 152/19
committed [2] 128/5 129/17                  114/2 114/4 131/22 132/19                correctly [2] 83/18 97/7
committing [3] 92/14 109/1 109/3           consciously [3] 109/1 110/12 136/12       Corsetty [4] 4/13 5/14 5/20 118/24
common [2] 46/5 123/1                      consciousness [2] 123/13 124/10           Corsetty's [1] 5/15
commonly [1] 46/16                         consider [5] 53/6 125/24 128/24 129/13    cosmetic [1] 137/15
communicating [3] 23/20 27/23 51/21         129/19                                   cost [2] 19/9 45/13
communications [1] 151/25                  considering [1] 6/20                      COTTINGHAM [9] 1/13 109/4 113/22
companies [12] 36/4 37/9 37/12 37/22       conspiracies [15] 102/5 102/9 102/18       114/8 116/4 118/13 121/23 123/14
 58/10 90/8 90/9 90/11 102/16 103/6         103/10 105/3 107/23 111/5 111/6 112/4     143/14
 103/7 118/7                                112/13 112/23 114/7 114/11 117/20        could [34] 9/14 9/19 40/8 43/23 52/10
company [48] 8/25 10/2 10/3 10/4 10/6       142/23                                    52/13 52/17 52/22 52/25 62/13 70/6
 11/15 11/17 21/17 27/6 30/8 36/1 36/8     conspiracy [61] 3/16 3/24 4/2 4/8 4/18     70/7 91/1 93/16 94/2 101/23 104/6
 37/4 37/6 43/24 45/20 45/25 50/12          5/3 5/8 5/10 92/21 102/23 102/25 103/1    104/7 104/15 106/1 107/20 116/11
 50/14 51/1 57/13 58/7 58/24 59/18 60/6     103/4 103/4 103/9 103/14 103/17           116/20 117/7 124/18 133/10 133/11
 60/8 61/8 64/6 64/7 64/15 65/14 66/14      103/20 103/21 103/23 104/1 104/2          133/11 133/12 140/10 140/16 141/2
 68/17 69/19 70/15 80/17 82/8 82/18         104/2 104/3 104/6 104/16 104/18           143/2 150/18
 89/8 92/14 92/19 98/1 98/16 104/10         104/20 104/21 104/25 105/1 105/3         couldn't [2] 9/14 113/3
 108/19 116/6 117/7 123/3                   105/7 105/8 105/10 105/15 105/16         counsel [2] 144/8 144/13
comparable [1] 41/14                        106/2 107/16 107/19 107/21 108/19        Count [4] 5/1 5/13 105/2 105/10
compatible [1] 146/18                       111/8 111/10 111/23 112/15 112/18        countries [2] 42/18 42/25
complain [5] 21/14 27/2 27/24 52/23         114/9 118/9 125/15 126/3 126/6 128/18    country [1] 42/16
 94/25                                      128/21 130/24 137/19 137/20 138/10       counts [4] 130/8 130/23 133/10 139/14
complained [2] 24/1 29/22                   138/13 138/18 139/13                     couple [3] 47/21 66/5 113/18
complaint [13] 24/22 25/20 25/25 27/7      conspirators [2] 123/18 124/8             coupled [2] 110/15 124/9
 27/8 28/3 28/8 28/10 29/19 52/23 77/24    conspiring [1] 139/16                     course [24] 11/3 22/4 26/22 47/12 61/23
 92/2 99/10                                constitutional [1] 6/10                    62/8 62/10 62/13 62/16 62/24 63/1
complaints [5] 25/15 45/3 45/4 45/9        consult [1] 144/12                         66/22 71/3 73/23 79/11 80/19 84/6 84/6
 116/7                                     contact [4] 7/19 11/11 26/5 27/20          94/3 110/23 116/19 116/23 125/15
complete [3] 29/16 79/16 140/13            contacted [1] 4/15                         126/2
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 159 of 177

                                                                                                                          159


                                           decline [1] 4/19                          70/20 74/16 76/7 79/21 82/25 84/15
C                                          deduct [1] 19/5                           84/15 85/5 86/8 86/22 87/21 88/9 88/17
court [11] 1/1 1/23 6/11 55/21 92/15       defendant [8] 1/7 1/17 123/18 124/7       88/18 90/7 93/14 94/1 94/25 95/8 95/24
 102/17 134/17 143/7 144/7 152/17          136/5 139/7 139/10 143/23                 95/24 96/1 98/15 98/17 98/19 98/19
 152/24                                    defendant's [2] 111/16 136/18             98/21 99/3 99/3 99/3 105/12 108/12
court's [4] 26/13 55/22 148/19 150/3       defense [21] 3/6 3/12 56/6 101/19 102/5   108/13 108/17 108/23 113/24 114/24
courtroom [1] 87/12                        102/24 103/8 103/9 103/16 109/19          115/2 117/5 123/19 123/20 123/20
cover [2] 55/8 55/10                       121/24 124/13 124/24 125/1 128/14         127/10 127/10 127/11 140/8 150/11
covers [1] 107/10                          133/24 134/14 135/11 137/10 140/14        difference [5] 54/20 72/9 72/10 125/11
Craig [1] 96/8                             148/11                                    140/9
crazy [1] 145/1                            defense's [2] 142/4 143/23                different [24] 22/7 22/14 27/17 51/12
create [2] 59/9 59/23                      define [1] 131/11                         51/20 53/16 58/13 60/23 82/14 83/22
created [1] 59/10                          defined [3] 105/10 105/15 105/23          102/14 115/5 115/20 116/23 124/17
credibility [1] 57/8                       defines [1] 106/4                         124/17 126/8 132/10 133/1 133/21
credit [13] 22/7 22/15 24/13 25/1 25/2     defining [1] 134/13                       135/19 137/9 137/13 141/7
 32/6 32/9 32/9 32/11 32/19 33/15 36/7     definitely [12] 49/5 53/23 61/10 63/5     differently [2] 55/1 123/16
 51/24                                     69/24 74/22 80/18 91/4 91/4 91/25 92/7    difficult [2] 30/5 48/7
crime [2] 3/23 4/3                         145/19                                    direct [10] 2/3 5/14 7/4 7/8 86/19 101/1
criminal [3] 1/4 129/11 130/1              definitively [1] 130/13                   114/15 126/22 143/1 144/8
critical [1] 145/17                        defraud [21] 5/5 81/1 81/3 92/22 93/3     directed [1] 108/19
CRM [5] 13/23 21/8 21/9 21/9 26/3          93/7 104/3 131/6 132/17 133/15 133/16     directing [2] 92/9 105/5
cross [9] 2/3 6/6 54/22 81/8 100/8 101/4   133/18 134/1 134/3 135/5 135/8 135/9      directly [4] 78/15 92/5 148/24 151/22
 101/7 121/25 126/22                       136/14 136/24 138/24 139/16               dirty [1] 46/9
cross-examination [4] 6/6 81/8 100/8       defrauding [2] 92/17 109/21               disagree [1] 111/7
 121/25                                    degree [2] 5/10 60/8                      disappointed [1] 92/11
curious [1] 82/8                           delay [1] 47/3                            disclosure [1] 3/9
customer [15] 8/12 10/16 15/18 20/10       deliberate [3] 110/17 131/9 144/25        discounted [1] 149/9
 21/14 27/17 35/14 35/20 51/25 52/10       deliberately [2] 110/6 117/13             discuss [5] 6/5 54/9 73/8 100/5 122/17
 52/10 60/24 66/7 73/14 73/18              deliberations [2] 120/5 145/8             discussing [3] 55/5 55/9 64/2
customers [27] 22/1 35/8 38/12 38/15       deliver [1] 146/6                         discussion [2] 119/18 138/6
 38/18 38/22 38/25 39/3 39/5 39/6 39/12    delivered [1] 146/2                       display [1] 50/25
 39/13 39/16 39/17 40/5 40/8 42/1 42/4     delivery [1] 145/17                       dispute [4] 112/15 115/11 115/14 126/9
 42/5 43/1 43/3 43/4 43/13 51/1 52/22      demonstrating [2] 136/4 136/5             disputed [1] 105/21
 57/8 123/11                               demonstrative [4] 119/6 120/16 121/20     distinct [1] 133/2
cute [1] 73/2                              150/22                                    distinguishing [1] 55/17
                                           demonstratives [3] 146/22 147/2 150/24    distract [1] 130/4
D                                          denied [2] 116/15 125/20                  DISTRICT [3] 1/1 1/1 1/11
D.C [2] 1/15 1/20                          denies [1] 125/23                         DIVISION [1] 1/2
D.C.F [1] 88/25                            deny [3] 3/15 6/3 108/14                  do [178]
dailies [2] 147/18 148/3                   department [14] 1/14 5/1 28/3 28/21       docket [1] 151/21
daily [2] 95/16 96/1                       30/22 31/8 31/19 33/7 34/9 45/12 51/13    docketed [1] 151/24
Dan [2] 96/8 107/2                         68/13 68/17 146/19                        document [8] 35/16 41/1 45/1 48/10
danger [2] 114/2 136/10                    depend [1] 134/24                         54/6 55/15 59/13 60/14
Daniel [1] 102/12                          depending [3] 145/11 148/23 150/19        documented [1] 50/14
data [1] 50/25                             depends [5] 10/24 72/5 84/20 87/11        documenting [1] 50/15
date [5] 17/3 17/18 18/18 108/24 119/9     96/7                                      documents [6] 3/5 4/14 35/7 49/11
dated [2] 17/10 19/19                      depicted [1] 108/14                       120/11 121/16
dating [2] 56/22 56/22                     deposit [23] 14/4 15/19 19/7 19/7 22/10   does [25] 3/24 5/2 13/3 20/9 20/25
David [6] 23/14 23/14 23/15 23/16 25/2     23/12 23/21 31/10 31/13 32/14 32/19       32/16 40/22 46/8 46/10 46/11 47/4 48/1
40/19                                      33/10 33/13 33/20 35/15 45/16 46/2        57/1 69/14 73/20 97/25 113/21 124/10
David Bitton [1] 40/19                     47/14 67/20 70/13 86/16 88/24 105/17      131/10 134/6 134/24 136/17 137/20
day [17] 14/18 17/19 17/25 18/2 20/16      deposited [4] 15/19 22/14 22/15 68/3      137/21 138/10
47/15 68/7 73/2 100/1 100/4 115/20         deposits [1] 15/18                        doesn't [10] 3/8 36/18 112/12 125/24
145/3 145/6 145/8 145/8 145/9 151/13       derogatory [1] 129/10                     126/3 131/5 131/5 133/8 139/8 140/20
days [18] 7/18 8/16 17/16 17/21 17/21      described [1] 117/5                       doing [29] 36/9 41/13 45/16 47/14 64/2
17/22 17/23 18/15 22/6 29/21 34/17         describing [1] 72/20                      64/11 71/5 77/2 80/15 82/24 85/21 86/1
39/7 47/7 64/20 64/21 68/7 69/22 99/21     descriptions [1] 147/5                    96/2 102/13 104/8 104/9 104/10 106/25
deal [1] 111/16                            designed [3] 110/4 122/12 129/8           108/19 109/20 112/6 115/17 115/18
dealing [4] 43/4 125/9 130/17 143/5        despite [1] 125/21                        145/5 145/12 146/13 146/22 149/1
dear [3] 11/11 34/10 34/13                 details [3] 32/22 34/16 34/18             151/25
deceive [1] 124/21                         determination [2] 103/14 104/21           dollars [4] 31/11 34/20 114/21 114/21
decide [4] 27/15 40/1 144/4 150/1          determined [2] 77/16 127/21               don't [117] 3/12 13/17 14/20 17/23
decided [1] 119/21                         did [172]                                 18/14 23/16 25/15 29/5 36/17 38/5
decision [6] 88/21 94/21 99/9 115/25       didn't [66] 9/16 14/11 14/11 16/16 21/5   39/25 40/1 42/16 46/13 49/12 52/23
142/23 143/3                               23/22 23/23 24/3 27/4 27/9 29/4 34/23     54/9 55/2 55/23 56/1 64/19 65/21 66/6
deck [2] 146/1 146/15                      36/23 40/3 45/18 57/22 60/5 60/18 64/4    69/24 74/8 82/4 82/7 82/12 82/14 82/19
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 160 of 177

                                                                                                                        160


                                           148/14 149/2 149/6 149/13 151/11          41/6 41/8 41/9 41/17 44/10 49/24 51/9
D                                         Elad [1] 12/14                             55/11 55/19 57/25 65/21 119/13 119/22
don't... [87] 82/19 82/23 84/6 84/10      Elad Bigelman [1] 12/14                    120/11 121/13 121/16
84/16 86/12 86/18 89/15 90/10 90/20       ELBAZ [56] 1/6 2/5 5/2 5/11 7/5 7/10      English-Hebrew [2] 121/13 121/16
90/20 91/19 95/12 95/19 95/19 95/20        40/25 41/12 51/7 56/10 56/13 57/19       enjoy [1] 73/2
95/20 97/5 99/24 100/6 103/14 104/5        81/10 81/15 82/2 82/21 86/20 87/12       enough [11] 3/8 11/1 24/22 24/22 90/25
104/5 105/8 105/20 108/6 108/7 108/24      88/1 89/10 90/7 90/17 90/23 91/22         111/22 112/10 117/10 118/1 132/1
110/12 111/12 112/9 112/20 112/21          92/13 93/2 93/10 94/4 96/19 97/15         132/2
113/5 113/10 114/5 117/14 118/18           97/25 100/8 100/13 102/22 103/20         ensure [1] 105/18
121/7 122/20 123/5 123/8 123/12 125/5      104/11 104/17 105/16 106/23 108/11       entered [1] 53/1
125/23 126/23 127/13 127/18 128/11         108/17 109/11 110/13 110/20 110/24       entire [3] 45/12 51/13 63/19
128/12 128/14 129/8 129/11 129/12          111/23 116/5 116/22 118/5 122/8          entirely [1] 138/15
130/2 130/12 133/7 134/7 134/20            127/21 128/5 128/18 129/18 143/2         entirety [2] 116/11 148/20
136/11 136/23 137/16 138/5 138/10          144/12                                   entities [1] 106/3
138/18 139/2 141/14 141/25 143/7          Elbaz's [5] 108/23 112/4 114/15 117/22    entitled [11] 12/4 12/6 14/10 14/13
143/10 143/21 145/16 145/23 147/1          140/9                                     14/16 14/19 15/2 16/5 79/20 140/14
147/4 147/17 148/4 148/7 149/1 149/3      element [6] 5/12 131/10 131/19 133/9       152/20
149/3 149/4 149/5 149/13 149/21            136/20 142/25                            entitlement [1] 149/22
149/22 150/20                             elements [4] 6/1 134/14 134/15 142/8      envision [1] 100/21
done [16] 5/9 13/13 20/21 23/6 23/9       elicited [1] 128/13                       episode [2] 5/6 130/1
25/4 25/23 28/20 37/17 102/11 114/18      ellipses [1] 149/2                        equal [1] 121/18
131/19 134/16 134/17 144/25 145/10        else [15] 6/5 46/23 80/23 102/22 109/21   error [2] 110/9 110/10
dots [1] 133/9                             118/12 120/15 124/9 127/24 137/2         ESQUIRE [5] 1/13 1/13 1/14 1/17 1/18
doubt [1] 6/9                              138/1 139/5 142/21 146/14 150/2          essentially [1] 105/4
down [17] 13/14 21/6 34/18 44/3 46/25     email [33] 13/14 15/15 16/18 17/3 19/18   establish [2] 117/10 131/10
47/21 58/17 61/3 62/20 66/5 70/12 71/8     24/15 24/16 25/13 25/14 25/15 25/17      established [6] 103/3 112/10 118/7
75/17 75/25 77/5 117/13 125/9              26/1 26/6 26/23 30/5 34/1 34/7 44/11      131/9 136/4 136/5
dozens [1] 111/19                          44/20 49/4 51/13 51/21 52/3 53/17 55/8   establishing [3] 4/14 111/16 112/18
draft [2] 117/17 146/1                     55/10 56/20 59/6 61/15 71/20 72/11       ethical [5] 26/20 49/24 49/25 50/8 50/11
draw [1] 124/6                             72/15 151/19                             ethics [3] 26/21 53/6 53/14
dream [1] 117/24                          emails [5] 44/24 108/12 108/15 116/8      ETTINGER [2] 1/18 100/24
drive [3] 146/2 146/10 146/16              122/4                                    Ettinger's [1] 100/22
dropping [1] 149/9                        Emily [2] 48/21 48/22                     European [1] 56/22
drug [8] 126/1 126/2 126/5 126/20         emphasis [2] 149/8 149/9                  even [40] 4/5 4/6 4/18 5/3 5/10 15/17
126/22 127/2 127/6 127/14                 emphasize [1] 129/18                       16/8 16/16 29/22 42/24 42/25 45/15
drugs [6] 125/14 125/18 125/19 126/13     employee [31] 8/4 8/24 21/5 23/3 23/3      45/17 52/14 52/18 53/20 62/17 64/18
126/15 126/17                              23/4 23/15 26/7 26/17 26/19 46/25 47/1    65/15 84/23 88/22 112/12 114/1 116/14
due [5] 18/18 135/13 136/19 146/2          47/9 48/18 50/2 50/22 59/9 62/2 68/18     116/17 117/6 117/6 120/6 120/8 121/15
146/4                                      83/19 92/18 95/25 96/2 96/13 96/13        123/1 123/23 126/24 133/17 139/2
during [15] 39/11 75/1 82/3 87/18 87/25    98/20 99/4 106/20 107/3 107/4 107/5       141/16 143/1 143/21 144/21 148/3
91/22 92/15 94/10 95/9 97/18 97/22        employees [40] 44/15 44/25 48/11 50/1     evening [2] 100/8 152/4
125/14 126/2 126/4 146/24                  51/11 53/8 53/12 57/4 57/16 59/23        event [3] 57/24 70/23 102/1
duty [1] 50/22                             68/14 69/22 69/25 83/10 87/24 91/6       events [4] 126/14 126/21 126/23 127/12
DYCK [1] 1/14                              91/12 92/9 92/13 92/16 92/22 93/2        ever [6] 9/18 11/4 46/20 61/11 80/1
                                           93/22 94/10 95/18 95/23 96/4 96/6         94/25
E                                          96/11 98/22 99/1 104/11 104/12 105/21    every [22] 10/16 10/19 45/7 45/7 50/2
each [1] 60/24                             109/19 110/7 110/18 110/21 111/25         50/3 60/23 65/16 65/16 65/17 65/20
earlier [8] 5/2 51/13 51/21 52/4 52/9      116/13                                    69/22 69/23 69/23 72/5 77/6 79/12
 53/10 117/8 144/7                        enclosed [1] 60/15                         82/13 114/3 114/10 116/17 147/15
early [3] 98/19 118/18 130/15             encompasses [2] 105/11 105/24             everybody [6] 45/15 48/8 48/9 48/14
earned [1] 14/8                           end [21] 15/19 27/22 41/22 41/23 42/1      108/18 135/20
easier [1] 41/9                            42/2 42/4 42/5 42/24 47/7 50/21 50/23    everyone [4] 24/8 56/12 61/1 100/12
easy [1] 132/11                            51/2 57/8 84/21 103/2 121/22 131/8       everyone's [1] 135/18
ECF [1] 3/20                               137/22 138/14 145/6                      everything [10] 30/13 31/25 82/24 83/18
edits [1] 118/15                          end-client [2] 41/22 42/24                 108/18 124/9 135/2 146/17 149/23
education [1] 65/2                        end-clients [2] 41/23 42/2                 149/25
effect [1] 58/18                          end-customers [4] 42/1 42/4 42/5 57/8     evidence [103] 3/17 4/13 4/21 4/23 5/7
effectively [2] 3/17 148/1                end-user [1] 50/23                         5/14 5/15 5/22 6/1 6/2 6/16 11/9 15/10
efficiency [2] 121/12 144/24              end-users [2] 50/21 51/2                   16/23 19/15 22/21 25/6 31/4 33/2 34/5
efficient [2] 120/7 120/17                ended [2] 68/4 127/18                      34/25 40/16 44/5 44/8 49/22 54/1 55/24
effort [4] 77/6 91/5 117/8 145/23         enforce [1] 77/6                           56/18 57/18 59/8 60/11 61/14 63/23
eight [1] 34/20                           enforced [1] 26/21                         67/1 67/6 68/25 70/18 71/23 73/12
eighty [1] 34/20                          enforcement [2] 122/24 143/19              77/10 77/12 80/12 101/19 102/19 103/5
eighty-eight [1] 34/20                    Engle [2] 101/17 101/21                    103/7 104/1 104/7 104/8 104/11 105/9
either [14] 24/1 30/18 102/22 108/22      Englert [1] 1/18                           107/15 107/18 107/21 108/4 108/10
 115/25 136/21 143/19 144/3 146/13        English [21] 17/2 22/19 25/8 30/6 41/2     108/13 108/24 111/9 111/16 111/22
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 161 of 177

                                                                                                                            161


                                            116/14 117/5 120/10 125/21 125/23         firing [1] 78/3
E                                           131/21 132/5 135/23 136/13 142/9          first [32] 3/3 3/16 8/14 9/3 9/3 9/4 11/24
evidence... [42] 112/3 112/11 113/14       facts [7] 103/19 103/19 109/10 111/7        13/6 20/20 21/2 21/4 27/20 27/22 29/7
 114/5 114/14 115/15 115/19 116/3           117/24 123/6 135/25                        34/7 41/12 51/8 56/25 61/3 64/4 77/22
 116/11 116/15 117/25 118/2 119/5          factual [5] 110/9 111/15 112/10 113/4       78/11 78/23 88/24 99/17 109/8 109/11
 119/8 119/14 119/22 120/1 120/9            114/13                                     113/20 126/11 126/24 134/8 141/10
 120/24 121/15 121/19 123/12 123/13        failure [2] 26/18 115/9                    Fisher [1] 107/2
 126/12 126/16 126/24 127/2 127/5          fair [6] 104/7 105/8 107/10 129/24         fit [4] 10/19 61/1 135/1 144/3
 127/6 127/9 128/4 128/16 129/9 129/17      142/11 148/17                             five [8] 65/9 65/9 81/24 101/7 109/12
 129/19 130/12 142/10 145/12 146/24        fairly [1] 50/20                            118/20 125/2 126/18
 146/25 147/10 147/12                      fairness [1] 50/22                         five percent [1] 65/9
evil [1] 48/2                              faith [22] 32/2 77/17 133/24 134/1 134/3   flag [1] 56/6
evolving [1] 117/20                         134/4 134/14 134/23 135/5 135/9           flip [1] 64/22
exact [3] 69/7 86/14 140/3                  135/12 135/14 136/20 137/10 138/5         Floor [1] 1/19
exactly [15] 16/14 32/23 35/17 41/13        138/17 138/19 139/9 139/12 140/13         flow [2] 137/11 137/14
 52/5 57/17 64/16 68/6 69/4 69/13 70/10     140/14 140/24                             focus [4] 3/23 3/24 4/21 130/4
 79/8 82/13 108/20 110/22                  fake [4] 123/17 123/19 123/25 124/8        focused [2] 128/13 138/24
examination [6] 6/6 7/5 7/8 81/8 100/8     fall [2] 112/19 149/25                     follow [11] 19/22 29/1 47/10 48/12 49/3
 121/25                                    falls [2] 129/13 149/24                     49/8 53/8 82/25 84/22 84/24 91/18
example [25] 8/17 8/18 9/4 9/8 10/11       false [21] 46/3 50/23 50/23 51/1 74/17     follow-up [2] 19/22 29/1
 15/24 47/5 47/6 47/15 64/18 65/6 67/3      76/21 82/15 106/18 106/25 116/12          followed [2] 83/3 123/2
 67/8 68/11 69/7 69/12 70/2 76/13 80/12     116/25 123/6 123/10 139/8 140/11          following [1] 145/3
 93/5 106/17 116/24 117/13 128/16           140/12 140/15 140/17 140/17 140/20        font [1] 149/7
 130/1                                      140/23                                    foolish [1] 136/6
examples [5] 116/4 116/22 121/6 121/8      falsely [1] 93/22                          footing [1] 121/18
 121/9                                     familiar [7] 7/21 57/19 85/11 85/11        forcing [1] 26/20
exceed [1] 64/23                            85/11 92/2 93/8                           foregoing [1] 152/18
exceptions [1] 144/9                       familiarcy [1] 41/19                       foreign [1] 3/25
excerpt [1] 147/22                         family [2] 47/4 47/12                      forensic [1] 122/8
excerpts [3] 147/7 149/19 149/20           far [1] 35/7                               foreseeable [1] 5/4
exclamation [3] 23/13 24/20 77/23          farther [1] 17/19                          Forex [1] 72/9
excuse [4] 17/17 18/24 69/16 144/16        fast [1] 9/8                               forget [2] 91/19 106/9
excused [3] 54/12 100/15 144/13            favor [1] 62/7                             form [10] 5/19 32/3 32/13 32/21 32/21
execute [1] 52/6                           favorable [1] 6/2                           37/2 108/17 114/21 115/1 115/11
exercise [1] 64/11                         FBI [3] 78/23 118/25 151/16                formed [2] 4/2 4/19
Exhibit [10] 11/8 19/15 22/21 40/16 59/7   February [2] 38/19 61/16                   forth [4] 22/13 30/5 106/19 141/2
 68/23 71/23 93/10 96/16 97/11             fee [7] 8/1 8/2 8/5 8/8 8/13 9/12 70/23    Fortunately [1] 80/16
exhibits [8] 55/4 55/8 56/4 119/8 146/14   feel [9] 82/21 83/16 83/20 84/6 84/11      forward [3] 25/1 73/24 122/16
 147/3 149/18 149/19                        84/16 89/23 137/10 145/16                 found [4] 3/7 104/14 104/14 121/2
existing [3] 39/6 51/5 74/8                felony [2] 127/16 127/19                   four [3] 5/1 47/7 55/10
expect [4] 6/21 53/8 93/16 108/24          few [7] 3/2 29/21 75/17 90/10 99/21        Fourth [6] 6/15 6/23 101/18 101/22
experience [2] 110/1 146/9                  115/23 129/25                              110/16 111/4
expert [2] 83/11 122/19                    field [1] 40/24                            frame [2] 87/9 96/7
explain [22] 8/10 11/22 13/10 21/9 30/12   Fifteen [2] 34/20 95/12                    framed [1] 140/25
 30/13 30/23 30/23 56/2 57/4 65/8 66/16    figure [4] 7/14 92/15 92/16 92/18          fraud [14] 3/24 92/14 109/1 109/3 110/2
 68/13 70/2 70/3 71/13 73/5 87/22 97/2     filed [1] 109/17                            116/6 117/14 123/12 123/18 128/19
 97/8 115/2 115/9                          filter [3] 3/4 146/9 151/25                 128/20 128/20 139/14 139/14
explained [7] 28/10 28/25 29/11 29/24      final [6] 115/25 118/17 142/23 143/3       fraudulent [3] 58/24 139/8 139/12
 71/14 85/5 91/17                           148/5 148/5                               free [3] 114/19 132/14 134/18
explaining [2] 33/12 76/12                 finally [3] 20/20 34/21 52/6               free-standing [2] 132/14 134/18
explanation [6] 28/13 41/18 64/8 65/1      finance [7] 31/7 31/19 33/7 34/9 40/24     Freedman [1] 80/20
 65/12 83/20                                40/24 85/13                               Freeman [1] 4/14
explicit [1] 51/25                         financial [6] 42/25 43/17 51/17 72/20      friends [1] 95/4
extent [9] 3/11 92/23 107/17 112/17         85/14 85/19                               front [1] 25/9
 121/12 130/3 137/21 145/21 148/14         find [16] 5/22 6/1 34/13 41/14 95/2        fuck [1] 97/19
extra [1] 3/18                              102/17 104/16 107/16 107/17 112/15        fucking [2] 97/2 97/5
extra-territoriality [1] 3/18               120/6 121/1 132/11 132/21 134/2 134/3     full [3] 77/20 79/14 134/15
eyeglasses [1] 123/3                       finding [1] 6/8                            fully [1] 45/18
                                           findings [1] 3/15                          fund [1] 113/13
F                                          fine [16] 18/14 19/4 19/9 19/11 41/4       fundamentally [1] 113/10
F.3d [2] 101/17 111/3                       67/10 78/13 121/25 122/2 122/7 130/5      funds [8] 7/15 9/14 9/15 9/19 34/16 35/2
face [1] 111/13                             136/8 137/24 138/2 148/13 150/12           35/8 113/6
facilitate [1] 120/5                       finish [1] 60/13                           further [4] 75/25 81/5 109/14 110/1
fact [25] 5/16 13/15 36/22 58/23 82/21     fire [3] 47/15 78/6 78/7                   furthering [2] 141/13 141/21
 84/7 104/14 104/14 107/22 108/5           fired [6] 47/13 47/19 78/9 78/14 78/20
 108/11 109/2 109/23 114/23 115/19          78/21                                     G
                                                                                      garden [1] 64/21
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 162 of 177

                                                                                                                     162


                                        74/6 77/17 89/15 90/20 90/21 98/10        hadn't [1] 60/5
G                                       100/8 117/4 125/22 133/24 134/1 134/3     half [6] 54/19 95/13 133/23 134/2 145/8
gave [11] 24/8 46/3 59/21 63/8 64/5     134/4 134/14 134/23 135/5 135/9           145/8
64/7 66/12 78/17 84/16 88/16 90/1       135/12 135/14 136/20 137/10 138/5         halfway [1] 62/19
general [4] 3/22 120/22 124/19 148/8    138/17 138/19 139/9 139/12 140/13         Hanan [1] 25/12
generally [1] 35/10                     140/14 140/24                             hand [10] 21/8 28/16 28/19 29/6 29/6
generate [1] 98/2                       got [38] 13/19 13/21 14/3 16/15 19/6      49/15 84/17 84/18 146/6 152/2
generating [3] 61/4 61/6 62/21          23/22 24/22 25/15 25/19 25/25 26/5        hand-deliver [1] 146/6
gentlemen [1] 100/3                     27/24 27/25 28/1 28/3 35/6 36/25 37/1     hand-in-hand [1] 29/6
get [50] 8/15 8/15 10/11 10/14 11/25    39/18 39/19 44/22 44/24 45/5 45/12        handbook [2] 22/5 22/13
17/7 19/5 23/12 29/19 47/10 47/16       49/2 68/12 68/12 77/24 83/18 92/2         handle [1] 85/6
47/19 49/13 54/22 54/23 74/20 76/6      92/19 98/16 99/10 102/16 109/4 109/6      happen [9] 7/17 9/5 9/8 9/9 18/6 26/8
79/11 79/12 79/13 79/20 79/21 91/2      141/6 141/6                               36/20 36/22 78/18
93/23 97/9 101/8 102/3 113/20 114/11 gotten [5] 14/4 15/4 28/13 62/19 151/14      happened [11] 13/25 24/8 26/23 26/25
115/1 115/8 118/16 121/14 121/16        government [40] 1/13 2/3 6/2 58/16 75/1   27/12 27/14 28/6 28/7 44/20 79/12
123/19 123/20 125/24 127/24 130/7       101/4 101/7 101/16 102/6 102/25           114/15
130/9 130/23 133/10 133/23 137/19       104/19 104/20 104/23 106/10 108/10        happening [4] 90/25 98/5 116/10 118/17
138/5 141/13 144/20 145/10 145/22       114/8 119/3 119/16 123/1 123/9 125/25     happens [4] 24/7 47/9 47/18 134/24
148/7                                   126/12 127/5 127/18 128/1 131/16          happenstance [2] 120/21 123/5
gets [1] 104/21                         132/13 134/4 134/6 137/20 138/11          happy [8] 22/1 22/2 22/3 55/20 55/21
getting [6] 15/1 21/13 47/8 91/19 120/3 142/6 142/9 142/12 144/15 147/18          71/7 129/5 151/18
152/10                                  147/21 149/17 149/24 150/2                harbor [1] 150/7
giant [4] 103/13 104/20 104/21 105/7    government's [9] 6/22 103/5 103/13        hard [6] 78/7 94/24 98/18 146/11 148/9
gift [1] 76/1                           123/16 123/22 124/4 124/25 128/17         148/23
give [45] 8/1 8/2 8/22 9/19 10/10 24/23 145/23                                    harder [1] 124/21
24/23 30/25 30/25 40/2 41/21 42/23      Graf [3] 4/12 5/6 80/20                   Hart [2] 72/1 72/8
47/5 50/12 58/18 60/24 60/25 64/18      granted [1] 12/20                         has [46] 6/11 6/15 9/7 12/21 13/16
68/18 69/12 70/4 72/3 76/21 78/5 78/8 gray [3] 23/24 45/17 47/2                   14/16 31/7 32/2 33/6 33/19 45/20 54/16
82/14 83/19 86/14 86/15 86/18 90/25     great [4] 90/18 111/16 151/20 152/8       55/1 55/10 59/10 59/25 65/14 66/9
91/5 93/5 94/2 105/13 106/10 114/21     Green [1] 140/12                          102/6 102/25 104/10 104/19 105/20
116/5 118/16 128/15 142/22 146/1        Greenbelt [1] 1/6                         106/23 108/23 109/16 110/12 110/20
146/10 146/16 149/7                     Grenadines [1] 38/1                       113/6 113/23 114/4 114/5 126/16
given [11] 5/6 49/4 51/12 63/17 65/12   gross [1] 82/19                           128/13 134/4 134/13 135/22 138/19
107/24 108/3 117/18 118/15 121/12       ground [1] 108/25                         142/9 142/12 144/12 144/15 144/24
142/1                                   grounds [1] 118/11                        146/2 147/18 152/5
giving [11] 18/14 19/9 24/17 57/11      group [2] 112/5 143/18                    have [180]
64/25 66/17 69/7 71/16 103/14 105/4     grouped [2] 137/12 145/18                 haven't [10] 3/11 12/3 18/23 93/21
114/2                                   groups [1] 143/23                         103/3 112/17 118/19 119/9 143/12
glasses [1] 123/2                       guarantee [3] 51/17 75/14 115/7           143/16
go [86] 3/10 3/18 7/6 10/3 15/15 15/15 guaranteeing [1] 76/5                      having [6] 65/12 103/18 119/21 132/16
16/18 16/25 18/10 19/17 20/6 20/15      guess [5] 83/13 96/10 102/20 107/9        145/7 147/23
21/14 26/7 26/17 28/5 28/7 28/15 29/13 125/13                                     he [166]
30/3 31/5 31/17 32/24 33/4 33/16 34/18 guidance [8] 66/17 83/6 83/8 83/9 83/18    he's [14] 9/1 12/13 14/4 14/15 18/6
34/21 36/2 40/21 41/11 41/12 42/7       84/1 84/12 88/15                          21/13 24/6 47/9 47/10 57/14 57/15
42/21 42/21 43/9 44/3 44/4 44/5 44/10 guide [2] 29/15 68/13                       75/15 76/1 76/14
45/19 46/25 47/23 47/23 48/20 49/19     guilt [3] 123/13 124/1 124/10             head [1] 34/9
49/25 54/3 56/14 57/18 58/17 59/12      guilty [3] 124/3 136/3 136/7              headings [1] 137/13
59/22 64/17 67/9 67/10 67/19 69/5       guys [1] 15/16                            healthy [1] 75/7
70/12 71/8 72/11 72/15 72/16 73/24                                                hear [9] 30/18 92/11 94/9 97/22 108/6
75/17 77/5 77/14 78/22 86/11 90/7       H                                         127/11 127/11 138/4 142/19
97/24 98/18 119/19 119/23 119/24        had [89] 4/12 4/12 7/18 14/8 15/4 22/7    heard [34] 28/4 66/13 80/11 80/19 87/15
120/14 120/18 121/7 121/10 124/10       22/10 24/2 24/2 27/7 28/2 28/2 28/8       87/18 91/23 92/8 96/20 96/24 97/1 97/3
124/18 131/1 131/5 131/5 131/18 144/4 28/12 28/19 29/7 29/11 30/1 31/10           97/4 97/10 97/18 98/4 99/17 99/21
144/18                                  31/23 43/4 43/16 44/20 45/2 48/12 49/4    99/22 102/10 102/11 106/21 109/11
goal [1] 45/20                          51/3 51/12 52/10 52/18 53/16 59/25        110/8 114/15 115/3 117/21 124/20
goals [2] 45/13 47/24                   60/4 60/8 60/8 61/2 62/18 62/18 62/18     127/13 128/4 128/16 129/17 143/1
goes [7] 32/1 51/16 123/25 124/1 131/4 62/24 63/16 63/17 64/1 64/2 64/15          143/4
134/1 139/11                            70/21 72/7 73/14 74/9 77/16 77/17 83/3    hearing [7] 70/6 70/7 78/3 78/5 78/8
going [161]                             83/13 83/25 84/10 88/1 88/19 89/5         138/1 149/17
Goldberg [7] 12/11 12/12 12/13 16/7     90/11 96/10 98/5 104/12 110/24 114/16     Hebrew [19] 18/10 41/1 41/7 41/14
16/10 25/10 25/23                       115/9 116/25 117/1 117/21 119/18          41/16 42/22 46/6 46/16 48/4 48/7 49/13
gone [1] 134/8                          119/20 120/21 125/3 125/10 125/13         51/15 55/10 119/13 119/22 120/12
gonna [9] 8/20 8/25 10/17 10/21 65/6    126/17 127/19 130/12 130/15 134/17        120/14 121/13 121/16
65/9 75/8 75/9 83/18                    136/13 138/23 142/17 143/10 143/12        hedge [2] 113/6 113/13
Gonzales [1] 104/9                      144/7 145/22 147/21 150/10 150/22         hello [1] 142/17
good [34] 21/16 54/4 72/18 73/2 74/4    Hadar [2] 80/6 123/3                      help [7] 26/13 75/7 76/13 76/18 96/1
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 163 of 177

                                                                                                                       163


                                       honestly [2] 50/22 51/11                    identity [1] 124/15
H                                      honesty [1] 48/6                            if [196]
help... [2] 120/6 147/24               Honor [55] 6/7 6/17 7/7 15/7 16/24          ignorance [1] 131/9
helped [1] 95/2                         49/17 55/3 55/20 56/3 100/2 100/18         ignored [1] 21/12
helpful [5] 90/13 106/14 107/6 120/5    100/25 101/6 101/24 103/12 105/13          ignoring [5] 21/5 110/6 110/16 110/17
134/20                                  105/14 106/1 107/2 109/6 109/8 110/11       110/21
Henoa [1] 80/20                         111/2 113/4 113/16 119/2 119/16 121/3      II [1] 118/21
HENRY [1] 1/14                          121/24 122/22 123/15 125/5 125/17          IL [3] 17/13 18/4 73/12
her [55] 15/19 15/19 16/1 16/8 16/12    126/9 128/2 128/8 128/15 130/10            illegal [3] 126/1 128/22 130/2
16/12 23/25 24/2 27/24 28/1 28/2 28/9   131/16 131/17 133/19 134/7 134/13          illusion [1] 9/19
28/9 28/9 28/14 28/15 29/5 29/6 29/7    136/16 137/23 138/12 139/6 142/6           imaginary [1] 45/23
29/10 29/11 29/13 29/14 29/15 29/15     142/7 142/20 143/15 144/5 148/13           immediate [1] 47/2
30/21 30/24 30/25 31/13 32/9 33/19      151/4 151/18                               impeachment [1] 127/16
34/19 35/5 36/23 62/9 62/24 72/13      HONORABLE [1] 1/10                          implicate [1] 112/12
72/20 80/1 80/3 106/24 109/3 109/23    hope [2] 73/1 145/10                        implicitly [1] 119/5
109/24 110/2 110/21 116/20 123/18      hour [5] 54/18 54/19 145/15 145/22          important [2] 57/3 131/11
124/7 124/15 128/13 130/2 140/16        146/5                                      impressed [1] 70/6
142/1 144/12                           hours [1] 78/8                              improper [1] 77/2
here [53] 6/21 13/12 15/17 15/18 15/23 house [1] 130/2                             improve [3] 65/4 65/9 72/25
16/14 17/14 19/22 23/19 31/12 43/25    housekeeping [1] 55/4                       in [466]
44/2 46/23 47/8 51/24 54/9 54/10 57/14 how [59] 8/15 9/5 9/8 9/9 24/15 24/19       inadvertence [2] 135/14 136/19
60/25 60/25 87/23 94/4 101/23 105/6     27/20 27/22 29/15 32/10 33/13 33/13        inadvertently [1] 51/23
106/15 110/5 110/22 111/13 113/1        34/18 46/10 54/15 65/18 68/13 68/18        inclination [2] 122/13 132/7
115/23 120/4 121/14 123/22 124/5        75/8 75/9 75/11 75/23 76/1 76/12 82/2      include [7] 101/13 106/4 106/4 127/1
124/9 126/23 126/25 127/12 129/9        82/6 82/8 82/13 84/21 85/9 85/10 86/4       129/5 130/25 139/15
129/12 129/25 130/20 131/12 131/19      86/4 86/8 86/12 86/14 87/22 87/23          included [2] 62/24 143/7
131/21 134/19 135/3 138/16 138/25       87/23 87/24 88/16 95/4 95/10 95/15         including [8] 112/1 117/4 132/16 139/22
139/15 141/16 146/22 150/20             98/21 99/4 99/6 101/1 101/5 112/6           139/24 140/22 141/4 145/22
here's [3] 113/11 113/11 115/22         127/8 131/18 137/12 141/6 141/16           income [1] 66/16
hereby [1] 23/11                        141/22 144/1 144/3 149/14                  incorporate [2] 101/11 146/7
herself [1] 124/18                     however [1] 136/3                           incorporated [2] 37/22 42/18
Herzog [13] 37/16 39/10 39/18 39/25    HR [1] 25/12                                incorrect [1] 117/16
53/10 53/12 53/19 53/21 56/20 57/11    hundred [1] 66/9                            increase [1] 65/10
94/14 94/16 98/9                       hurt [1] 78/16                              indicate [2] 12/19 13/3
hey [3] 13/24 15/16 74/3               hybrid [2] 134/16 137/1                     indications [2] 114/3 116/5
hide [1] 51/17                                                                     indictment [19] 4/9 105/11 105/23 106/2
high [9] 21/22 21/25 91/7 91/13 91/20  I                                            106/3 106/10 107/10 107/22 111/9
91/24 92/9 93/23 109/1                 I'd [10] 11/8 34/22 44/4 56/25 59/6 67/8     111/11 111/13 112/16 112/18 128/23
highlight [1] 149/5                     77/10 117/17 119/19 120/25                  128/24 129/23 130/11 130/14 151/19
highlighting [2] 120/20 147/3          I'll [16] 34/1 44/5 49/19 54/3 55/1 55/22   individual [1] 60/23
highlights [1] 136/10                   56/7 60/13 88/1 93/5 102/1 122/15          individuals [4] 104/16 106/23 118/4
highly [1] 140/16                       151/12 152/3 152/5 152/9                    125/10
him [50] 7/16 9/7 9/10 9/20 11/15 14/2 I'm [86] 6/3 6/20 9/2 15/6 16/19 18/13      inevitably [1] 121/14
15/1 20/11 30/6 30/13 30/14 30/22       18/13 18/15 19/5 19/9 19/18 20/10          infer [2] 117/7 131/22
39/21 52/15 61/8 64/7 64/7 64/15 66/8   22/18 24/17 24/23 25/8 26/15 28/15         inference [2] 5/20 124/6
66/8 66/14 75/7 75/11 75/14 75/20       29/5 29/15 30/20 35/11 37/18 37/18         information [13] 25/17 37/1 50/24 76/21
75/21 76/2 76/5 76/5 76/8 76/13 76/18   40/13 42/9 44/10 47/8 47/15 49/16           88/16 90/2 90/13 90/25 91/5 110/13
78/3 78/4 78/10 78/17 78/21 88/11       54/16 55/20 55/21 56/15 65/16 65/16         116/23 117/14 127/15
88/12 88/12 88/16 88/17 88/18 94/20     68/20 69/10 71/18 73/11 77/9 77/25         initial [13] 13/20 14/4 29/25 30/16 31/9
95/2 95/3 95/9 98/15 99/10 99/22        83/2 83/5 83/17 83/21 84/4 86/25 87/1       32/5 32/14 32/18 33/10 33/13 33/15
himself [7] 53/1 59/9 60/7 74/10 76/12  87/25 88/12 89/9 92/23 93/8 94/18           33/19 132/7
125/20 126/3                            95/21 101/4 101/25 102/17 102/20           inputting [1] 14/25
hired [3] 61/24 89/21 94/13             103/2 103/9 104/23 115/24 117/16           inside [1] 97/9
his [36] 7/15 8/25 9/6 9/14 9/14 13/20  117/22 124/11 127/1 129/1 129/3 129/5      instance [4] 3/23 36/13 72/7 128/7
13/21 14/4 14/12 20/14 21/13 21/15      130/10 135/1 139/20 141/15 141/15          instead [2] 65/7 149/12
21/15 22/25 23/15 24/9 26/2 26/3 46/2   141/16 144/2 146/8 146/21 147/22           instilled [1] 32/2
55/15 57/24 76/15 78/16 79/10 79/11     147/23 149/17 150/6 151/11 152/5           instituting [1] 50/11
90/11 92/19 95/1 95/25 96/14 98/15     I've [8] 3/9 37/20 39/10 39/18 101/12       instruct [3] 66/22 79/23 145/2
98/17 98/25 112/19 125/15 126/23        131/7 143/3 150/10                         instructed [4] 112/14 114/10 129/12
hitting [1] 145/6                      I-N-D-E-X [1] 2/1                            148/14
hmm [1] 144/10                         idea [12] 96/10 98/5 98/10 104/13           instructing [2] 132/1 132/1
holding [1] 105/21                      110/17 111/10 112/5 113/1 113/7            instruction [69] 6/22 51/12 82/25 83/5
holds [1] 139/10                        132/15 139/6 145/1                          102/2 102/9 105/4 107/17 107/23 108/3
homework [6] 72/3 72/5 72/7 72/13      ideal [2] 117/12 146/20                      108/7 109/15 109/18 110/3 112/13
72/23 73/5                             ideally [1] 151/8                            112/19 112/23 113/21 114/2 114/12
honest [3] 48/5 78/14 140/21           identified [1] 122/14                        116/2 117/18 118/11 118/22 119/1
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 164 of 177

                                                                                                                          164


                                           91/12 91/23 92/17 92/22 93/3 93/7          105/5 112/4 112/14 114/9 119/19
I                                          93/15 93/22 94/11 97/5 98/2 99/1           119/23 119/24 120/14 120/17 120/18
instruction... [44] 119/4 119/25 120/7     105/18 105/18                              120/23 121/7 121/10 121/12 124/6
 121/21 122/12 122/20 123/7 124/24        invite [2] 78/3 97/8                        125/24 128/21 129/3 129/6 130/14
 125/25 126/25 127/7 128/25 130/11        involved [17] 30/4 72/10 88/23 102/24       132/11 133/9 134/11 140/16 142/2
 131/1 131/15 131/18 131/20 132/4          102/25 103/6 103/9 103/20 103/23           142/21 143/6 144/5 144/24 148/6
 132/8 132/9 132/14 132/20 132/23          103/24 106/24 111/24 115/13 117/7          148/14 148/18 149/19 149/20 150/15
 132/24 132/25 132/25 133/4 133/11         118/6 118/9 139/16                         150/25 151/10
 133/12 133/17 133/23 135/7 135/7         involves [1] 106/2                         jury's [1] 148/15
 135/8 135/10 136/2 136/17 137/20         involving [4] 5/6 103/6 112/6 113/2        just [117] 4/8 5/3 6/7 10/12 10/20 10/20
 138/8 140/25 143/7 144/6 148/20          IP [1] 27/2                                 10/20 13/15 13/22 16/2 19/7 22/19
 148/21                                   IPM [1] 37/2                                24/10 25/8 26/7 26/10 26/19 29/25
instructions [34] 6/19 6/23 49/4 49/9     IRN [1] 33/15                               32/12 33/22 34/18 40/4 40/18 40/25
 83/4 101/9 111/8 112/14 118/12 118/14    is [443]                                    41/4 41/6 48/5 50/19 51/3 54/14 54/14
 118/20 125/1 128/6 133/2 134/11          Island [2] 37/24 37/25                      55/4 56/3 56/6 57/14 57/15 59/13 61/16
 134/21 135/6 142/21 143/8 144/1 144/3    Islands [2] 38/7 38/8                       66/16 67/17 70/2 71/14 72/16 73/9 74/9
 144/20 144/25 145/5 145/13 145/14        isn't [5] 90/23 102/21 111/14 129/7         76/11 76/11 76/13 81/12 86/22 88/7
 147/13 147/14 148/19 148/23 149/19        135/11                                     90/7 90/8 90/15 90/18 90/25 91/9 94/2
 149/20 150/15 151/10                     Israel [12] 41/19 41/20 41/22 42/2 42/5     95/9 97/5 101/1 104/17 106/6 107/7
insurance [14] 102/12 104/13 108/7         42/8 42/12 43/13 78/5 90/8 123/2           107/14 109/12 109/13 111/17 112/7
 109/24 110/13 113/1 113/7 113/13          126/18                                     113/7 115/22 117/11 117/16 118/22
 114/17 114/17 114/23 115/5 115/15        Israeli [3] 40/24 41/21 46/21               119/12 119/12 119/17 120/5 120/6
 116/8                                    issue [27] 3/6 3/16 3/18 5/13 11/15         120/15 120/19 121/19 121/21 123/5
insured [3] 113/7 114/19 115/1             15/22 23/19 23/21 23/21 35/15 101/17       124/25 125/9 125/11 126/22 127/22
intend [3] 81/1 81/3 145/25                101/18 102/4 105/5 112/2 115/25            129/1 129/3 132/4 132/20 135/1 135/2
intended [2] 123/8 131/20                  121/13 138/5 139/23 140/2 140/3            136/21 136/25 137/5 137/6 137/12
intending [3] 66/21 66/22 75/6             140/25 143/7 143/25 144/6 151/14           137/15 138/14 139/22 141/15 145/6
intent [18] 113/25 131/6 132/6 132/8       151/15                                     145/12 145/14 146/24 147/3 147/10
 132/12 132/17 133/16 133/18 134/1        issues [6] 109/5 142/4 144/2 145/21         147/12 147/16 147/17 147/25 148/22
 134/3 135/5 135/8 135/9 135/23 135/24     145/24 145/24                              150/20 152/1
 136/13 136/24 140/9                      it [347]                                   Justice [2] 1/14 146/19
intention [3] 26/21 141/12 141/21         it's [192]                                 juxtaposing [1] 132/11
intentionally [1] 140/11                  italics [2] 121/21 128/3
interest [3] 65/21 65/21 65/24            itemization [1] 106/7                      K
interesting [1] 130/21                    its [13] 52/21 55/11 59/4 75/1 93/22       keep [23] 12/8 13/1 29/21 30/24 39/7
intern [1] 106/22                          108/11 133/11 133/12 141/12 141/13         42/7 42/14 54/10 59/22 67/10 71/5
interpretation [5] 102/19 103/18 103/19    141/20 141/21 147/25                       88/14 100/5 120/15 121/23 122/1
 103/23 103/25                            its' [1] 84/13                              122/13 122/15 124/11 134/9 134/11
interpreter [1] 26/14                     itself [5] 42/2 45/20 97/8 123/17 136/2     135/23 137/23
interstate [2] 3/25 3/25                                                             keeping [1] 137/22
interview [1] 78/22                       J                                          kept [1] 28/19
into [16] 11/4 27/20 41/1 41/17 64/2      Jack [1] 25/3                              Kerry [1] 80/12
 113/25 120/3 129/13 132/19 133/10        January [2] 38/19 51/6                     key [1] 151/19
 134/21 135/6 138/5 143/4 146/24          JESSICA [1] 1/18                           kid [1] 64/21
 151/13                                   job [7] 78/24 79/6 88/22 89/4 95/1 96/2    kids [1] 76/24
introduce [1] 56/15                        97/8                                      kind [6] 67/3 72/3 72/7 120/3 133/21
introduced [2] 126/12 126/16              JOEL [1] 1/17                               149/14
invest [14] 8/17 8/18 10/11 15/24 27/25   John [1] 107/4                             kindly [1] 11/11
 47/6 74/8 75/9 75/14 88/7 88/17 88/17    joining [1] 10/19                          kindness [1] 65/1
 88/21 115/7                              joint [1] 121/16                           Kingdom [1] 37/23
invested [6] 32/8 32/8 82/5 85/22 88/10   joke [1] 53/6                              Kisses [1] 72/19
 126/5                                    joked [1] 76/11                            knew [15] 9/20 88/25 89/5 95/22 95/22
investigate [1] 110/1                     joking [1] 53/21                            95/24 95/25 96/13 99/3 99/3 99/4
investigation [1] 27/8                    Joshua [9] 61/23 62/2 62/5 62/8 62/10       108/18 108/20 108/25 109/19
investigative [1] 122/3                    62/25 63/1 63/4 96/9                      know [78] 3/12 19/23 20/12 20/16 25/15
investing [2] 86/2 91/8                   Joshua Miller [7] 62/2 62/5 62/8 62/10      26/5 27/12 35/10 36/8 46/13 49/11
investment [15] 13/20 16/3 29/25 30/16     62/25 63/1 63/4                            49/12 50/13 57/24 63/3 64/19 65/17
 32/2 32/5 32/6 33/15 63/11 68/5 76/6     JUDGE [2] 1/11 147/6                        65/21 82/4 82/6 82/7 82/11 82/19 82/23
 82/12 85/19 87/20 113/9                  judges [1] 121/7                            84/21 85/9 85/10 86/4 86/4 86/12 86/13
investments [1] 91/3                      July [2] 1/7 3/5                            86/16 86/17 88/7 88/19 88/23 89/2
investor [3] 85/14 87/19 88/2             July 27th [1] 3/5                           89/15 90/10 90/10 90/18 95/12 95/24
investors [44] 82/2 82/9 82/17 82/22      June [1] 39/4                               96/1 96/3 97/5 99/3 101/19 108/17
 83/24 84/7 84/11 84/17 84/19 84/24       juror [1] 107/20                            108/23 113/6 113/12 119/17 121/1
 85/9 85/17 85/20 85/21 85/25 86/1 86/5   jury [55] 1/10 3/3 6/6 6/18 6/22 7/2 7/3    122/16 124/12 127/10 127/10 128/12
 86/9 86/22 86/23 87/6 87/7 87/16 88/19    54/12 55/21 56/11 99/20 100/10 101/9       128/21 128/23 129/11 129/12 130/23
 89/5 89/14 89/17 90/14 90/19 91/7         103/1 103/15 103/15 104/5 104/21           134/14 136/18 137/7 143/4 143/10
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 165 of 177

                                                                                                                          165


                                          left [9] 13/22 13/22 14/5 16/2 16/2         77/16 83/14 83/25 88/1
K                                          104/22 139/4 142/3 142/22                 listening [4] 45/1 45/8 84/11 116/25
know... [9] 145/23 147/1 147/17 147/25    legal [18] 30/21 37/16 40/10 40/23         little [11] 50/18 69/8 75/25 81/12 115/24
 148/4 148/24 148/25 150/16 151/12         41/18 41/21 44/1 44/1 92/24 93/11          117/23 123/16 133/6 138/25 142/2
knowing [1] 132/8                          93/14 93/21 94/1 110/10 110/19 111/13      146/21
knowingly [14] 132/3 132/17 133/11         112/11 123/3                              live [1] 95/8
 133/15 133/17 134/17 135/22 135/22       Lena [4] 12/9 13/15 73/2 140/12            lived [1] 5/17
 136/3 136/24 137/6 139/8 139/11          Lena's [1] 31/20                           LLP [1] 1/19
 140/10                                   lengthy [2] 120/4 125/18                   located [4] 42/12 42/18 43/12 43/13
knowledge [34] 64/21 64/25 65/6 66/17     less [3] 95/8 112/2 151/5                  location [1] 5/17
 75/8 79/17 83/12 87/11 91/5 91/18        let [25] 9/20 17/2 19/22 20/16 22/17       Logan [2] 110/16 110/25
 108/14 110/15 110/24 111/17 113/25        28/1 30/1 30/9 41/23 49/15 50/7 62/1      logic [1] 140/1
 117/8 131/5 131/8 131/20 131/22 132/8     64/9 64/9 64/9 65/1 95/9 102/8 121/7      long [12] 8/15 9/5 9/9 11/1 65/23 68/13
 132/21 132/23 132/25 133/3 134/19         121/8 121/9 122/16 128/15 135/17           75/8 100/20 101/1 101/5 138/5 148/24
 135/7 135/22 135/25 136/1 136/3           151/9                                     longer [2] 17/8 71/9
 136/11 141/12 141/20                     let's [58] 11/9 12/8 15/13 16/22 16/25     look [35] 11/8 15/24 33/12 34/7 49/11
knowledgeable [1] 91/1                     18/10 19/17 19/17 20/6 20/15 22/23         50/20 55/7 57/3 59/8 59/20 60/10 61/14
known [1] 85/12                            31/4 31/4 31/17 32/24 33/4 34/7 34/21      63/22 67/1 67/2 69/10 72/16 72/18 73/7
knows [3] 132/5 147/16 151/23              40/18 40/21 41/11 42/21 44/10 45/19        73/11 73/11 77/9 79/9 93/10 94/4 97/25
Kristiansen [5] 74/20 75/3 75/6 88/4       46/25 49/11 49/19 49/24 50/19 54/20        106/8 118/10 118/14 121/5 124/17
 88/6                                      56/10 57/3 57/18 59/8 59/20 60/10          131/18 135/17 137/15 152/8
Kyle [2] 34/8 34/8                         60/10 61/14 63/22 64/19 67/1 67/2         looked [8] 59/14 59/14 59/25 60/4 61/16
                                           71/22 72/1 72/11 72/15 72/16 73/7          105/12 117/21 143/16
L                                          73/11 73/11 73/12 77/14 78/22 79/9        looking [7] 55/12 60/17 107/7 116/24
lack [1] 134/4                             97/11 99/12 118/14 137/15                  121/3 139/18 139/20
Ladies [1] 100/3                          letter [5] 39/18 39/19 39/20 40/19 40/22   looks [2] 125/3 149/7
lady [1] 73/3                             letters [2] 36/24 49/1                     loop [1] 20/18
laid [1] 103/1                            letting [1] 26/5                           lose [12] 8/20 9/1 10/12 19/10 84/19
language [30] 62/20 101/14 102/2          leverage [1] 76/15                          85/17 86/23 87/2 87/7 88/8 114/20
 117/17 117/19 118/16 119/11 119/13       Lewis [1] 11/11                             145/8
 119/22 120/21 121/19 127/22 128/4        license [5] 42/15 42/16 42/19 42/25        losing [16] 65/7 65/8 66/19 78/24 82/9
 128/5 130/24 131/7 131/13 131/23          43/17                                      85/15 85/18 85/24 85/25 86/5 86/9
 133/21 134/18 135/9 137/21 138/2         lie [8] 11/16 79/23 80/7 80/21 80/23        87/20 88/20 89/6 89/17 90/19
 138/16 138/18 138/23 139/22 140/20        93/15 109/25 124/18                       lost [21] 75/10 78/12 79/3 82/2 82/17
 141/11 142/5                             lied [2] 80/13 80/20                        82/22 82/25 83/4 83/6 83/14 83/17
languages [1] 120/14                      lies [3] 104/24 124/7 139/11                83/25 84/7 84/8 85/7 85/10 86/12 88/16
Laski [2] 48/21 48/22                     life [3] 81/2 81/4 91/21                    89/24 105/18 114/25
last [13] 15/20 23/16 24/8 33/4 47/15     light [3] 6/2 72/23 134/20                 lot [10] 9/23 24/17 24/20 78/11 89/20
 101/11 109/2 109/17 122/17 132/15        like [80] 6/7 6/12 9/6 10/19 11/8 11/14     91/4 95/12 103/7 129/9 150/6
 138/4 138/22 140/4                        11/22 13/14 13/14 14/11 15/24 21/8        luck [2] 74/4 74/6
lasted [1] 63/19                           21/17 21/20 21/21 24/7 25/16 26/8         lunch [2] 100/18 144/21
late [1] 98/19                             26/19 30/14 31/20 35/17 36/4 36/7         lying [4] 59/4 80/3 113/8 113/11
later [4] 47/7 61/15 78/14 130/24          38/19 41/21 44/2 44/4 46/13 48/4 48/5     Lynch [2] 60/1 60/6
Laura [1] 72/1                             50/14 56/25 58/8 59/6 60/21 61/11
law [13] 41/19 41/19 41/20 41/21 101/21    64/22 65/6 66/2 67/8 69/10 77/25 78/12    M
 102/18 109/9 111/7 111/7 119/21           85/7 86/13 86/18 90/23 91/21 95/25        mad [5] 18/16 18/17 24/17 24/21 24/21
 122/24 135/15 143/19                      97/10 97/25 98/15 98/17 98/20 100/14      made [35] 5/15 14/2 15/18 16/11 22/10
LAWRENCE [1] 1/13                          100/17 102/11 110/9 112/17 112/25         23/21 24/2 24/3 27/25 36/23 45/3 63/16
lawyer [12] 30/4 30/5 30/9 30/10 30/11     117/3 117/17 120/22 125/3 131/4           67/14 67/20 68/1 68/1 70/21 73/5 76/6
 30/12 30/19 30/20 30/23 30/23 40/19       131/21 131/25 132/7 132/15 132/22         77/17 87/24 88/21 88/24 94/23 97/7
 50/13                                     133/7 144/13 144/18 145/15 147/4          101/14 116/12 118/19 124/21 124/24
lawyers [3] 25/16 27/6 41/20               149/6 150/16 150/22 150/23                140/11 140/14 140/17 140/23 141/5
lead [1] 96/14                            liked [1] 31/1                             main [2] 8/14 150/17
leader [1] 99/4                           likely [1] 142/13                          maintain [2] 19/22 122/22
leading [1] 64/2                          limit [1] 18/15                            maintained [1] 28/19
learn [4] 62/11 72/6 85/13 152/6          limited [3] 127/15 127/22 129/13           make [52] 3/15 9/24 10/3 10/8 10/14
learned [1] 109/25                        LINDA [3] 1/23 152/18 152/24               32/13 35/14 41/4 41/6 55/17 59/1 61/11
learning [3] 7/13 109/2 136/12            line [3] 73/20 139/20 139/22               65/16 65/17 66/8 68/8 68/8 68/11 70/7
least [22] 5/7 10/24 10/25 65/4 95/13     lines [3] 47/21 66/5 75/18                 70/7 70/25 74/14 74/14 74/17 75/9
 103/4 115/12 117/1 117/7 117/17          Linkopia [1] 72/2                          76/13 76/15 76/18 77/6 84/4 89/4 91/7
 117/18 117/21 118/2 118/3 120/14         Liora [1] 80/6                             91/17 91/24 92/18 101/13 102/1 103/14
 127/6 127/11 141/2 143/4 145/2 145/15    list [1] 3/5                               103/15 104/22 113/12 115/24 117/16
 151/12                                   listed [1] 17/10                           123/9 123/10 129/6 143/3 144/24
leave [7] 10/6 98/19 103/2 119/5 119/10   listen [7] 27/15 28/14 28/16 45/6 83/6     149/23 150/18 150/20 151/8
 136/24 136/25                             110/14 117/5                              makes [7] 106/7 113/22 134/9 134/10
LEE [5] 1/6 2/5 20/17 73/22 110/13        listened [9] 28/9 28/24 29/7 45/2 63/15    139/8 139/11 142/11
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 166 of 177

                                                                                                                        166


                                          88/16 93/18 94/14 99/8 101/1 102/8        missed [1] 69/11
M                                         103/5 105/13 106/6 106/10 106/14          misstating [1] 147/25
making [8] 89/14 107/1 139/23 139/24      108/5 108/6 108/8 112/7 121/1 122/6       mistake [7] 16/11 36/24 69/8 69/9 69/11
140/20 140/22 141/4 141/4                 122/16 128/6 128/15 130/20 135/17         135/14 136/19
manage [2] 52/6 62/20                     135/21 140/7 141/22 142/17 142/19         mistaken [1] 136/6
managed [1] 61/4                          146/10 146/16 150/6 151/9                 mistakes [1] 150/20
manager [16] 8/19 9/7 9/10 18/7 20/13     mean [51] 6/20 11/16 11/21 13/19 19/4     misunderstanding [3] 15/17 135/15
21/5 22/25 23/8 25/12 47/6 57/2 70/23     24/13 45/17 46/8 46/10 46/22 47/4 47/5    150/21
87/19 94/15 96/15 107/12                  47/12 48/1 55/23 55/24 64/22 67/23        misuse [1] 4/23
managers [13] 12/15 23/2 57/14 57/15      67/25 74/5 99/20 102/24 103/8 103/22      Mm [1] 144/10
87/15 89/10 89/13 89/20 89/24 91/1        105/15 107/6 109/12 110/22 114/11         Mm-hmm [1] 144/10
91/23 92/4 93/6                           128/12 128/12 128/25 129/7 129/24         modify [1] 50/25
manner [2] 45/21 106/18                   131/17 133/6 133/20 134/22 135/1          moment [2] 25/2 97/24
manual [3] 62/13 62/16 62/24              135/12 137/11 139/2 143/12 143/21         money [105] 7/11 7/20 8/15 8/17 9/21
many [6] 52/23 65/18 87/23 87/23 87/24    144/18 147/17 149/7 150/5 150/14          11/6 11/23 12/1 12/2 12/4 13/22 13/24
91/23                                     151/23 152/1                              14/1 14/2 14/3 14/5 14/18 14/19 14/22
March [6] 44/17 50/5 50/6 50/10 51/14     meaning [1] 66/15                         14/23 15/1 15/4 16/1 16/2 16/5 16/6
53/17                                     means [11] 19/25 46/23 56/1 66/6 66/8     16/8 16/9 16/10 18/9 18/13 18/19 18/21
mark [7] 48/18 65/15 67/2 67/7 67/9       68/1 106/18 123/7 125/23 141/16           21/10 21/13 21/15 21/21 26/4 27/3
67/11 75/18                               142/12                                    27/11 27/16 27/25 29/22 34/19 35/14
market [13] 16/1 75/10 84/18 84/23 85/8   meant [7] 10/21 10/22 11/13 57/25         35/18 36/5 36/6 36/8 36/13 36/19 36/23
85/15 85/19 86/2 90/2 90/3 90/15 90/25    58/24 136/13 136/14                       36/24 37/1 37/2 58/18 59/1 70/22 74/3
91/9                                      meantime [1] 60/15                        74/6 74/8 75/10 75/15 76/2 76/18 78/24
married [1] 76/24                         mechanism [2] 9/18 113/8                  79/4 79/10 79/11 79/13 79/20 79/21
MARSHALL [5] 1/23 37/24 38/6 152/18       meet [4] 5/11 10/5 11/2 151/9             82/2 82/5 82/9 82/22 83/7 83/14 83/25
152/24                                    meeting [2] 53/10 53/19                   84/8 84/19 85/7 85/10 85/15 85/17
Marshalls [2] 37/25 38/8                  member [1] 5/3                            85/18 85/25 86/5 86/8 86/24 87/2 87/7
Mary [2] 60/1 60/6                        memorandum [2] 3/19 4/20                  88/8 88/11 88/12 88/20 89/14 89/17
Mary Lynch [2] 60/1 60/6                  mens [3] 132/16 133/8 135/25              89/25 90/19 92/19 94/2 94/25 105/19
MARYLAND [4] 1/1 1/6 5/16 5/21            mention [3] 29/4 69/24 83/7               115/7
mask [1] 124/15                           mentioned [4] 11/12 32/1 32/21 37/4       monitor [1] 94/4
Mastercard [2] 21/21 36/7                 merely [2] 120/20 136/5                   month [18] 15/21 15/25 47/3 47/7 47/10
match [3] 27/1 36/18 41/5                 met [6] 12/2 12/3 14/11 29/23 30/1        47/11 47/15 65/16 65/16 65/17 65/20
matches [1] 112/16                        112/17                                    66/7 66/8 68/9 69/23 78/11 82/13 95/7
material [3] 69/14 69/17 123/10           methodologies [2] 102/17 126/8            monthly [4] 61/5 61/7 62/22 97/20
materiality [1] 140/10                    Michael [3] 11/11 12/13 16/10             months [6] 10/24 15/20 26/4 61/15
materials [1] 62/15                       Michael Goldberg [1] 12/13                81/25 82/13
matter [12] 55/4 55/23 102/18 111/15      microphone [1] 81/12                      Morales [5] 102/12 104/9 113/2 115/18
112/10 112/11 113/5 137/12 139/9          middle [4] 67/4 108/25 129/16 149/4       117/4
144/24 149/13 152/20                      might [26] 8/11 9/24 10/8 21/12 54/4      more [41] 4/5 4/7 4/7 10/10 14/18 16/1
matters [2] 3/23 103/6                    58/12 70/6 96/24 96/24 97/1 97/9 97/10    46/19 54/15 65/8 66/6 66/9 66/9 66/18
Mauritius [4] 71/10 71/12 71/16 72/2      118/9 118/24 127/7 129/7 129/10 130/4     66/18 67/17 70/6 71/6 73/9 74/9 76/16
max [1] 145/22                            137/10 142/2 143/22 143/22 145/22         78/3 82/16 82/17 88/11 88/12 89/1
maximize [1] 10/13                        146/23 148/7 150/8                        89/13 92/11 101/15 109/22 112/2
maximum [1] 105/17                        Mike [8] 26/2 90/5 90/7 90/12 90/12       117/23 120/7 120/24 132/4 133/2 134/5
may [28] 3/12 16/1 17/4 17/10 17/11       90/18 91/6 91/9                           137/2 138/25 142/13 143/6
17/24 17/25 39/4 41/5 49/17 53/20         Mike Roberts [1] 90/12                    morning [10] 100/7 143/5 145/3 145/7
54/25 56/3 56/22 75/9 81/16 81/18 97/2    Miller [9] 61/23 62/2 62/5 62/8 62/10     145/13 146/1 151/7 151/12 151/15
97/4 118/1 129/9 136/4 136/4 141/1        62/25 63/1 63/4 96/9                      152/11
141/7 142/25 151/10 151/10                million [2] 82/16 82/17                   most [6] 6/2 57/3 117/12 124/12 132/16
May 18th [1] 17/10                        mind [5] 54/10 100/5 124/2 124/4          134/10
May 1st [1] 56/22                         132/18                                    motion [4] 3/14 3/16 4/6 6/4
May 22nd [2] 17/11 17/24                  mine [1] 71/17                            mouth [1] 66/15
May 27 [2] 17/4 81/16                     minefield [1] 150/14                      move [18] 15/6 22/18 32/25 33/25 34/22
May 27th [1] 17/25                        minimize [1] 10/13                        34/23 40/13 43/23 43/25 44/5 49/19
maybe [10] 15/24 29/23 66/14 76/15        minimum [1] 120/13                        53/24 68/20 71/18 77/10 81/12 115/22
83/21 90/18 90/18 131/17 132/3 133/5      minor [1] 119/12                          138/3
Maymon [11] 96/2 96/3 96/8 97/8 97/22     minus [1] 19/7                            moved [5] 29/4 37/24 37/25 37/25
98/8 98/12 98/14 98/24 99/1 116/17        minute [8] 16/22 54/8 63/23 67/2 67/7     126/18
MBA [2] 60/1 60/5                         67/9 67/11 105/13                         moves [1] 122/20
me [68] 15/14 17/2 17/17 18/24 22/17      minutes [8] 54/10 54/21 56/7 64/3 101/3   movie [2] 57/19 58/22
28/1 28/15 28/23 28/23 30/1 30/5 30/9     101/5 101/7 109/12                        moving [5] 54/6 65/10 122/16 137/5
30/23 30/24 39/25 41/9 41/23 45/15        mirror [1] 139/22                         137/16
49/15 50/7 52/19 56/2 58/18 59/10         mirroring [1] 139/25                      Mr [41] 2/6 2/7 4/13 4/13 7/6 34/8 40/10
59/19 62/2 62/7 64/5 64/9 64/9 65/14      misleading [1] 50/24                      54/4 54/15 56/14 78/2 80/20 81/13
65/22 69/16 83/16 86/14 86/19 88/13       misrepresentation [1] 123/11              94/16 96/3 96/12 98/1 100/20 102/7
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 167 of 177

                                                                                                                      167


                                            143/2 143/14 144/12                    negligence [5] 114/1 131/24 132/12
M                                           Ms. [36] 7/10 20/9 27/18 27/20 27/23   135/13 136/19
Mr... [22] 102/12 109/9 110/10 111/7        28/22 29/1 29/17 29/20 30/19 31/9      negligent [1] 136/6
112/17 116/17 117/11 118/24 119/7           31/23 33/13 33/16 35/4 36/22 41/12     nervous [1] 146/8
119/18 122/7 123/3 127/3 134/22             49/3 51/7 56/10 56/13 57/19 70/18 72/8 net [2] 19/7 82/20
136/23 140/2 147/1 147/16 147/19            81/10 82/2 82/21 86/20 87/12 88/1      never [29] 9/20 26/2 30/15 61/13 62/17
151/19 151/23 152/4                         89/10 90/7 90/17 90/23 91/22 93/2      63/7 66/15 66/25 75/16 76/7 79/25 80/2
Mr. [76] 4/13 4/14 5/14 5/15 5/20 11/11     Ms. Elbaz [18] 7/10 41/12 51/7 56/10   80/5 80/8 80/14 80/22 80/25 81/2 81/4
12/11 12/12 16/7 23/20 23/20 24/6           56/13 57/19 81/10 82/2 82/21 86/20     81/10 91/9 91/16 91/21 99/9 99/22
24/25 25/10 25/10 25/11 25/23 25/23         87/12 88/1 89/10 90/7 90/17 90/23      114/11 148/7 148/8 152/6
43/22 53/10 53/12 53/19 53/21 54/25         91/22 93/2                             new [23] 1/15 37/2 39/5 43/23 43/24
56/20 57/11 73/20 74/20 75/3 75/6 80/6      Ms. Hart [1] 72/8                      43/25 50/16 51/4 51/18 52/7 52/17 59/9
80/19 80/20 80/20 81/7 88/4 88/6 90/24      Ms. Nicolle [12] 27/18 27/20 27/23     68/14 73/5 92/9 95/17 95/23 95/25 96/2
92/5 92/6 92/8 93/6 94/10 94/13 94/15       28/22 29/1 29/17 30/19 31/23 33/13     96/6 96/13 141/11 147/2
94/21 94/23 95/4 95/6 95/10 95/15           33/16 35/4 36/22                       next [12] 14/17 16/18 20/16 25/4 31/17
95/17 95/22 96/3 96/11 96/20 97/4           Ms. Nicolle's [2] 29/20 31/9           42/21 45/19 72/12 73/7 75/11 76/14
97/15 97/18 97/22 98/8 98/12 98/14          Ms. Schumer [1] 20/9                   145/9
98/24 99/1 99/25 100/16 104/8 106/21        Ms. Uzan [1] 49/3                      nice [3] 75/21 76/1 94/24
111/18 112/6 113/2 115/17 116/16            Ms. Uzan's [1] 70/18                   Nick [4] 22/23 22/24 25/3 97/8
125/13 126/17                               much [20] 34/19 54/15 54/24 75/11 82/2 Nick Onasis [2] 22/23 22/24
Mr. Accardo [1] 73/20                       82/6 82/8 82/13 82/22 86/8 86/12 86/14 Nicolle [21] 27/18 27/18 27/20 27/23
Mr. Alfasi [20] 92/5 92/6 92/8 93/6 94/10   88/16 101/10 124/4 142/17 144/24       27/24 28/8 28/22 28/25 29/1 29/17 30/7
94/13 94/15 94/21 94/23 95/4 95/6           145/10 146/6 152/12                    30/11 30/18 30/19 31/23 33/13 33/16
95/10 95/15 95/17 95/22 96/11 96/20         multiple [19] 4/9 102/4 102/8 102/16   34/11 35/4 35/17 36/22
97/4 97/18 116/16                           102/16 102/18 103/10 105/3 107/22      Nicolle's [5] 29/20 30/10 30/12 31/9
Mr. Alfasi's [1] 97/15                      111/5 111/6 111/8 112/12 112/23 114/7  116/9
Mr. Brandon [2] 23/20 24/25                 114/11 117/20 137/19 142/23            night [2] 109/17 115/20
Mr. Bryant [2] 4/13 80/19                   must [3] 91/22 136/13 136/14           Nissim [2] 23/1 109/12
Mr. Corsetty [2] 5/14 5/20                  my [38] 12/4 13/18 13/24 21/8 27/15    Nissim Alfasi [1] 23/1
Mr. Corsetty's [1] 5/15                     37/16 54/16 55/13 66/15 72/2 74/3 81/2 no [137] 1/4 5/14 8/10 9/12 9/22 11/7
Mr. Freedman [1] 80/20                      81/4 83/5 84/18 88/22 91/21 99/9       11/18 12/7 13/18 14/14 14/15 14/20
Mr. Freeman [1] 4/14                        101/12 108/2 119/23 120/2 120/21       14/24 15/3 15/8 15/9 15/11 16/6 16/21
Mr. Goldberg [5] 12/11 12/12 16/7 25/10     121/11 122/13 122/22 132/6 132/22      17/9 18/4 19/14 21/10 21/22 22/9 22/12
25/23                                       132/24 133/1 133/2 133/19 135/4        22/16 22/20 25/2 25/5 26/3 26/4 27/9
Mr. Hadar [1] 80/6                          138/23 140/11 145/2 145/10 146/9       28/3 29/4 30/2 32/15 33/1 33/15 34/3
Mr. Henoa [1] 80/20                         Myla [4] 102/12 104/9 115/18 117/4     34/24 35/22 35/24 37/13 38/9 38/11
Mr. Herzog [6] 53/10 53/12 53/19 53/21      myself [2] 45/7 89/3                   39/25 40/15 41/4 42/3 43/18 43/21 44/7
56/20 57/11                                                                        46/24 49/21 50/9 50/17 52/20 53/3 53/7
Mr. Kristiansen [5] 74/20 75/3 75/6 88/4    N                                      53/25 55/20 55/24 57/21 57/23 58/1
88/6                                        Nabisco [1] 3/22                       58/25 59/5 59/16 59/24 60/18 60/20
Mr. Lewis [1] 11/11                         name [27] 12/13 12/13 20/14 22/25      62/14 63/12 66/15 67/22 68/12 68/22
Mr. Maymon [7] 96/3 97/22 98/8 98/12        23/15 23/16 27/18 35/9 35/9 35/18      70/2 71/21 74/16 74/19 76/9 77/4 77/11
98/14 98/24 99/1                            35/21 35/23 36/3 36/4 36/18 45/6 48/24 79/22 80/10 81/5 81/11 83/5 83/16
Mr. Onasis [2] 23/20 24/6                   77/20 115/12 122/25 123/6 123/10       84/15 85/18 87/21 87/25 88/9 90/1 90/2
Mr. Parker [1] 115/17                       123/21 123/25 124/9 130/2 140/11       90/16 91/15 91/20 93/25 96/5 96/10
Mr. Roberts [1] 90/24                       named [2] 88/4 104/17                  96/12 97/7 98/5 98/7 99/19 104/12
Mr. Simpson [2] 25/10 25/23                 names [7] 106/11 106/12 123/17 123/19 105/7 108/6 108/6 108/6 108/10 108/13
Mr. Smith [6] 104/8 106/21 112/6 113/2      124/5 141/2 141/2                      108/23 110/1 112/15 113/22 114/13
125/13 126/17                               Natalie [6] 61/17 61/21 61/22 61/24    115/14 122/17 126/16 127/5 129/15
Mr. Smith's [1] 111/18                      62/16 107/3                            129/16 137/23 143/15 144/15 145/5
Mr. Tabarko [1] 25/11                       necessarily [5] 5/3 5/10 116/17 129/25 147/2 147/6 148/22 149/8 149/8 151/4
Mr. Touaf [1] 43/22                         132/23                                 nomenclature [1] 56/4
Mr. VanDyck [4] 54/25 81/7 99/25            necessary [2] 129/1 149/1              non [4] 57/7 119/12 125/3 144/5
100/16                                      need [55] 5/2 6/5 7/14 11/20 11/24     non-jury [1] 144/5
Ms [67] 4/12 5/2 5/6 5/11 7/5 40/25 49/6    13/18 15/16 16/10 21/8 24/23 26/10     non-prosecution [1] 125/3
49/8 62/23 80/20 81/15 92/13 93/10          29/5 32/22 37/15 38/5 38/10 39/25 40/1 non-regulated [1] 57/7
94/4 96/19 97/15 97/25 100/8 100/13         41/22 42/16 42/25 48/15 55/2 66/6      non-substantive [1] 119/12
100/22 100/24 102/22 103/20 104/4           71/13 72/5 78/7 79/15 79/16 82/15      none [4] 106/23 108/16 108/16 142/6
104/5 104/11 104/17 105/16 106/23           82/24 83/20 84/21 84/22 84/24 87/10    nonetheless [1] 139/11
108/11 108/17 108/23 109/4 109/11           106/9 106/16 118/25 120/14 120/18      nose [1] 110/2
110/20 110/24 111/23 112/1 112/4            121/16 125/12 128/6 128/11 129/2       not [276]
113/2 113/15 113/22 114/8 114/15            130/17 130/22 134/20 137/10 139/2      notarization [1] 45/16
114/16 114/23 115/12 115/17 116/4           142/22 144/25 145/18 148/20            note [13] 13/8 13/23 13/25 14/15 14/20
116/5 116/22 117/3 117/22 118/5             needed [6] 41/10 72/21 85/6 96/1       14/25 17/7 26/3 31/6 33/6 63/2 118/22
118/13 121/23 122/8 123/14 124/14           125/16 143/9                           131/2
127/21 128/5 128/18 129/18 140/9            needs [4] 4/19 5/4 133/9 133/14        noted [1] 6/24
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 168 of 177

                                                                                                                     168


                                       old [2] 15/18 64/19                       original [2] 24/16 119/24
N                                      omits [1] 139/24                          Orseck [1] 1/18
notes [2] 1/24 132/20                  on [216]                                  other [53] 3/6 4/18 6/1 10/3 10/6 18/2
nothing [6] 9/1 64/19 115/9 118/21     Onasis [4] 22/23 22/24 23/20 24/6         26/13 26/13 55/25 60/24 64/6 64/14
128/1 138/1                            once [2] 133/10 144/7                     65/13 66/13 80/11 82/14 83/10 85/21
notice [2] 5/19 116/20                 one [117] 8/14 8/16 9/2 10/19 10/20       86/2 90/10 102/13 102/23 106/3 111/25
notify [1] 23/11                       12/15 17/16 18/2 18/18 21/10 21/22        112/1 114/23 115/3 115/15 117/4
notion [1] 124/19                      22/19 22/25 23/2 24/24 26/5 33/17         118/15 121/8 124/6 124/16 125/1 127/7
notwithstanding [1] 126/11             33/18 37/25 37/25 46/22 48/16 48/17       127/13 127/14 128/4 129/17 129/19
November [1] 81/19                     48/18 48/18 48/20 48/21 49/6 50/3         131/3 131/13 133/20 134/2 137/14
now [34] 7/2 8/18 16/1 22/8 26/6 31/17 50/17 52/8 54/25 55/3 55/25 57/24         140/25 140/25 142/8 144/11 145/20
31/19 31/25 32/3 33/22 35/4 48/24 54/5 58/15 60/23 61/16 61/17 65/4 65/8         147/8 150/14 151/14
55/2 58/2 67/20 72/16 73/8 75/1 77/22  65/15 65/17 66/16 66/18 67/2 67/7 67/9    others [8] 73/25 74/24 95/2 116/10
77/25 86/15 101/10 101/13 109/18       67/11 67/17 69/8 72/2 74/7 77/25 90/2     117/2 120/20 121/15 139/12
116/15 121/11 126/14 127/21 129/18     90/6 90/16 91/20 96/20 102/21 102/23      otherwise [3] 20/11 125/7 131/10
131/11 152/1 152/2 152/9               103/13 103/25 104/4 104/4 104/6 104/6     otherwise does [1] 131/10
Numaris [34] 20/13 21/17 58/4 58/6     104/7 104/20 104/20 104/21 105/2          ought [1] 21/3
61/22 61/24 62/5 62/13 62/15 71/16     105/7 105/10 105/11 108/21 108/22         our [21] 11/19 28/16 31/7 33/7 42/23
102/10 102/11 102/14 104/10 105/1      111/22 111/25 112/1 112/16 116/11         47/4 47/12 73/2 78/24 86/7 103/16
105/11 105/21 106/5 106/20 106/22      117/7 117/24 118/2 118/20 119/5           109/17 111/18 112/17 128/11 134/12
106/25 107/3 107/4 107/5 107/13        119/21 120/3 121/22 122/14 122/16         136/21 136/25 139/21 145/25 146/18
111/17 111/24 112/6 115/6 115/18       126/5 127/24 130/10 131/2 134/11          ours [1] 146/18
125/19 126/6 126/19 127/14             135/7 135/7 135/8 136/21 137/1 137/14     ourself [1] 45/25
number [16] 3/20 35/7 45/6 49/12 63/15 139/18 143/6 143/11 143/12 143/13         out [63] 3/10 7/15 13/5 17/9 18/5 25/14
70/5 82/15 86/19 87/15 97/25 116/4     145/20 145/22 146/23 148/7 148/24         32/10 32/11 41/20 41/22 42/8 44/19
121/12 122/2 124/6 135/19 152/5        150/22 150/24 152/3 152/4                 45/6 50/4 56/6 63/23 66/21 67/10 69/14
numbers [2] 86/15 120/4                one-minute [4] 67/2 67/7 67/9 67/11       86/1 92/15 92/16 92/18 100/10 103/1
Numeral [2] 118/19 118/21              one-time [1] 10/20                        104/14 104/14 105/22 108/7 111/18
numerous [2] 4/15 120/11               ones [4] 4/10 120/13 127/24 149/12        119/4 119/10 120/13 121/8 122/19
NW [2] 1/15 1/19                       only [30] 12/9 13/20 14/5 19/10 25/3      124/18 127/20 129/10 132/7 132/18
                                       43/1 52/25 74/20 76/16 102/16 102/23      133/24 134/13 134/21 134/23 135/6
O                                      105/6 109/18 111/10 112/22 114/22         135/22 135/25 136/21 136/24 137/1
object [3] 92/23 122/22 128/21         115/19 117/11 120/5 126/6 128/23          137/5 137/10 138/14 138/14 139/11
objected [2] 3/6 144/17                129/13 129/22 130/4 131/4 142/8           141/25 143/2 144/2 146/12 147/8 149/1
objection [30] 6/24 15/8 15/9 15/11    142/14 146/10 149/18 152/3                149/3 149/10
16/21 19/14 22/20 25/5 33/1 34/3 34/24 open [6] 16/1 43/8 43/20 43/23 54/10      outfit [1] 124/17
40/15 44/7 49/21 53/25 55/24 56/16     100/5                                     outline [1] 54/16
68/22 71/21 77/11 101/20 122/23        opened [3] 62/17 62/18 122/8              outs [1] 147/3
129/16 137/20 137/21 141/23 142/4      opening [3] 116/24 151/4 151/6            outside [4] 42/5 42/12 85/10 100/6
144/15 149/21 150/10                   operated [1] 57/7                         over [18] 15/16 15/19 17/23 26/7 26/17
objective [6] 140/10 141/13 141/15     operation [2] 118/3 118/8                 28/24 42/24 47/23 90/9 90/9 100/5
141/18 141/19 141/21                   operations [1] 126/8                      104/12 111/17 112/6 120/20 122/16
observed [3] 126/14 126/21 126/23      opinion [8] 3/19 3/21 4/20 37/16 40/10    145/9 149/8
obtain [1] 105/17                      40/23 41/18 123/4                         over-emphasis [1] 149/8
obvious [1] 107/7                      opinions [4] 93/11 93/14 93/21 94/1       overall [3] 5/4 112/11 131/14
obviously [7] 45/13 54/23 118/5 126/7 opportunity [1] 120/25                     overarching [1] 133/8
144/11 144/17 147/23                   opposed [4] 10/6 106/13 135/23 135/25     overlap [1] 103/7
occasion [1] 126/7                     opposite [3] 46/9 79/25 95/24             overlooking [1] 110/7
occasions [1] 4/16                     option [14] 35/9 37/4 68/12 68/17 68/17   Owen [1] 48/18
occurring [1] 5/22                     69/15 69/17 69/21 86/13 86/25 87/1        own [7] 11/6 36/4 43/2 90/11 133/11
October [5] 31/12 31/23 33/5 81/21     91/19 104/22 145/14                       133/12 148/1
81/22                                  options [25] 59/4 74/18 79/24 80/7        owner [3] 36/14 36/19 107/13
October 20th [1] 33/5                  80/24 82/3 82/18 82/22 85/9 85/17
off [1] 3/3                            85/20 85/22 86/23 87/7 88/7 89/6 90/8     P
offense [2] 134/15 142/8               91/8 91/14 91/24 92/22 93/3 93/7 93/16    P-R-O-C-E-E-D-I-N-G-S [1] 3/1
offer [4] 9/24 19/13 117/13 118/15     93/23                                     p.m [2] 1/8 152/13
offered [3] 44/1 83/10 120/25          or [180]                                  page [28] 19/18 19/18 20/20 31/5 31/17
offering [1] 104/13                    order [1] 3/9                             31/19 33/4 33/4 33/12 33/16 45/19
office [9] 58/16 58/21 90/24 95/10     ordering [1] 147/18                       54/17 61/3 62/19 62/19 67/2 69/5 72/12
107/11 111/17 111/25 112/1 112/22      orderly [1] 45/21                         73/7 75/2 75/11 75/25 77/14 77/22
offices [1] 107/11                     orders [1] 52/7                           138/18 139/21 139/24 142/5
OFFICIAL [2] 1/23 152/24               ordinaire [1] 46/1                        pages [2] 54/16 75/2
often [3] 95/10 95/15 121/22           Ordinarily [1] 151/24                     PAI [1] 34/4
oh [7] 41/3 48/20 48/25 49/16 102/13   org [1] 150/23                            paid [4] 32/10 32/11 74/20 78/13
136/12 152/8                           organizational [1] 94/5                   paper [3] 14/11 61/1 146/6
okay [158]                             organized [1] 46/1                        paragraph [14] 41/12 41/14 41/17 42/21
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 169 of 177

                                                                                                                         169


                                            90/4 97/25 106/21 126/13 126/14           practice [4] 7/12 123/2 123/2 130/14
P                                           personality [1] 59/10                     precisely [3] 109/14 110/3 122/11
paragraph... [10] 42/22 45/24 50/20 57/3    personally [2] 87/6 104/5                 predated [2] 126/20 126/22
78/23 105/15 106/17 136/3 138/17            perspective [6] 9/23 10/8 54/25 58/12     predict [3] 90/2 90/2 90/15
139/23                                      128/12 145/2                              prefer [3] 149/13 151/21 151/24
pardon [1] 104/22                           persuade [2] 7/19 70/15                   preference [4] 55/22 133/1 133/19
Parker [2] 107/8 115/17                     ph [3] 3/21 96/8 111/3                    134/12
parse [1] 120/12                            phone [5] 91/2 95/15 98/22 99/2 111/19    preferred [1] 132/18
part [40] 5/4 9/6 9/11 47/3 47/12 51/5      photocopy [1] 148/2                       prejudicial [1] 140/16
51/5 51/7 51/7 51/8 51/17 52/7 64/5         phrase [8] 11/13 46/5 46/5 46/15 57/25    preliminary [2] 101/13 101/14
70/2 71/15 71/17 87/10 87/11 92/19          62/24 123/15 148/25                       preliminary thought [1] 101/13
94/16 96/23 102/1 102/23 103/3 103/16       physical [1] 146/14                       prepared [1] 55/14
104/17 104/25 105/1 106/6 123/11            pick [1] 149/12                           preponderance [4] 6/15 6/21 101/19
123/17 126/10 131/3 131/19 135/5            piece [2] 78/22 147/8                     142/9
141/13 141/17 141/18 141/19 148/20          pieces [1] 146/25                         present [3] 51/1 51/2 126/1
participant [1] 104/2                       place [2] 95/8 126/14                     presentation [3] 60/12 60/13 69/2
participants [1] 104/3                      places [2] 73/10 130/16                   preserve [3] 6/12 6/24 101/20
participate [2] 141/11 141/20               plan [5] 76/13 119/10 119/24 121/11       pretenses [1] 139/8
participated [1] 104/15                     122/15                                    pretty [1] 101/21
participating [3] 116/16 128/18 133/15      planning [5] 10/23 11/1 54/14 75/8        prevent [4] 11/5 15/1 73/1 80/3
participation [1] 133/13                    76/14                                     prevented [1] 73/1
particular [18] 6/8 35/21 45/3 45/9 48/16   platform [1] 37/5                         preventing [1] 3/24
63/11 66/24 72/7 101/16 106/18 122/14       play [7] 67/5 67/17 73/23 96/16 97/11     prevention [2] 21/1 21/7
131/21 132/5 134/12 135/23 136/13           99/12 146/11                              previous [1] 16/3
139/19 149/6                                played [7] 67/12 67/18 87/23 96/17        previously [3] 4/12 52/9 130/13
particularly [3] 110/5 124/14 130/17        97/13 99/14 99/21                         print [1] 146/12
parties [1] 132/17                          plea [1] 125/10                           prior [4] 4/20 50/8 52/9 127/19
partook [1] 125/20                          please [16] 9/17 12/17 15/16 16/17 17/7   probability [1] 109/1
parts [2] 63/15 137/9                       31/6 33/6 34/13 52/16 54/13 56/12         probably [18] 10/1 16/11 21/7 21/14
party [4] 36/15 36/17 55/25 127/4           93/10 96/16 97/11 97/12 97/24             23/23 54/22 58/8 63/1 84/15 100/18
pass [1] 122/16                             plenty [1] 117/25                         124/12 134/4 137/2 143/16 143/17
past [4] 18/2 18/18 22/8 131/7              pocket [1] 78/16                          143/19 150/12 150/24
Patrick [3] 25/3 59/18 73/13                point [29] 4/24 5/23 23/14 29/19 31/22    problem [11] 28/4 106/3 116/21 133/20
pattern [3] 136/17 137/24 143/16            38/14 38/24 52/13 81/1 90/17 106/6        138/11 140/21 142/1 143/14 145/5
Pause [9] 26/11 26/16 46/18 48/3 84/2       107/14 109/25 114/13 115/12 119/17        150/9 150/11
84/14 96/22 99/7 137/25                     120/19 121/17 125/5 127/7 127/13          problematic [1] 114/22
pay [2] 9/11 19/11                          129/10 136/2 139/5 141/7 147/5 150/17     problems [1] 150/19
paying [1] 35/2                             150/17 151/17                             procedure [1] 91/18
payment [2] 34/15 34/18                     pointed [2] 111/18 134/13                 proceed [2] 12/21 13/4
payout [2] 91/19 115/8                      points [2] 77/23 145/11                   proceeding [1] 110/23
PDF [1] 146/15                              policies [2] 77/7 108/7                   proceedings [3] 1/10 13/6 152/19
pending [1] 18/15                           policy [18] 7/12 7/17 16/4 50/16 50/16    process [5] 11/20 11/24 12/21 32/22
people [15] 10/21 21/5 60/22 79/3 80/21     51/3 51/18 52/1 52/17 52/21 60/7 61/8     120/2
81/1 85/18 89/20 90/23 109/25 112/6         70/14 104/13 114/17 114/23 115/5          processed [1] 22/6
116/10 122/25 123/20 132/14                 116/8                                     processor [3] 8/16 36/5 36/6
per [2] 101/3 125/1                         POLLACK [24] 1/17 2/6 7/6 54/4 54/15      processors [1] 21/21
percent [71] 23/25 61/5 61/7 62/22 64/7     56/14 100/20 102/7 109/9 110/10 111/7     product [4] 60/9 72/21 74/17 82/9
64/7 64/15 65/9 65/10 65/14 65/17           112/17 119/7 119/18 122/7 127/3           products [1] 86/2
65/18 65/20 66/2 66/3 66/3 66/6 66/7        134/22 136/23 140/2 147/16 147/19         professional [1] 60/12
66/8 66/14 66/19 66/19 67/14 67/15          151/19 151/23 152/4                       profile [1] 113/9
67/16 67/21 68/1 68/5 68/8 68/9 68/9        Pollack's [1] 117/11                      profit [33] 8/17 8/21 8/22 10/12 11/23
69/22 69/23 69/23 70/7 78/24 78/25          POP [2] 34/13 34/14                       13/9 13/16 13/22 14/2 14/6 14/10 27/25
79/3 79/7 82/5 82/12 83/25 84/8 84/19       portfolio [2] 26/8 26/18                  30/17 32/10 32/15 32/18 33/9 33/14
85/7 85/9 85/14 85/16 85/18 85/24 86/4      portion [4] 63/23 75/1 120/15 130/22      33/22 35/5 61/4 61/7 62/21 64/8 66/7
86/5 86/6 86/6 86/18 86/23 87/2 87/6        portions [2] 120/6 148/10                 68/2 68/4 70/25 75/9 76/13 90/13 91/17
87/10 87/11 87/19 88/8 88/20 88/20          position [15] 3/19 6/12 81/19 102/5       113/12
89/5 89/6 89/17 90/19 91/20 97/19 98/3      107/25 108/2 123/16 123/22 124/4          profits [3] 32/4 70/21 71/2
percentage [3] 21/22 21/25 70/5             127/5 135/18 136/21 136/25 139/7          project [2] 144/19 145/8
perform [1] 26/18                           142/1                                     promise [12] 63/10 64/7 66/7 66/8 66/14
perhaps [5] 112/5 113/1 127/4 133/17        possibility [2] 137/7 137/8               66/15 66/23 69/22 78/15 91/21 92/9
144/20                                      possible [7] 66/18 82/19 82/20 91/20      151/11
period [3] 22/8 125/18 126/4                103/19 103/25 105/6                       promised [3] 64/15 65/14 66/14
permissible [4] 43/11 43/12 43/19 123/4     possibly [1] 129/11                       promises [6] 45/23 46/4 50/23 74/14
permission [1] 51/25                        potential [2] 86/22 145/11                106/25 139/12
permitted [2] 16/9 39/13                    PowerPoint [5] 68/13 69/2 146/13 147/4    promote [2] 94/21 94/23
person [10] 46/12 59/25 60/4 62/4 65/16     150/16                                    promoted [5] 94/15 94/20 95/3 98/8
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 170 of 177

                                                                                                                      170


                                        rather [5] 41/8 112/13 123/18 124/1       reference [1] 41/23
P                                        151/5                                    references [1] 80/11
promoted... [1] 98/15                   rea [3] 132/16 133/8 135/25               referred [2] 58/6 90/5
promoting [1] 82/10                     reach [5] 34/17 45/13 45/15 47/24 141/2   referring [2] 43/22 129/4
promotion [1] 98/25                     react [1] 21/10                           refers [1] 148/14
prompted [1] 25/13                      read [21] 15/14 15/15 41/8 41/9 41/16     reflect [1] 125/11
proof [2] 34/15 101/18                   42/22 48/4 48/15 51/3 51/7 61/2 62/18    reflected [1] 29/10
proper [3] 10/23 84/21 85/6              67/24 68/14 69/13 108/12 108/13          refuse [1] 110/14
properly [5] 138/20 140/22 140/24 141/3 116/23 137/13 137/13 141/22               regarding [9] 3/16 4/25 5/1 5/13 40/23
 141/4                                  readily [1] 124/6                          101/14 118/25 138/17 151/15
proposal [1] 139/21                     reading [6] 40/25 41/6 61/1 69/10 105/8   regardless [4] 32/13 107/11 107/15
propose [2] 138/16 143/15                107/10                                    139/9
proposed [2] 6/22 125/8                 reads [1] 123/25                          regular [1] 100/13
proposition [1] 120/22                  ready [3] 7/2 7/4 56/13                   regulated [11] 37/6 37/9 37/11 37/15
prosecution [1] 125/3                   reaffirmed [1] 3/18                        38/4 38/7 38/10 50/12 57/7 57/8 69/19
protection [1] 4/22                     real [7] 12/13 23/15 59/10 66/23 106/11   relate [1] 127/17
protocol [9] 8/20 16/9 16/16 22/5 22/7   106/12 123/21                            related [2] 35/8 59/19
 22/9 22/13 46/13 50/13                 reality [3] 9/20 51/1 51/2                relatedly [1] 5/13
prove [3] 28/14 114/9 142/9             realized [1] 122/24                       relating [1] 4/13
proven [2] 111/11 134/4                 realizing [1] 90/13                       relatively [2] 130/6 137/14
provide [6] 29/3 57/6 58/10 65/3 83/12 really [25] 5/24 9/14 10/17 18/15 18/15    released [2] 12/9 32/2
 85/5                                    18/17 18/17 24/3 31/1 55/23 59/10 60/5   relevant [1] 123/23
provided [3] 3/4 34/16 148/4             60/5 108/21 112/2 129/8 129/21 132/12    rely [1] 3/21
provider [1] 68/18                       133/7 134/20 138/5 141/14 145/12         relying [1] 90/1
providing [3] 36/10 58/9 85/4            151/24 152/9                             remedial [1] 117/2
provisional [1] 3/8                     reason [9] 84/10 90/23 103/10 120/24      remember [9] 23/16 27/18 58/15 58/20
provisionally [1] 115/25                 121/23 122/1 122/14 129/1 140/7           75/4 76/22 92/5 95/19 97/7
psychology [1] 84/21                    reasonable [8] 5/19 6/9 102/19 103/18     remind [4] 26/19 122/6 140/6 140/7
psychology-wise [1] 84/21                103/23 107/20 124/23 149/14              remove [8] 8/25 11/20 11/24 12/17
published [1] 56/17                     reasonably [1] 5/4                         13/18 13/19 13/21 136/24
pull [2] 28/23 45/6                     reasons [1] 8/14                          removed [3] 13/3 14/5 14/16
pun [1] 104/22                          recall [6] 22/12 26/23 60/17 82/13        repeat [3] 52/16 83/2 84/3
purpose [8] 59/1 105/15 124/5 129/13     119/20 130/12                            repeated [1] 51/23
 129/21 141/12 141/20 151/1             receive [2] 47/1 47/2                     rephrase [2] 9/16 27/21
purposefully [1] 140/11                 received [6] 25/20 27/7 33/19 35/5        replies [1] 12/11
purposes [3] 54/14 55/18 111/20          48/12 49/6                               report [3] 21/9 79/16 104/11
pursuant [1] 147/14                     receiving [1] 84/12                       reported [6] 5/17 92/4 98/1 106/22
push [1] 145/9                          recent [1] 138/3                           106/22 106/24
pushed [1] 144/21                       recently [1] 101/15                       REPORTER [3] 1/23 152/17 152/24
put [27] 3/2 6/7 11/4 13/8 13/25 16/25  recess [2] 56/9 152/13                    reporting [1] 123/20
 19/17 25/17 35/15 35/17 44/11 62/12    recipient [1] 36/18                       reports [2] 45/5 86/7
 64/8 68/24 69/14 97/11 117/16 121/21 reckless [1] 114/1                          represent [2] 33/8 60/7
 124/17 128/3 130/2 143/12 143/17       recklessness [2] 114/1 132/12             representation [4] 50/24 140/12 140/17
 143/22 143/22 149/2 150/17             recognize [1] 97/15                        140/18
putting [2] 104/15 133/3                recollect [1] 27/1                        representations [2] 138/20 139/23
                                        recollection [1] 148/15                   Representative [9] 106/5 106/13 106/14
Q                                       recommend [2] 20/20 27/10                  106/19 106/20 107/2 107/3 107/4 107/8
quarters [1] 61/3                       recommended [3] 27/3 27/11 73/22          representatives [2] 105/16 105/22
question [21] 3/16 5/24 5/25 9/16 20/15 recommending [1] 21/2                     request [11] 7/13 12/20 16/15 18/12
 27/21 53/3 83/22 84/4 111/8 118/11     record [12] 3/2 6/8 6/13 40/25 66/12       21/11 31/7 31/15 33/6 35/8 35/10 35/16
 119/19 130/11 130/20 130/21 131/14      74/15 115/19 116/5 126/24 127/2          requested [2] 7/10 17/24
 136/17 137/8 138/13 148/1 150/16        147/17 152/19                            require [2] 48/11 118/5
questions [5] 35/7 81/5 97/5 122/2      recorded [5] 28/19 28/22 30/15 64/4       required [8] 4/1 37/11 38/4 38/7 39/24
 150/15                                  111/19                                    40/3 78/5 117/15
quick [1] 93/18                         recording [12] 28/14 29/10 67/18 70/19    requirement [9] 10/5 11/2 12/3 28/13
quote [1] 148/24                         73/13 75/2 76/20 96/17 97/13 97/16        29/24 31/24 42/19 115/10 135/15
quoting [2] 130/16 130/19                97/18 99/14                              requirements [2] 30/1 134/19
                                        recordings [9] 63/15 63/16 92/9 94/10     requires [1] 50/22
R                                        117/1 120/4 120/20 121/12 121/17         requiring [3] 22/6 51/11 150/6
raise [2] 141/7 144/9                   recover [4] 75/10 75/15 75/23 76/1        research [1] 100/6
raised [1] 119/18                       recovering [2] 125/21 125/22              residence [1] 5/16
ran [1] 37/4                            Recross [1] 2/3                           resigned [1] 81/19
rare [2] 126/7 142/19                   redact [2] 34/1 120/15                    resistances [2] 60/14 60/15
rate [7] 63/11 91/7 91/13 91/24 93/16   redaction [1] 34/3                        resistant [1] 74/7
 93/23 113/11                           Redirect [1] 2/3                          resistent [1] 74/8
rates [1] 92/10                         refer [1] 148/2                           respect [5] 98/24 114/7 118/23 122/4
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 171 of 177

                                                                                                                         171


                                          RUSH [1] 1/13                               138/24 139/16
R                                         Russell [1] 1/18                           school [1] 127/4
respect... [1] 148/18                     Ryan [2] 77/22 77/24                       Schumer [2] 20/7 20/9
respond [7] 13/8 18/10 18/10 20/9 21/5                                               screen [2] 41/5 97/12
 24/15 48/11                              S                                          script [5] 60/15 60/17 61/2 62/23 62/25
response [4] 18/11 48/10 48/16 72/17      Sabastian [2] 104/9 107/8                  scripts [3] 60/19 60/21 116/25
responsibility [1] 84/18                  safe [1] 150/7                             seamlessly [1] 137/14
responsible [9] 82/21 82/23 83/16 83/17   safely [3] 19/23 20/1 20/17                seat [1] 100/13
 83/20 84/7 84/11 84/16 89/23             safety [1] 113/8                           seated [3] 54/13 56/12 100/12
rest [3] 9/21 46/21 143/2                 said [84] 11/14 13/14 13/14 13/21 14/17    second [12] 8/16 9/2 19/17 31/5 48/18
result [3] 21/12 103/2 135/14              14/18 16/17 18/12 21/15 24/17 24/21        48/20 48/21 50/19 51/5 65/15 107/18
results [2] 89/23 116/19                   24/23 26/6 28/1 28/12 28/14 33/21          129/2
resume [5] 59/10 59/12 59/13 59/23         41/21 43/25 44/1 45/25 46/21 48/13        secondly [1] 3/14
 59/25                                     51/9 52/3 52/8 52/18 53/16 53/21 57/16    section [7] 41/11 67/3 67/4 67/5 73/9
retention [40] 7/12 7/14 7/18 8/4 8/23     58/17 66/13 68/15 69/11 71/10 72/18        118/18 135/13
 11/4 23/17 28/2 28/20 35/9 35/21 40/23    74/3 74/5 74/8 74/10 76/24 77/24 78/16    sections [1] 73/8
 44/14 45/12 51/13 52/9 52/11 52/13        79/13 79/14 81/19 84/6 84/10 84/24        see [45] 9/8 11/14 13/14 19/20 20/18
 52/14 52/17 52/22 53/17 57/5 57/12        85/16 85/18 86/8 86/10 86/12 86/25         27/4 40/10 45/2 54/9 54/10 55/1 56/7
 60/7 61/6 61/11 62/5 63/10 64/12 66/22    87/1 88/13 89/4 89/4 89/17 91/16 93/15     57/22 60/1 64/20 72/15 82/15 93/14
 70/14 71/13 74/13 77/15 77/19 80/11       94/1 94/9 94/18 94/19 95/20 96/12          94/1 94/5 94/7 100/7 101/8 102/5 102/6
 87/8 87/16 94/25                          96/12 98/24 103/18 106/2 109/12 115/6      104/12 105/12 113/10 117/18 118/15
return [22] 18/19 32/7 56/10 63/11         117/25 126/21 126/21 132/15 135/4          118/18 119/13 121/5 122/8 122/17
 66/24 67/14 67/15 67/21 69/22 69/23       140/5 144/7 145/22 146/11 150/5            128/3 131/8 131/13 135/2 139/25
 70/7 76/6 91/7 91/13 91/24 92/10 93/16   same [28] 19/6 19/8 22/9 22/16 32/7         144/22 149/8 149/22 151/7 152/11
 93/23 100/13 113/11 115/8 129/22          36/8 51/12 51/15 51/20 51/22 52/3         seeing [1] 58/15
returned [3] 32/5 32/6 78/12               53/16 53/18 55/16 57/15 57/17 70/9        seem [2] 90/12 146/19
returning [1] 18/13                        70/10 90/8 114/14 115/12 116/16           seems [6] 102/24 103/5 112/25 118/23
returns [1] 91/20                          127/14 133/4 137/18 148/12 149/7           131/25 144/18
revert [1] 18/7                            150/1                                     seen [6] 80/12 93/21 101/12 119/6
review [3] 3/3 117/6 121/8                Sand [1] 131/2                              126/10 148/9
revised [3] 72/23 72/23 101/10            satisfied [2] 111/14 112/20                selected [1] 117/2
Ried [1] 107/4                            Saturday [1] 3/5                           Selen [2] 106/5 106/20
right [55] 6/10 26/6 27/2 42/15 46/13     Sauber [1] 1/19                            sell [1] 47/24
 50/14 55/2 62/20 70/22 78/1 81/20        save [5] 11/12 11/13 18/9 73/22 73/22      selling [2] 70/5 74/18
 82/23 83/15 83/19 84/13 85/2 86/15       saw [14] 21/7 22/5 27/2 28/24 36/25        send [26] 7/20 11/23 17/9 18/5 18/9
 87/13 87/14 87/16 88/2 88/11 89/6         37/16 53/10 58/19 58/22 72/16 93/12        18/21 25/3 25/14 27/3 27/11 27/15
 89/18 89/19 89/21 90/5 91/10 91/14        102/14 124/15 130/11                       28/15 30/15 36/23 37/2 37/2 70/22
 93/12 93/24 94/2 94/11 95/23 98/6        say [66] 8/2 13/24 18/19 19/4 23/2 24/11    76/20 117/2 120/23 130/14 145/25
 98/22 99/23 100/20 101/8 104/23           24/19 28/18 39/9 40/22 41/5 41/7 45/1      151/10 151/18 151/22 152/4
 104/24 121/11 122/10 122/10 122/10        45/20 45/24 47/21 47/25 49/1 51/16        sending [2] 35/20 44/19
 130/19 130/19 130/21 136/20 142/2         54/20 55/1 65/14 65/15 65/19 65/22        sends [2] 73/13 108/7
 143/19 143/19 143/22 144/12 150/7         66/11 67/14 67/23 67/25 74/2 76/7         sense [7] 9/24 10/8 129/6 134/9 134/10
risk [13] 10/13 51/17 71/13 72/10 72/18    77/22 78/24 79/11 81/24 83/2 83/3 87/8     142/11 151/8
 72/21 73/1 73/6 73/8 75/12 88/23 113/8    87/9 87/9 88/15 90/8 93/21 94/11 94/19    sent [17] 5/2 17/3 21/10 23/14 26/1
 114/19                                    95/11 95/11 96/20 97/4 97/18 99/6          26/23 33/13 33/14 34/19 44/24 44/24
risk-free [1] 114/19                       99/22 108/6 110/12 110/12 110/25           50/4 55/19 57/1 58/2 111/19 150/25
Robbins [1] 1/18                           133/14 134/5 136/3 136/12 136/16          sentence [16] 27/5 66/21 96/24 97/1
Robert [1] 80/11                           139/22 140/20 148/4 148/7 150/12           123/25 126/11 126/25 129/16 141/10
Roberts [8] 90/5 90/7 90/12 90/12 90/18   saying [28] 13/8 13/12 14/15 17/13 18/6     141/11 141/22 148/25 149/2 149/3
 90/24 91/6 91/9                           18/19 24/6 39/20 47/8 47/18 57/14          149/11 149/12
rogue [1] 112/5                            65/19 69/24 76/4 76/10 77/23 83/5 83/8    sentences [2] 129/2 148/25
role [3] 95/17 110/6 128/13                86/25 87/1 102/17 107/7 109/13 119/5      separate [22] 58/7 102/10 104/10
Roman [2] 118/19 118/21                    123/4 129/18 131/21 135/12                 104/16 112/4 112/21 113/2 113/3 113/5
Ronen [4] 62/7 106/22 107/12 125/6        says [38] 11/11 11/19 12/8 12/17 13/3       118/3 118/8 118/9 131/10 132/4 132/7
Ronen Roytman [1] 62/7                     16/14 17/2 17/7 18/4 19/22 20/23 23/11     132/20 133/17 134/21 135/6 135/21
room [3] 57/20 57/25 97/9                  31/19 32/1 33/16 33/17 34/10 41/17         135/25 136/11
roughly [1] 101/2                          46/25 50/20 59/9 59/25 60/1 60/12         separated [1] 145/1
Roytman [4] 62/7 106/22 107/12 125/6       60/13 62/20 65/13 66/5 73/22 79/10        separately [2] 133/24 136/25
RPR [1] 152/24                             79/13 108/5 114/8 121/1 126/11 128/21     separating [2] 132/23 132/24
rule [6] 3/14 119/8 144/7 144/13 147/15    131/8 140/21                              September [4] 3/19 19/19 19/19 20/16
 148/19                                   scenario [5] 9/3 9/4 117/24 127/23         September 10 [1] 3/19
ruled [1] 4/6                              129/8                                     September 7th [2] 19/19 19/19
rules [3] 84/22 84/24 85/4                schedule [2] 115/8 144/19                  September 8th [1] 20/16
ruling [1] 3/8                            schedule-wise [1] 144/19                   service [8] 36/10 39/6 42/1 42/23 42/24
run [2] 80/17 114/14                      scheme [11] 5/5 112/11 112/22 113/14        43/13 57/6 68/18
running [1] 107/11                         114/14 128/14 131/22 133/13 133/15        services [7] 39/8 40/2 40/23 41/22 50/12
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 172 of 177

                                                                                                                       172


                                          side [5] 23/13 24/9 24/10 124/13 148/14    132/14 138/6
S                                         sides [3] 147/24 150/13 151/2             somewhat [1] 134/10
services... [2] 58/9 58/10                sign [3] 24/20 26/20 114/24               somewhere [2] 104/24 143/18
servicing [1] 42/4                        sign-on [1] 26/20                         sorry [24] 7/25 7/25 8/24 10/22 14/21
session [3] 1/9 30/25 116/17              signed [2] 3/9 52/10                       19/18 23/25 24/12 26/15 32/17 41/3
set [4] 22/13 45/20 143/12 149/14         significance [1] 118/21                    46/1 48/25 49/16 51/9 64/10 73/11
sets [1] 106/19                           significant [2] 120/4 133/3                83/23 84/4 84/15 93/20 94/18 99/3
setting [1] 93/11                         signs [5] 24/20 110/17 110/21 113/23       130/10
seven [1] 82/4                             117/9                                    sort [17] 103/2 127/7 129/7 133/7 134/2
several [1] 139/7                         similar [3] 3/7 114/18 115/3               134/16 135/1 137/1 141/6 143/20 144/2
shape [1] 108/17                          similarity [1] 115/16                      146/13 148/1 149/4 149/5 150/7 150/7
share [1] 150/2                           simply [4] 102/18 126/2 126/3 140/14      sound [1] 91/1
she [148] 15/20 15/24 15/25 15/25 16/1    Simpson [2] 25/10 25/23                   sounds [2] 110/9 131/21
 16/5 16/10 16/10 16/12 20/10 24/3 24/3   simulated [1] 64/20                       SOUTHERN [1] 1/2
 28/2 28/6 28/6 28/10 28/10 28/10 28/12   simulation [3] 65/13 70/4 73/16           space [2] 148/22 149/13
 28/12 28/14 28/14 29/3 29/4 29/4 29/5    since [6] 90/19 104/19 135/22 135/24      speak [2] 124/17 144/8
 29/16 29/21 29/21 29/22 29/23 29/23       143/8 145/16                             speaking [5] 27/22 46/22 57/14 57/15
 29/23 29/23 29/24 29/24 29/25 30/1       single [5] 79/12 87/18 105/3 107/16        57/16
 30/4 30/14 30/14 30/15 30/15 30/15        107/21                                   speaks [2] 94/24 106/17
 30/16 30/25 31/2 31/3 31/12 31/25 32/8   site [1] 110/25                           special [2] 83/11 121/25
 33/13 33/13 33/17 33/18 33/19 33/21      situation [2] 14/1 122/23                 specific [12] 102/2 113/25 133/16 134/1
 35/6 36/23 36/23 36/25 37/1 37/2 49/1    six [2] 61/15 81/25                        134/3 135/5 135/8 135/9 135/24 141/12
 62/1 62/7 62/12 62/23 63/1 63/2 63/16    Sixth [1] 144/12                           141/21 146/25
 63/16 66/12 72/2 72/13 72/21 72/23       size [2] 146/2 146/4                      specifically [2] 5/21 46/10
 72/25 73/5 73/5 73/9 80/1 103/3 103/6    slash [1] 23/12                           speech [1] 57/11
 103/8 103/11 103/16 103/23 103/24        slide [3] 146/1 146/15 150/21             spend [1] 91/4
 104/1 104/12 104/13 104/14 104/15        slightly [2] 83/21 146/19                 split [1] 54/20
 104/25 105/1 106/2 106/24 108/12         small [4] 13/8 13/23 15/1 78/22           spoke [5] 18/8 26/2 28/9 30/20 74/7
 108/13 108/13 108/18 108/19 108/23       Smith [14] 61/17 61/21 61/24 62/23 80/6   sponsors [1] 125/25
 108/25 109/1 109/3 109/12 109/12          102/13 104/8 106/21 107/3 107/5 112/6    sponte [1] 150/9
 109/13 109/19 109/20 109/25 110/22        113/2 125/13 126/17                      spot [12] 23/13 37/4 68/12 68/15 68/16
 111/19 111/24 114/16 114/16 114/23       Smith's [2] 62/16 111/18                   68/17 68/17 69/14 69/14 69/15 69/17
 116/14 116/15 117/1 117/5 117/6 118/8    Snizer [3] 77/21 78/2 109/24               69/21
 124/1 124/3 124/15 124/16 124/18         so [255]                                  spreading [1] 45/22
 128/22 136/12 136/13 136/14 138/20       so-to-speak [1] 124/17                    squarely [1] 112/19
 139/10 140/10 140/14 140/17 140/23       solve [2] 30/22 138/15                    St [1] 37/24
 140/23 140/23 141/3 141/3 141/4 141/5    some [80] 3/12 3/15 5/10 10/6 25/15       St. [3] 38/1 38/7 38/8
 141/11 141/20                             29/19 38/14 38/24 44/22 45/2 50/17       St. Vincent [2] 38/1 38/8
she's [11] 16/9 33/22 35/4 73/8 102/23     63/2 64/5 64/8 64/14 65/13 71/10 74/7    St. Vincent's [1] 38/7
 102/24 116/14 118/6 139/16 140/13         75/9 76/1 76/13 76/14 76/18 76/18        staff [1] 55/16
 140/18                                    76/21 82/13 84/20 84/22 84/24 89/15      stage [5] 12/13 106/12 122/25 124/5
shift [1] 96/15                            90/15 92/2 92/15 93/6 93/11 101/10        141/2
shifts [1] 95/13                           101/12 101/13 101/14 101/14 108/9        stand [4] 20/25 56/10 122/3 151/9
Shira [4] 48/23 48/24 63/16 79/23          109/19 109/20 109/25 110/20 113/23       standard [10] 3/22 4/1 6/3 6/9 6/21
Shira Baror [1] 48/23                      114/3 116/5 116/8 117/1 118/16 119/18     110/19 111/14 128/5 130/7 131/18
Shira Uzan [1] 79/23                       120/20 121/6 121/7 121/14 121/15         standing [3] 124/8 132/14 134/18
shocked [10] 77/24 91/22 92/1 92/3 92/8    121/19 121/19 124/20 127/4 127/6         standpoint [1] 148/22
 92/11 94/9 96/20 96/21 99/16              127/6 129/6 131/7 134/18 135/2 137/1     starring [1] 57/20
should [33] 6/9 11/24 12/9 14/22 20/21     138/6 138/9 138/24 140/1 141/1 142/25    start [18] 11/9 15/13 17/2 19/17 22/23
 25/9 30/14 34/16 36/4 49/14 49/14         146/13 147/22 148/23 149/4 150/14         40/18 60/11 64/4 67/7 67/8 67/9 67/10
 50/25 51/17 51/23 51/24 52/6 66/23        150/18                                    71/22 72/1 73/12 81/15 88/15 102/8
 80/1 83/6 101/9 105/2 108/3 111/3        somebody [13] 10/23 11/1 25/25 36/10      started [4] 51/6 54/23 66/12 126/19
 119/5 120/19 121/17 128/9 128/23          46/11 48/4 78/5 78/7 88/4 108/5 122/23   starting [2] 65/15 115/12
 131/14 134/23 136/11 141/22 146/10        132/5 136/12                             starts [1] 67/3
shouldn't [1] 109/25                      somebody's [1] 70/13                      state [3] 101/21 124/2 124/3
show [13] 4/21 74/3 74/5 103/5 112/3      someone [6] 55/15 77/15 102/22 110/5      stated [4] 4/12 5/2 116/4 129/1
 117/14 117/25 118/2 139/2 139/3           110/12 117/13                            statement [10] 46/3 61/2 63/3 79/1
 148/19 148/20 150/6                      something [35] 5/9 21/8 24/6 25/16         79/17 140/11 140/15 140/21 140/22
showed [5] 13/15 58/16 74/9 116/9          38/19 46/23 47/16 48/8 51/6 55/4 58/17    140/23
 127/11                                    61/1 78/12 84/22 85/11 85/12 86/15       statements [10] 74/15 74/17 106/19
showing [5] 40/18 112/20 112/21 118/5      91/21 97/10 102/14 106/15 108/6           116/12 116/25 138/23 138/25 139/3
 149/10                                    114/16 114/18 118/12 120/15 128/22        141/1 141/5
shown [2] 5/11 133/15                      129/5 129/9 129/13 139/4 143/2 145/15    states [19] 1/1 1/4 1/11 4/2 4/8 4/15
shows [1] 31/20                            150/2 150/21                              4/17 4/19 5/21 39/19 39/22 43/1 43/14
shut [1] 58/18                            something and [1] 108/6                    43/17 43/20 44/2 101/17 110/23 129/12
sic [1] 41/19                             sometimes [5] 79/15 84/23 109/20          station [1] 11/24
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 173 of 177

                                                                                                                        173


                                         supposed [4] 7/13 70/15 107/23 128/24 testimony [27] 4/14 56/13 85/25 96/10
S                                        Supreme [1] 6/11                           105/20 106/21 109/11 109/16 109/23
statute [2] 4/22 4/22                    sure [29] 9/2 9/18 41/4 55/6 55/17 83/2 110/8 111/18 111/23 113/6 117/22
stay [10] 7/16 7/19 10/2 10/3 10/5 11/15 84/4 89/5 91/12 92/18 93/19 93/21          118/23 118/24 123/1 124/14 125/16
 11/16 70/15 95/6 95/9                    95/21 98/24 101/4 103/2 103/9 117/16      126/6 126/23 128/13 143/2 147/22
stayed [1] 95/8                           118/22 129/1 129/3 141/9 141/16           148/15 148/15 149/20
STENOTYPE [1] 1/24                        141/16 144/24 148/4 149/23 150/20        than [33] 3/6 4/5 4/7 4/18 22/14 41/8
step [2] 13/7 108/9                       152/5                                     46/19 51/12 51/20 53/16 65/8 66/6 66/9
steps [4] 105/18 109/14 110/1 122/3      surely [2] 46/3 66/9                       66/9 66/18 66/18 70/7 76/16 78/3 82/14
stick [1] 145/19                         surrounding [1] 115/2                      82/16 82/17 85/21 86/1 92/11 114/23
still [6] 47/16 79/5 110/23 121/3 125/12 Sustained [1] 92/25                        115/5 115/15 124/12 131/14 137/2
 125/16                                  system [4] 14/15 14/20 14/25 88/14         150/14 151/6
stipulated [1] 56/4                      systems [2] 146/18 146/18                 thank [22] 6/25 7/1 7/7 15/21 16/24
stipulation [4] 5/16 118/23 118/24                                                  54/11 54/13 56/8 56/12 56/15 71/24
 151/16                                  T                                          72/18 73/2 81/5 81/6 100/4 100/9
stock [1] 75/10                          tab [1] 152/5                              100/11 121/4 142/17 152/7 152/11
stop [21] 27/5 28/1 30/1 30/9 38/14      Tabarko [2] 25/11 25/12                   thanks [2] 35/2 35/2
 38/18 38/25 39/21 39/24 40/1 40/2 40/4 take [39] 9/5 17/15 18/13 30/15 30/16      that [1063]
 40/4 41/23 42/9 62/2 64/9 67/19 99/25    42/8 44/3 47/3 50/20 54/8 58/17 65/20 that would [1] 37/16
 104/15 110/2                             70/12 71/1 71/8 77/5 77/25 78/9 88/13 that's [74] 8/10 16/14 17/5 19/2 33/10
stopped [5] 39/3 39/5 39/15 39/17         94/2 95/17 100/20 101/5 103/1 105/18      33/21 34/7 36/15 40/1 40/6 41/4 44/5
 126/17                                   108/9 110/20 112/4 113/24 118/10          48/4 54/25 55/7 58/4 67/10 68/19 70/8
straight [4] 47/22 47/25 48/2 48/5        122/19 135/17 141/25 148/9 149/1          76/8 76/24 87/2 87/4 88/23 88/25 88/25
strands [1] 129/25                        149/3 149/7 149/11 151/15                 90/4 100/1 100/25 101/21 103/10
strategy [5] 75/3 75/21 76/5 76/16 76/17 taken [6] 3/19 6/2 6/15 13/5 18/25 19/8 103/15 107/6 107/23 109/14 110/3
streamline [2] 111/21 125/9              taking [3] 105/5 116/1 119/4               111/4 111/12 112/7 114/4 117/15
Street [1] 1/19                          talented [1] 47/22                         118/11 121/11 122/11 123/21 124/5
strike [2] 136/6 142/7                   talk [21] 30/21 50/19 59/6 63/8 69/10      124/13 127/20 129/15 129/24 130/2
striking [1] 129/16                       70/4 70/5 72/18 72/21 75/25 78/2 78/3     130/5 135/16 136/8 137/24 139/4
strong [1] 110/12                         89/2 89/2 95/15 97/9 98/22 99/1 101/9     139/12 140/19 140/24 141/6 141/22
stronger [2] 4/18 109/18                  102/2 117/17                              142/11 143/11 143/16 143/23 144/17
structure [1] 144/1                      talked [8] 9/23 70/11 75/1 81/10 90/24     146/20 147/8 148/8 148/13 148/17
stuck [1] 66/15                           91/9 101/11 132/15                        149/14 149/14 149/20
student [1] 31/20                        talking [17] 35/11 64/12 65/12 65/13      their [34] 7/10 7/11 7/11 11/5 13/5 19/5
sua [1] 150/9                             69/2 75/3 83/9 85/16 90/4 91/2 98/1       19/10 22/10 32/5 36/4 43/2 45/15 45/21
subject [5] 3/9 27/17 31/6 40/11 115/20 99/9 132/5 132/6 138/4 146/22 146/24        63/10 63/11 65/2 65/2 68/12 70/14
subjective [1] 140/9                     tapes [1] 29/3                             70/20 71/1 79/13 79/20 79/21 83/7
subjects [1] 60/13                       target [1] 45/15                           83/25 84/17 86/24 87/20 105/19 110/1
submit [1] 72/23                         taught [1] 62/15                           110/7 123/21 132/6
submitted [2] 72/13 102/6                TDC [1] 1/5                               them [90] 11/16 15/25 19/8 19/9 19/9
substantial [1] 109/16                   teach [3] 29/15 78/25 79/6                 22/3 22/6 26/5 26/7 26/17 30/15 36/4
substantially [2] 3/7 126/20             team [6] 3/4 96/14 96/14 99/4 146/10       39/7 45/6 45/14 45/22 48/18 50/3 53/13
substantive [6] 119/12 124/1 130/8        151/25                                    57/4 57/4 58/13 60/23 62/17 63/13
 130/22 137/17 139/14                    teams [1] 95/25                            64/25 65/1 65/1 65/3 65/8 66/16 66/17
success [2] 51/18 90/16                  technique [1] 102/14                       68/12 70/4 70/15 70/22 74/7 74/9 78/6
successful [6] 65/4 65/4 65/7 66/18      Tel [3] 58/2 106/4 117/3                   78/8 78/25 79/6 80/7 80/9 80/13 80/23
 89/13 89/16                             tell [41] 9/10 11/4 28/6 29/7 29/10 45/12 83/19 84/8 84/20 85/5 87/2 87/3 87/4
such [2] 111/11 127/5                     46/11 53/12 61/8 61/11 70/19 70/22        89/15 90/1 90/6 92/15 97/6 114/25
sued [1] 123/20                           71/12 74/20 75/20 80/3 80/7 80/13 82/4 116/25 117/6 120/6 120/8 120/12
sufficient [18] 3/17 4/3 4/21 4/23 5/7    82/7 82/20 82/20 86/22 87/19 88/6         120/14 120/15 120/16 121/8 121/10
 5/11 5/22 6/1 6/3 103/5 107/15 107/18    88/18 89/1 89/15 91/6 91/12 93/22         121/17 123/20 124/21 124/21 125/14
 110/18 112/3 117/15 121/25 122/4         95/12 95/19 95/21 99/20 101/1 108/5       125/15 129/12 130/4 130/4 132/1 132/2
 131/24                                   108/8 130/4 150/11 151/9                  132/11 134/21 136/21 137/1 137/13
suffixes [1] 56/5                        telling [9] 41/7 45/14 69/21 72/20 75/14 145/7 145/17 145/22 148/11 149/9
suggest [2] 118/13 140/13                 83/17 91/23 94/10 98/2                   themselves [3] 4/25 65/9 105/22
suggested [2] 119/4 132/13               tells [3] 64/14 75/17 112/7               then [66] 3/14 4/7 5/13 6/14 12/11 13/2
suggesting [4] 76/8 76/10 136/23 137/5 term [1] 7/21                                13/8 20/13 20/17 20/20 29/4 29/13
suggestion [1] 128/17                    terms [12] 5/18 5/19 7/12 8/5 16/5 28/25 36/25 40/21 41/1 42/21 44/24 52/6 53/3
suggestions [2] 101/12 101/14             29/11 54/14 106/25 115/2 139/1 147/24 56/7 59/7 59/12 64/25 65/12 66/2 66/5
suggests [1] 142/14                      territoriality [1] 3/18                    73/20 73/24 73/24 75/25 78/8 88/15
summaries [1] 119/4                      territory [1] 4/4                          94/2 94/17 94/18 96/14 99/11 100/19
summary [1] 119/8                        test [11] 7/21 7/23 7/25 8/8 8/11 8/23     101/4 107/9 116/18 118/10 119/3
supervisory [1] 110/6                     9/4 9/10 9/13 9/18 10/20                  119/17 120/10 123/23 132/1 133/12
support [6] 21/14 28/3 28/7 60/24        testified [8] 4/10 93/11 96/19 106/23      133/16 133/23 133/23 136/9 137/19
 107/18 126/25                            108/11 108/16 108/18 126/17               138/3 142/3 142/3 143/25 144/5 144/16
supports [1] 5/19                        testify [2] 125/4 127/22                   145/2 145/6 148/18 150/10 150/12
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 174 of 177

                                                                                                                         174


                                           94/11 96/20 96/21 102/11 108/17            126/14
T                                          109/20 112/6 115/3 124/16 124/22          tool [2] 70/5 76/21
then... [2] 152/8 152/11                   132/10 133/21 135/3 137/16 143/6          tools [6] 65/2 66/17 75/7 84/17 88/15
THEODORE [1] 1/10                          146/22 150/8 150/23 151/24                 91/18
theory [9] 110/23 112/8 112/9 112/12      think [247]                                top [7] 19/11 31/17 33/10 45/19 48/10
 113/1 117/11 118/2 124/25 141/1          thinking [2] 54/18 129/3                    75/11 141/10
there [140] 3/11 3/17 4/3 4/20 5/7 5/20   third [12] 17/19 17/25 18/2 19/18 36/15    topic [1] 117/22
 5/25 6/5 8/5 15/17 16/2 17/9 18/4 20/6    36/17 56/25 57/3 123/24 129/2 136/2       topically [1] 143/18
 21/6 23/8 27/5 28/1 28/2 35/7 35/15       139/20                                    totally [3] 109/20 111/11 115/5
 41/23 42/16 42/18 45/7 45/19 46/20       third-party [1] 36/15                      Touaf [1] 43/22
 48/10 49/14 49/14 53/3 58/8 58/23        Thirty [1] 127/21                          towards [3] 50/20 50/23 66/5
 65/19 65/19 66/11 67/19 68/14 71/14      this [259]                                 track [1] 86/8
 71/20 73/4 77/2 82/17 86/1 92/21 94/7    those [35] 3/8 3/10 3/13 16/4 17/8 37/22   tracking [1] 125/8
 94/14 95/9 95/9 99/5 99/8 99/10 100/21    43/8 80/21 81/1 85/4 92/8 94/10 102/21    trade [38] 10/6 10/10 10/23 11/1 26/2
 102/3 102/18 102/21 103/6 103/10          104/11 104/12 106/14 106/23 108/8          29/16 30/7 31/2 52/6 52/10 52/11 52/13
 103/13 103/20 104/1 104/6 104/10          108/14 113/14 113/15 113/18 117/5          52/14 52/17 52/19 52/22 53/1 53/1 53/4
 104/25 104/25 105/6 105/7 107/17          118/17 119/22 120/13 120/18 125/10         64/23 64/24 65/4 65/5 65/7 65/7 65/8
 107/21 107/22 108/4 108/10 108/12         132/25 143/9 144/1 144/1 144/2 144/3       65/9 66/18 66/19 68/4 68/7 74/21 76/12
 108/21 108/23 108/24 108/25 109/16        149/23                                     76/14 114/19 114/19 114/20 114/25
 111/12 111/14 111/24 112/3 112/5         though [14] 5/10 15/17 16/8 16/16 29/22    traded [3] 31/20 79/3 89/24
 112/21 113/21 113/23 113/23 114/3         88/22 115/11 116/14 116/17 117/6          trader [2] 31/20 82/24
 114/3 114/4 114/5 114/14 115/14           120/8 143/1 143/21 148/3                  trades [2] 76/18 113/7
 115/16 116/4 116/6 116/9 116/12          thought [10] 13/17 29/23 29/23 76/18       trading [17] 10/2 10/21 30/24 37/5 64/20
 116/14 116/15 116/18 116/20 116/20        84/10 86/8 101/13 120/2 127/4 140/23       64/21 72/10 74/15 82/17 82/22 84/20
 118/1 118/3 118/8 118/8 118/9 118/24     thoughts [1] 119/20                         84/22 84/25 85/4 88/23 89/10 116/19
 118/24 119/9 119/11 121/6 121/7          thousand [4] 31/11 34/20 114/21 114/21     trailblazer [1] 101/23
 121/22 123/6 124/11 125/19 126/6         three [20] 4/8 7/18 8/16 10/24 17/15       train [10] 63/10 63/13 68/18 69/21 69/25
 126/16 127/2 127/4 127/15 129/10          17/21 17/21 17/21 17/23 18/15 22/6         74/13 74/23 91/6 96/13 99/4
 129/25 130/3 131/23 132/16 135/3          26/4 34/17 47/7 61/3 98/15 99/10 133/2    trained [5] 91/12 95/25 95/25 96/2 96/3
 136/20 138/6 138/9 139/2 139/4 141/1      144/2 148/25                              trainees [3] 70/19 72/2 72/4
 142/25 143/8 144/9 145/24 146/11         through [13] 22/10 22/15 54/23 55/25       trainer [4] 61/22 61/24 62/5 96/13
there'd [2] 54/24 119/18                   87/12 100/18 118/14 118/20 127/24         training [37] 59/21 60/19 63/4 63/8
there's [53] 4/23 5/14 5/16 14/15 19/18    131/9 134/8 138/22 140/3                   63/16 63/19 63/24 70/19 71/15 71/16
 20/15 49/15 55/24 59/7 61/2 88/7 94/5    thumb [3] 146/2 146/10 146/16               71/17 72/6 73/16 74/11 74/12 76/21
 107/15 107/16 108/25 110/16 111/15       Thursday [1] 145/13                         83/6 83/9 83/9 87/9 92/9 94/10 95/17
 111/22 112/21 113/14 115/23 116/22       til [1] 29/16                               95/22 96/6 96/11 96/23 97/7 97/22
 117/10 117/12 117/25 118/12 118/15       time [35] 4/6 5/21 10/20 17/15 21/4         98/22 99/1 111/19 111/24 116/16 117/2
 120/24 121/9 122/14 122/25 123/3          39/11 51/10 51/19 54/5 54/14 55/19         117/3 117/3
 123/12 124/12 124/23 126/11 126/24        67/17 71/14 77/8 79/12 79/19 82/3         trainings [3] 71/9 71/10 71/12
 127/3 127/5 127/6 129/5 129/25 130/3      88/22 95/13 95/14 98/19 99/17 99/25       transaction [1] 36/9
 135/18 137/7 137/8 137/19 140/1           101/12 109/25 122/17 125/18 126/4         transactions [2] 23/5 23/9
 144/16 145/23 149/8 150/9 150/10          127/7 127/15 132/15 138/4 138/22          transcript [8] 1/10 63/22 119/11 148/2
therefore [1] 123/11                       140/4 144/25                               148/3 148/7 148/10 152/19
these [40] 5/18 28/23 45/3 45/9 47/23     times [2] 90/15 144/24                     TRANSCRIPTION [1] 1/24
 49/8 49/11 58/10 89/20 92/11 100/19      timing [2] 96/7 100/16                     transcripts [12] 119/19 119/24 120/16
 106/3 106/7 106/25 109/4 109/6 109/24    tissue [1] 118/7                            120/23 121/7 121/9 121/14 121/19
 110/21 112/3 116/8 116/24 118/7          title [1] 40/22                             147/8 147/19 147/23 150/15
 119/25 121/7 124/22 128/6 130/5 130/6    today [11] 18/13 18/23 18/25 61/4 62/20    translate [1] 26/10
 133/10 134/11 137/9 138/24 143/18         104/10 105/12 109/11 109/16 110/8         translated [3] 55/15 59/7 60/11
 143/20 148/3 148/23 150/8 150/14          116/4                                     translating [2] 41/1 41/16
 150/22 151/25                            together [18] 24/2 62/13 63/19 93/3 93/4   translation [4] 3/7 51/24 55/14 73/21
they [159]                                 93/6 95/10 96/4 116/18 118/1 132/11       translations [6] 3/4 3/13 55/18 56/5
they'd [1] 79/13                           135/1 135/24 137/11 143/24 145/4           119/13 119/22
they'll [2] 145/8 145/16                   145/18 145/19                             translator [1] 65/22
they're [29] 11/2 18/25 19/5 19/11 22/1   told [29] 9/7 15/25 16/10 16/12 16/12      treatment [2] 60/14 60/14
 49/12 55/24 71/5 71/6 71/6 90/1 91/17     20/11 29/5 29/13 30/14 30/20 37/14        trial [13] 1/10 55/14 55/18 80/12 80/19
 93/23 98/2 100/22 104/22 120/5 120/8      37/20 39/7 39/9 39/9 39/10 39/18 39/25     87/13 87/18 87/25 91/22 108/11 111/9
 121/14 125/4 128/23 129/18 130/17         64/25 85/14 86/13 87/2 87/4 87/6 88/13     126/12 127/12
 132/10 137/12 139/9 147/24 149/8          114/25 124/7 130/12 148/6                 tricky [1] 131/3
 149/18                                   tomorrow [13] 13/24 100/7 100/17 101/9     tried [1] 36/23
they've [1] 112/20                         118/17 144/21 145/10 145/22 146/1         triggered [1] 130/20
thing [20] 21/16 21/16 21/18 45/16         151/7 151/9 151/15 152/11                 trouble [1] 152/9
 46/22 57/15 70/9 70/10 90/8 112/25       tonight [4] 60/13 143/4 146/2 151/11       true [11] 27/3 50/25 55/16 61/12 76/25
 113/3 114/22 117/11 131/2 144/4 145/9    too [10] 52/23 65/22 93/18 97/12 97/22      79/1 79/17 90/23 94/11 114/10 137/18
 148/12 149/4 149/18 150/8                 99/13 132/11 133/24 135/12 146/6          truth [4] 89/1 91/4 91/4 104/24
things [24] 3/2 26/8 47/23 72/6 92/12     took [6] 63/2 109/13 110/1 122/3 122/24    truthful [1] 138/21
      Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 175 of 177

                                                                                                                         175


                                          69/19 83/3 149/16                            108/22 108/23 151/11
T                                         unfortunate [1] 146/9                       versions [1] 101/10
try [18] 7/16 8/10 11/12 11/15 55/25      Unfortunately [2] 45/11 142/25              versus [2] 101/17 103/4
 56/2 62/12 66/16 69/10 70/15 72/18       unhappy [3] 22/1 52/24 116/10               very [19] 20/9 21/18 44/11 45/19 46/16
 72/25 76/13 77/6 120/12 143/18 151/8     UNITED [19] 1/1 1/4 1/11 4/2 4/8 4/15        48/10 54/24 78/7 114/2 114/18 115/3
 151/10                                   4/17 4/19 5/21 37/23 39/19 39/22 43/1        116/16 117/6 120/12 124/4 131/25
trying [18] 14/25 15/1 41/8 45/24 65/19   43/14 43/17 43/20 44/2 101/17 110/23         142/17 145/12 152/12
 66/11 69/12 69/25 70/3 76/17 80/17       United States [13] 4/2 4/8 4/15 4/17 4/19   via [1] 33/15
 91/2 101/20 102/20 102/22 130/1 130/4    5/21 39/19 43/1 43/14 43/17 43/20 44/2      viable [2] 112/8 112/9
 135/2                                    110/23                                      victim [1] 5/20
Tuesday [1] 1/7                           unlawful [2] 141/12 141/20                  victims [3] 4/10 4/15 124/20
turn [1] 27/17                            unless [2] 8/21 79/14                       Victoria [3] 19/22 20/6 20/7
turnover [14] 10/5 10/14 11/2 12/3        unlike [2] 142/8 144/11                     Victoria Schumer [1] 20/7
 14/12 28/11 28/13 29/16 29/23 30/1       unrelated [2] 111/11 112/22                 video [2] 53/10 53/12
 31/21 31/23 79/16 79/16                  Untereiner [1] 1/19                         videos [6] 58/15 111/24 126/10 146/7
turns [2] 113/25 117/13                   until [4] 20/11 104/13 121/22 130/7          146/11 146/17
tweak [1] 119/12                          unwieldy [3] 120/12 133/6 134/10            view [8] 6/15 83/13 103/13 112/5 116/1
Twenty [2] 31/11 125/2                    up [46] 6/18 8/1 8/2 8/22 11/19 12/8         134/6 134/23 138/23
Twenty-five [1] 125/2                     14/17 16/18 16/25 19/17 19/22 20/6          viewed [2] 124/16 129/10
twice [2] 19/9 72/5                       20/15 27/22 29/1 31/4 44/11 49/14           Vincent [3] 37/24 38/1 38/8
two [26] 5/13 8/14 17/24 36/24 63/21      49/15 58/18 59/22 67/3 68/4 68/11           Vincent's [1] 38/7
 63/23 63/23 63/24 64/3 64/18 64/19       68/24 72/16 75/20 76/4 76/17 93/11          violated [1] 60/6
 66/21 66/22 68/7 68/7 69/22 97/25        97/12 99/12 101/13 117/24 127/18            violation [2] 60/9 61/8
 111/12 112/3 118/7 119/20 126/7          130/7 131/3 137/9 137/22 138/14             Visa [2] 21/21 36/7
 132/10 133/1 143/6 144/3                 139/20 144/23 149/14 150/17 151/15          visual [1] 145/24
two-minute [1] 63/23                      152/2                                       voice [1] 97/15
two-minutes [1] 64/3                      update [2] 17/9 18/5                        voluntarily [1] 40/4
two-week [2] 63/24 66/22                  upon [1] 7/13
twofold [1] 120/2                         us [13] 19/23 20/16 32/2 41/7 41/16         W
type [4] 30/6 118/11 149/4 150/8          41/16 71/5 83/11 122/20 130/13 137/24  wait [4] 16/22 17/8 47/11 121/22
typed [1] 147/8                           144/9 152/2                            waiting [3] 32/3 33/17 33/22
types [1] 143/20                          use [31] 3/24 41/13 49/24 60/19 62/15  waive [3] 7/25 8/10 70/23
typically [4] 21/25 120/22 131/19 132/3   64/23 65/1 87/9 87/10 115/15 123/10    walk [1] 110/20
                                          123/17 123/25 124/8 126/1 126/2        walked [1] 109/12
U                                         126/20 126/22 127/2 127/6 127/12       wall [3] 58/16 58/20 58/24
U.K [2] 38/3 38/4                         127/14 142/13 146/23 149/2 149/3       want [74] 3/14 6/24 7/15 8/14 9/4 9/5
U.S [15] 4/3 38/12 38/14 38/18 38/21      149/24 149/25 150/2 150/16 150/21      9/8 11/19 11/22 12/2 13/16 13/17 13/24
38/25 39/3 39/5 39/6 39/12 39/13 39/16    used [18] 9/13 9/18 22/7 32/13 62/13   15/14 15/25 21/15 22/3 26/1 26/6 26/7
39/17 40/4 40/8                           62/24 63/3 74/11 74/13 76/20 87/8      26/13 27/17 29/22 29/24 30/15 41/4
ultimately [1] 36/25                      115/6 123/19 125/13 125/18 126/3       41/6 52/18 52/24 55/17 56/1 59/13 63/8
unauthorized [2] 23/12 47/14              127/8 131/7                            70/13 71/1 74/11 80/23 82/14 84/3
unaware [1] 109/21                        user [2] 23/13 50/23                   87/10 88/19 89/2 94/23 95/3 95/19
unclear [2] 47/2 146/21                   users [2] 50/21 51/2                   97/19 98/18 107/16 108/6 108/17
uncommon [1] 143/11                       uses [2] 46/22 106/11                  110/12 117/11 118/10 118/15 121/1
under [24] 4/1 6/20 7/17 8/5 8/11 16/4    using [16] 21/20 122/25 123/21 124/5   122/17 123/19 123/20 123/20 127/7
16/4 16/8 18/15 20/10 20/23 26/4 30/21    125/14 125/15 126/13 126/14 126/17     129/18 132/18 136/11 138/5 138/7
43/19 49/12 52/17 62/20 101/17 106/18     126/21 128/16 131/3 147/10 147/11      139/5 140/6 146/17 146/23 148/14
110/2 117/24 118/2 131/24 136/3           147/13 149/18                          149/23 150/1 150/18 152/1
understand [52] 6/10 6/11 6/23 9/16       usually [3] 95/20 143/18 150/18        wanted [14] 3/2 14/18 30/19 53/13 56/6
11/13 11/21 12/23 14/11 16/7 17/13        Uzan [6] 48/24 49/3 63/16 79/23 104/5  62/9 70/21 74/13 79/12 101/4 102/6
19/25 23/19 24/3 26/1 33/18 34/14 35/3    117/3                                  108/13 144/9 147/22
37/8 39/2 40/6 41/7 45/11 45/18 48/5      Uzan's [1] 70/18                       wants [6] 30/24 45/15 123/9 127/3
48/8 48/9 48/15 55/9 62/12 84/4 84/15                                            128/14 148/11
101/25 102/21 103/8 106/14 107/7          V                                      warned [1] 121/18
107/14 109/18 115/21 115/23 130/17        valid [4] 27/8 45/4 45/9 45/11         warning [5] 110/17 110/21 113/23 117/9
131/23 135/18 135/19 136/15 137/4         VAN [1] 1/14                           120/23
139/25 141/14 141/19 142/4 142/15         VanDyck [6] 2/7 54/25 81/7 81/13 99/25 warranted [3] 102/10 116/2 127/8
144/2                                      100/16                                was [323]
understanding [41] 7/23 15/4 15/20        variance [3] 111/9 111/12 111/14       Washington [2] 1/15 1/20
15/21 15/22 16/12 18/5 31/9 31/22 35/3    variant [1] 113/10                     wasn't [21] 5/10 5/24 23/24 61/12 89/4
35/13 37/5 37/14 37/21 38/3 38/6 38/10    various [2] 130/16 143/20              89/4 90/18 90/20 96/12 98/16 98/18
38/17 38/24 39/12 39/15 39/16 39/23       venue [6] 6/8 6/11 6/21 101/17 101/18  98/20 98/25 99/9 103/8 103/16 105/1
40/5 40/7 42/17 43/3 43/7 43/11 43/12      142/3                                 118/6 118/22 128/6 151/25
43/16 43/19 50/6 50/10 58/6 62/1 62/4     verdict [2] 105/6 129/22               wasn't involved [1] 118/6
62/9 116/6 121/18 149/11                  version [13] 25/9 41/7 41/14 41/16     watch [1] 146/17
understood [7] 9/2 9/3 23/25 46/16         49/24 55/10 55/11 59/7 60/11 106/10   way [33] 11/5 11/19 21/8 32/7 46/1 46/2
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 176 of 177

                                                                                                                         176


                                           124/14 126/13 126/18 133/7 137/13         143/3 144/18 144/19 150/1
W                                          137/13 138/4 138/7                        willful [23] 102/4 107/25 108/2 108/3
way... [27] 47/22 47/25 48/5 52/25 59/3    whenever [2] 98/18 120/3                  109/8 109/15 109/17 110/3 116/1 131/1
61/3 73/1 78/1 88/17 88/18 98/25           where [45] 8/12 37/21 37/22 42/18         131/4 132/19 132/24 134/24 135/13
108/17 112/22 113/5 124/15 124/17          46/25 64/11 65/13 67/3 77/15 101/8        135/24 136/17 136/18 138/7 138/15
132/20 133/5 133/6 133/14 134/5            102/6 102/21 103/2 103/9 108/25           142/23 143/25 144/4
137/14 139/4 140/24 143/4 144/18           111/10 114/3 115/22 117/13 121/6          willfully [11] 131/24 132/17 133/3
144/19                                     121/8 121/9 121/14 121/22 122/23          133/12 133/16 133/17 134/17 135/12
ways [2] 116/24 135/19                     124/14 125/2 125/9 125/19 125/25          136/14 136/17 136/24
we [205]                                   127/5 128/9 130/17 130/25 131/1           willfulness [6] 131/5 131/10 132/25
we'd [2] 133/16 134/25                     135/20 141/2 141/6 143/23 145/11          134/19 135/7 135/11
we'll [14] 50/19 54/9 54/10 54/22 75/10    150/8 150/8 150/17 151/9 151/12           win [2] 10/13 76/18
101/8 102/1 114/21 118/16 118/16           whereas [2] 110/5 138/25                  wins [1] 74/21
119/10 133/22 143/24 145/19                whether [38] 3/12 3/17 5/25 12/19 31/22   wire [20] 3/24 4/11 5/1 5/2 5/8 5/15
we're [25] 7/2 7/4 29/15 32/3 33/17 54/5   32/18 33/18 35/4 39/23 43/7 43/16         22/11 22/14 32/3 32/6 32/11 32/12
55/17 56/13 93/11 115/7 118/25 129/3       43/23 45/2 45/9 53/3 71/15 107/15         32/19 32/22 34/19 35/10 35/15 36/8
130/4 130/15 130/16 130/19 134/13          111/23 112/3 116/7 116/8 116/9 117/18     139/14 139/14
138/14 142/22 143/5 144/21 145/19          118/11 118/12 119/19 122/3 124/1          wired [1] 32/18
146/21 151/13 151/18                       128/6 129/2 131/9 131/14 132/5 134/23     wires [6] 3/25 4/9 4/23 4/25 5/22 130/23
we've [25] 9/23 39/7 55/8 55/12 70/11      135/2 141/1 144/3 150/23                  wiring [2] 35/8 35/14
80/11 80/12 81/10 87/15 102/10 102/11      which [59] 3/20 3/22 4/19 4/22 5/24 6/3   wise [4] 70/5 84/21 99/9 144/19
102/16 106/21 109/11 111/14 112/10         11/8 25/8 31/4 33/25 34/1 34/22 40/21     wish [1] 43/2
115/3 126/10 127/21 128/16 131/12          44/4 57/18 59/6 59/8 60/11 61/4 61/14     withdraw [33] 7/10 7/15 8/19 8/25 9/10
134/16 135/12 143/1 150/22                 62/21 63/22 67/1 67/6 69/19 72/11         9/14 9/14 9/19 9/20 11/22 12/2 12/4
webinars [1] 65/2                          73/11 74/13 78/22 83/24 97/1 101/20       12/6 12/21 13/9 14/18 14/19 14/22
website [1] 88/24                          103/23 103/24 110/7 110/22 111/3          14/23 15/21 15/25 16/5 16/8 16/9 16/13
websites [1] 43/9                          112/22 112/23 115/6 118/19 119/6          20/4 20/5 29/22 29/24 29/25 31/13
Wednesday [1] 17/5                         120/21 123/16 125/8 126/18 129/8          31/25 70/21
week [8] 10/20 63/19 63/24 66/22 68/9      130/20 131/7 131/11 132/14 134/19         withdrawal [50] 7/21 7/23 7/25 8/1 8/2
69/23 72/5 95/8                            137/8 139/18 141/5 145/14 146/25          8/6 8/7 8/8 8/9 8/12 8/12 8/23 9/5 9/7
weekdays [1] 95/9                          148/23 150/18                             9/13 9/18 11/12 11/13 11/20 12/8 12/20
weekend [1] 17/23                          whichever [1] 55/22                       12/22 12/24 13/4 13/6 13/17 15/16
weeks [3] 63/21 98/15 99/10                while [16] 13/25 14/8 28/15 30/20 43/25   16/16 17/18 18/9 18/12 19/7 19/8 19/23
well [42] 4/14 6/19 8/2 17/2 29/7 34/10    82/18 92/14 92/17 93/10 93/14 97/7        19/25 20/2 20/3 20/17 20/22 21/3 21/12
37/18 40/21 41/11 43/3 49/19 50/7          98/5 99/21 99/22 114/25 143/12            31/6 31/7 33/6 70/13 70/23 73/22 86/16
56/25 59/20 67/10 74/14 84/15 90/17        who [59] 4/10 4/10 8/2 12/11 20/12 22/7   88/13 88/14
93/5 95/11 102/20 103/3 106/13 113/13      22/14 22/14 22/24 23/8 23/14 27/5         withdrawals [7] 17/8 17/10 18/14 18/21
113/15 113/17 114/8 119/3 124/16           28/19 34/8 37/14 37/14 42/5 47/1 48/20    22/5 22/13 80/3
128/25 132/13 133/5 133/23 133/25          48/22 49/24 57/1 57/1 61/21 62/4 70/20    withdrawing [1] 11/5
139/25 140/19 143/10 143/21 144/16         72/1 79/3 79/20 79/20 85/21 89/24 92/4    within [5] 7/17 22/6 34/17 47/6 112/19
146/8 146/16 147/21                        93/4 94/13 94/15 96/6 98/1 98/8 98/8      without [11] 8/25 13/23 13/23 21/10
Welles [8] 49/6 49/8 80/6 104/4 112/1      102/13 103/22 106/5 106/20 106/22         24/2 26/4 45/21 46/2 51/25 56/16 64/21
113/15 114/16 115/17                       107/2 107/3 107/4 107/5 107/12 116/10     witness [8] 100/15 101/4 122/19 125/3
Welles' [3] 114/23 115/12 124/14           125/3 125/10 126/1 126/13 126/14          125/25 126/13 127/19 144/8
went [5] 28/24 32/9 62/5 138/22 140/3      126/17 127/17 127/19                      witnesses [12] 2/2 100/19 100/23 117/1
were [159]                                 who's [3] 11/1 48/16 107/11               123/1 127/14 143/8 143/9 143/20
weren't [6] 82/8 84/11 85/21 89/10         whoever [1] 125/3                         143/20 143/23 144/11
89/10 94/11                                whole [5] 87/12 130/1 145/9 149/2         won't [4] 54/23 100/20 119/7 144/23
what [229]                                 149/3                                     word [22] 26/10 41/5 41/5 46/15 46/22
what's [9] 36/6 41/5 107/25 110/25         whom [4] 39/9 41/24 59/9 106/21           46/23 48/7 50/14 52/5 52/5 65/21 65/22
118/17 128/22 128/24 132/16 150/7          whose [2] 48/24 109/4                     66/14 82/23 115/15 128/16 136/7 142/8
whatever [4] 25/18 56/1 97/19 148/25       why [48] 7/15 9/23 10/8 16/7 18/17 21/2   142/14 149/5 149/9 150/7
whatsoever [4] 105/7 114/6 115/15          21/2 21/6 21/9 21/11 21/11 21/12 21/19    word-by-word [1] 52/5
115/16                                     24/21 24/22 25/13 26/2 26/20 35/13        word-for-word [1] 41/5
when [85] 7/25 8/1 8/2 9/14 9/19 10/1      35/25 39/17 44/19 50/6 50/10 52/21        wording [1] 51/15
10/13 11/22 16/15 18/4 18/19 19/4 19/7     58/6 59/17 60/21 62/1 62/4 62/9 62/23     words [5] 46/19 149/1 149/3 149/6
19/7 19/23 23/2 23/22 23/23 24/3 24/11     70/24 70/24 71/4 84/19 86/22 87/25        149/9
28/1 28/12 28/18 32/5 33/17 35/13 36/8     89/13 98/14 103/10 113/3 114/4 130/20     work [25] 11/19 17/23 21/23 25/8 29/5
38/3 38/6 38/17 39/2 39/5 39/9 39/15       136/11 137/8 139/4 140/19                 29/14 29/17 30/22 44/10 45/20 45/25
43/22 44/1 46/11 46/21 47/25 50/4 50/4     will [48] 3/10 6/18 10/23 13/9 14/21      46/5 46/11 47/21 47/25 53/13 54/3 56/5
53/19 53/21 57/15 57/16 60/24 62/15        14/21 15/20 17/9 17/9 18/4 18/5 18/6      57/6 68/19 71/6 85/13 90/10 97/24
71/9 71/12 74/5 81/15 81/17 83/8 85/16     18/9 18/21 19/4 21/14 23/13 24/9 30/4     133/14
87/8 87/8 88/7 88/24 91/1 91/23 92/8       36/19 47/1 47/2 47/3 47/5 47/12 51/2      worked [8] 60/1 60/5 60/8 61/22 99/4
92/16 92/18 94/20 95/2 96/14 96/14         54/8 62/7 75/9 78/8 83/5 83/20 88/14      99/8 99/10 123/3
96/19 102/2 104/14 105/12 107/23           88/17 100/7 100/17 104/5 117/15 121/5     worker [4] 94/24 98/18 141/15 141/17
108/4 110/25 115/12 117/12 122/23          121/18 129/3 131/11 137/2 137/14          working [9] 29/21 30/7 60/22 81/15
       Case 8:18-cr-00157-TDC Document 285 Filed 08/07/19 Page 177 of 177

                                                                                     177


                                            149/11 150/12
W                                          you've [3] 80/19 87/12 122/14
working... [5] 88/14 93/15 99/22 125/19    your [149] 6/7 6/17 7/7 7/23 8/19 9/16
126/19                                      10/1 10/13 10/13 10/14 10/14 11/23
world [3] 42/24 46/22 66/23                 11/23 11/25 15/4 15/7 15/22 16/12
worried [2] 29/5 129/7                      16/24 18/5 18/11 22/1 23/13 23/13
would [110] 3/9 6/7 6/12 10/16 14/17        26/19 26/21 27/7 28/18 31/6 31/9 31/22
14/18 16/13 21/11 22/11 32/6 37/16          32/2 33/6 35/13 37/5 37/21 38/3 38/6
43/19 48/8 53/3 59/14 59/14 60/6 61/7       38/10 38/17 38/24 39/12 40/5 40/7
63/6 67/21 68/5 76/18 79/10 81/24           42/17 43/3 43/11 43/12 43/19 43/24
83/24 88/19 95/11 95/15 97/11 99/12         47/19 47/24 49/17 50/6 50/10 51/21
101/3 101/5 101/6 103/2 103/13 103/19       52/3 53/8 55/3 55/20 56/3 56/25 58/18
103/22 107/16 107/17 109/2 111/6            60/19 62/1 62/4 69/21 69/25 70/19
111/12 112/17 112/19 112/23 114/11          70/19 70/23 71/15 72/16 73/2 74/15
114/11 116/5 117/14 117/19 118/5            78/23 79/17 80/17 82/25 83/3 83/13
118/13 118/22 119/19 120/12 120/17          85/25 88/8 89/4 94/7 95/6 96/10 100/2
120/22 121/25 122/4 123/15 126/9            100/4 100/13 100/18 100/25 101/6
127/17 129/6 129/15 131/1 131/2 132/7       101/24 102/24 103/8 103/12 105/13
132/22 133/2 133/14 133/14 133/19           105/14 106/1 107/2 107/14 107/25
135/6 135/8 135/21 136/6 136/16             109/6 109/8 110/11 110/17 111/2 113/4
136/21 136/23 136/25 138/9 138/13           113/16 114/25 115/21 119/2 119/16
138/13 138/15 138/17 139/13 139/15          121/3 121/24 122/22 123/15 125/5
139/17 139/21 140/15 140/24 142/7           125/7 125/17 126/9 128/2 128/8 128/15
143/16 143/17 144/13 144/19 144/20          130/10 130/13 131/16 131/17 133/19
145/14 146/8 147/25 148/4 148/11            134/7 134/13 136/16 137/23 138/12
148/13 149/18 149/21 150/25 151/8           139/1 139/6 142/6 142/7 142/20 143/15
151/20 151/21 151/24                        144/5 146/9 146/18 147/14 148/13
wouldn't [8] 54/24 67/20 83/4 83/14         151/4 151/17 151/18
129/25 132/18 141/23 145/1                 Your Honor [40] 6/7 6/17 7/7 15/7 49/17
write [2] 21/6 73/20                        55/20 56/3 100/18 100/25 101/24
writing [1] 52/18                           103/12 105/13 106/1 107/2 109/6
written [9] 49/25 50/7 50/11 53/13 60/19    110/11 113/4 119/16 121/3 121/24
60/21 88/23 88/24 145/16                    122/22 123/15 125/5 125/17 126/9
wrong [4] 95/19 109/9 131/13 140/15         128/2 128/8 130/10 131/16 131/17
wrongdoing [1] 114/4                        133/19 134/7 134/13 136/16 138/12
wrote [2] 20/10 72/25                       139/6 142/6 142/20 144/5 148/13
                                           yourself [1] 76/22
Y                                          yourselves [1] 100/6
yeah [8] 15/15 41/3 54/7 69/13 92/16       Yukom [101] 7/17 7/19 8/11 16/4 21/17
 99/21 128/22 137/3                         23/3 23/4 23/5 23/8 23/15 28/20 38/10
year [14] 15/19 51/13 51/21 52/3 57/20      39/6 40/7 40/8 41/21 41/21 42/1 42/4
 64/19 65/15 65/17 66/3 66/6 66/9 66/20     42/23 43/1 43/4 43/12 43/16 43/20
 76/14 81/24                                44/14 45/25 46/20 46/23 50/1 50/2 50/7
year-old [1] 64/19                          50/10 50/12 50/15 50/16 50/17 51/3
years [2] 64/18 126/18                      51/10 51/18 52/1 52/9 52/21 53/10 57/2
yes [190]                                   58/7 58/24 59/1 62/2 62/6 64/12 64/14
yet [5] 12/2 99/3 100/5 121/2 140/12        66/23 70/14 71/16 79/20 81/15 81/17
York [4] 1/15 43/23 43/24 43/25             82/3 82/11 82/12 83/10 84/1 84/12 85/4
Yossi [9] 37/16 37/20 39/10 39/18 39/25     85/5 85/5 85/7 85/10 85/21 86/5 86/14
 50/13 94/14 95/2 98/9                      87/1 87/24 89/9 91/6 91/12 92/13 92/21
Yossi Herzog [1] 37/16                      93/2 93/15 93/22 94/1 94/7 99/23
you [748]                                   102/11 102/15 103/21 104/1 104/3
you do [1] 93/18                            104/25 105/11 105/17 106/2 106/4
you'd [1] 68/7                              113/15 114/14 114/16 114/18 115/4
you'll [3] 131/8 143/4 151/12               126/7
you're [65] 6/14 8/20 8/21 9/11 10/2       Yukom's [5] 7/12 58/20 58/21 77/6 79/6
 10/14 10/15 11/25 18/20 21/21 21/23
 41/6 41/13 47/14 47/16 47/17 47/18     Z
 47/18 47/19 54/18 60/22 60/25 64/22    Zakai [1] 20/14
 64/23 64/23 66/3 66/4 69/2 74/23 75/3 zero [1] 69/11
 75/20 79/11 82/24 83/8 88/8 90/4       zoom [1] 67/10
 102/22 105/4 105/5 107/7 107/9 110/10
 110/17 113/12 115/1 115/6 115/8 120/3
 129/21 131/21 131/25 132/1 132/4
 132/6 135/6 136/20 142/2 146/13
 147/10 147/10 147/13 148/19 149/10
